Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 1 of 198 NGIC 000216 #:
                                                                       PageID
                                    920
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       B   1       5   1   P   P       3       P   P       @           3                       4   2               K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             !                                                                   "                                                                                                                                                                 #                                                                           $                                               %                                                                                                                                                                            &                                                                                                                                                                                         '                                                       &                                                           (                                                                                                       $                                                       )                                                   *




+                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
                                                                                                                                                                                  ,                                                                                                                                  -                                                                                                                                                                                     .                                                                                   &                                                   /                                                                                           0




    1                                                           2                                                   2                                                       3                                                               4                                                       2                                                                       5                       6                                                                                   4                                                                       7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           8                                                                              ,                                                                                                                                                                                                            9                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
            :                                                                           3                                                   ;                                                                   6                                                   <                                           2                                                                                       =                                                                                   >                                                                                           ?                                                                   @                                                                                                       5                           2                           2                                       3                                                               A                                                                       B                                                                           C                                   1                                                   7                                                                                                                                                                                                                                                                           D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             F                                             G




            H                                                       I                               J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      +                                                                                           L
                                                                                                                                                                        5                           @                                                                                                               K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       *




                                                                                                J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
            M                                                                                                                   2                                                           3                                                                                           6                                                                               N                                                                                   O                                                                   6                                                                                   P                                           P                                                       7




            C                           4                                                                   P                                                       >                                                                   <                       3                                                                       A                                                                                       7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Q                                                                                                                                                                        %                                                                          R                                                      &                                                                                                                                                                                                                        F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           S                                                                                   L
            O                                   6                                                                       P                                                       P                                                                       1                                                                       A                                                                                           A                                                                                       <                                               3                                                                       P                                                               P                                           7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       $                                                                                                                                                                     #                                                                                                                 .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                +                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   W                                                                              
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          %                                                                                                     T                                                                                                                                                         U                                                           &                                                   V                                                                                                                                                                                                              *




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                [                                                                                                                                                                                                                                                                                                                       W                                           S
            X                                                       Y                                                                           6                                                                   4                                                   3                                                                                       7                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Z                                                                                                                                                                                                                                                                                                                                                                                                                               *




                \                                                           ]                                                                           ^                                                               _                                                           `                                                                                           a                                       b                                                                               c                                                                                               d                       e                                                               c                                               f                                                       `   g                                                                   h                                                                                   i                               `                                                   h                                                       j                                           `                       h                                       k                                       l                               m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               n       o           g       p   n                       o           q               r           l           f           s           t                           l                                       u                                           c                                                           t                                                           c                                   k                                                   s                                   j




                                                                                                                                                                                                                                                                                                                                                v                                                                   s                                                                               w                                                       g                                                                                   t                                                                                                           t                                                                               s                                                           h                                       j                                                       c                                                           f                                               `           g                                                               h                                           m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   v               s           x       c               `               y           n           z                                                           q                                                       r                                   l                                   f                                   s                                               t                                                                       l




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v               s           x               d       c           w           s                       o                                                           q                                                       r                                   l                                   f                                   s                                               t                                                                       l




                    {                                                   y                               `                                           t                                                                                           c                                                           y                                       r                                                                                                           _                                                                               c                                                                           e                                                               l                                   s                                                                               g                                                       p                                                               |                                           g                                                               l                                       l                                           m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       q           t                                           g                                           }                                       s                                                                       ~                                                       i                                       `                                   y                   s




                        v                           s                                                                               x                                                           c                                                           `                                           y                                                                                       _                                                       g                                                                                   l                                                               f                                                               p                                   g                                                                                   y                                               q                               r                                                       l                                               f                                               s                                                   t                                                                       l                                                               v                                       s                                                                                              e                                       `                                           y                   `                                           h                                   k                                                                                   v                                                       s                                                                           x                                                       c                           `                   y           l                           m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n                                                                                                                                                                 n




                                                                                                                                                                                                                                                                                                                                                        a                                                   l                                                               f                                                       `                                   t                                                                                                           c                                               f                                           s                                               j                                                                                                                                      `                                       t                                                                               s                                           p                                           y                   c                                           t                                                           s                                                                           f                               g                                                                                           v                                               s                                                       x                                                           c                                                   `                                               y                           m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           n                                                                                                                                                         u                                       c                                                               r                                           l




                            v                           s                                                                               x                                                                   d                       c                                           w                                                   s                                                                                               t                                                                                                                   s                                                                           h                                                               f                                                           _                                                   g                                                       l                                               f                                                           p                                   g                                                                           y                                           q                                               r                               l                                   f               s                                                               t                                                                   l                                                                           v                                               s                                                                                                                  e                                                               `                       y                                       `                                               h               k                                                   v                   s                           x                   d       c                       w                       s               t               s                       h               f               l       m                                                                                                                                                                                                                                                      n                                                                                                                     z                                       z                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                            a                                                   l                                                               f                                                       `                                   t                                                                                                           c                                               f                                           s                                               j                                                                                                                                      `                                       t                                                                               s                                           p                                           y                   c                                           t                                                           s                                                                           f                               g                                                                                           v                                               s                                                       x                                                               d                   c                                                   w                                       s                                                       m                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          o                                                               u                                       c                                                               r                                           l




                                \                                               ]                                                                           ^                                                               _                                                               `                                                                                       v                                                           s                                                                       w                                                                   g                                                                       t                                                                                                   t                                                                                   s                                               h                                               j                                                                   s                                           j                                                                                   q                                       s                                       f                                   f                       d                           s                                                   t                                                                           s                                                               h                                           f                                                                                                                                 h                                               w                                                           d                           e                           j                           `                   h                       k                           q                   c                       d       s               l                              c                                                                                                                                                                                                                                                                                                                                                                                                                                      n                                                                                                                                                                 z                           o




                                \                                               ]                                                                           ^                                                               _                                                               `                                                                       ^                                                                                                   x                                                                           x                                                                   d               `                                       s                                                           j                                                                                           u                                               s                                                               x                                                               y                                       s                                                       w                               `                   c                                           f                       `                           g                                               h                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          z                                       n                                                                                                             z




                                    \                                               ]                                                                           ^                                                               _                                                               `                                                                                       v                                                           s                                                                       w                                                                   g                                                                       t                                                                                                   t                                                                                   s                                               h                                               j                                                                   s                                           j                                                                                   ^                                               _                                           ]                                                                           q                                       s                                                   f                                   f                                       d                       s                                                       t                                                                               s                                                                   h                                                       f                                                                                         h                       w                       d               e               j                   `               h                       k                       q       c               d       s                       l                          c                                                                                                                                                                                                                                                    o                                                                                                                                                                                                                                                                                                                      o




                                                                                                                                                                                                                                                                                                                                                                    Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 2 of 198 NGIC 000217 #:
                                                                                                                                                                                                                                                                                                                                                                                                                                           PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                        921
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¢                                                                                                                                       £                                                                                   ¤                                                                                                   ¥                                                                                                                               ¦                                                                               ¤                                                                                                       §                                                                                           ¢                                                                                                                           ¥                                                                                                                       ¨




                                                                                                                                                                                                                                                                                                                                        ©                                                                                                                   ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                «                                               ¬                                                                                                                                                                                                                                           ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               §                                                                                                           ¦                                                                                                       ¨                                                                                                                                           ¨                                                                                                       §                                                                                                               §                                                                                   ®                                                                               ¯                                                                                                                                                   °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ©                                                                                                                                   ´                                                                                                           µ                                                                                                                                                                           ª
                                                                                                                                                                                                                                                                                                                                        ±                                                                                                                       ²                                                                                                                               ³                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   «                                                                                                                                                                                                                                                          ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¥                                                                                                   ¨                                                                                       ®                                                                                                               ¥                                                                                       §                                                                                                                   ¥                                                                                           ¢                                                                                                                                   £                                                                                                               ¶




                ·                                                                                                                                                   ¸                                                                                               ¹                                                           º                                                                                                                   »                                                                                                                                                               ¼                                                                                                                   ½                                                                                                                                                                   ¾                                                                                       ¿                                                                                                                           º                                                                                                                                                       À                                           ½                                                                                                   Á                                                                           ¼                                                                                               Â                                                                                                       Ã                                                                                                                                                           ¸                                                                               ¾                                                                                           À                                                       ¼                                                                                                       ½                                                                                                                                                               Ä                                                                       ¼                                                                                                                   Å                                               Å                                       º                                                                                                               Ä                                                                               ¾                                                                       º                                                                                                                           »                                                                                                                                                                   »                                                                                                               Æ                                                                                                                       Â                                                                                               À                                       ½                                                                                           Ç                                                                                                                                                                               ¼                                                                                                               Æ                                                                                           Â                                                                                                                                   ¼                                                                                                           ½                                                                               ¹                                                                                       À                           ¾                                                                           º                                                                                                                           À                                           ½                                                                                           È                                                                                                           º                                                                                                   ¹                                                               ¾                                                                               À                           Ç                                                                                                   ¸                                                                                   ¾                                                                       À                                                   ¼                                                                                                                           ½                                                                                   É                                                                                                       À                                   ¾                                                                                                                   À                                       ¹                                                                                           ¾                                                       ¿                                                                                                               º                                                                                                                   ¼                                                                                               Ê                                                                                       À                                           ½                                                                                                   À                                   ¼                                                                                           ½                                                                                                                                                                   ¼                                                                       Á                                                                                                                   Ë                                                                                               Ì                                                                                   Í                                                                                                                                               Î                                                                                                                                   Ï                                   ½                                                                       È                                                                                                               º                                                                               ¹                                                       ¾                                                                       À                   Ç                                                                                                               ¸                                                                               ¾                                                           ¼                                                                                       Â                                                                           ¹                                                                               ¾                                                                   ¿                                                                                       ¸                                                                   ¾                                                                                                                                                                              Ð                                                                                                                                                                                                                                                                                                                                                                                «                           ¬                                                                                                                                                                              Ñ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   µ
                                                                                                                                                                                                                    Ó                                                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                 Õ                                                                                                                                                                                                                                                                                                              Ô                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                Ð                                                                                                                                                                                                                                                                              Ö                                                                                                           ×                                                                                                                                                           Ø                                                                   Ñ                                                                                                                               Ô                                                                                                                                                                                                                                                                     ¬                                                                                                                                                                   Ô                                                                                                                   «                                                           Ô                                                                                                                                                       Ø                                                                                                       ¬                                                                                                                                                                                                                                                                                                                  Ù                                                                                                                                                                                      Ú                                                                                                                                                                                                               «                                                                                                                                                                                                                             Û                                                                                                               Î                                                                                       ¼                                                                                                       ½                                                                                                                   »                                                                                   À                               ¾                                                               À                                                       ¼                                                                                                           ½                                                                                                   ¹                                                                                                                       Ä                                                                                               ¼                                                                                           Ã                                                                                                                                                       Ã                                                                                                                                                                                       ¼                                                                                               ½                                                                                               Å                               Ü                                                                                                                                   Á                                                               ¼                                                                                           Æ                                                                                                   ½                                                                               »                                                                                                                       »                                                                                                       Æ                                                                                           Â                                                               À                                       ½                                                                           Ç                                                                                                                                                               ¹                                                                   Ã                                                                                                                                                       ¼                                                                                           Ý                                                                               º                                                                               ¤                                                                       Á                                                           À                                       Â                                                               º                                                                                                                                       Â                                                                   º                                                                                   Å                                   ¸                                                                   ¾                                                                                       º                                                                                   »                                                                                                                                   º                                                           È                                                                                                           º                                                                   ½                                                                                           ¾                                                                   ¹                                                                                                   Ã                                                                                                                                               ¸                                                               Ü                                                                                                                       À                                               ½                                                                                           Ä                                                               Å                                           Æ                                                   »                                                           º




            Ò




                »                                                                                                                                           ¸                                                                                           Ã                                                                                                                                                                       ¸                                                                                   Ç                                                                                                                                   º                                                                                                                                   ¾                                                                                                   ¼                                                                                                                                               ¾                                                                                                   ¿                                                                                           º                                                                                                                                                                       ¹                                                               Ü                                                                                                           ¹                                                                           ¾                                                                           º                                                                                                               Ã                                                                                                                                                                       Þ                                           ¹                                                                                                                                               º                                                                                               Å                                       º                                                                                                           Ä                                                                   ¾                                                                               Â                                                                               À                                                   Ä                                                                                               ¸                                                                                                           Å                                                                                       ¸                                                                                                       ½                                                                                                                                       »                                                                                                                                                   Ã                                                                                                                                                                                                   º                                                                                               Ä                                                                                           ¿                                                                                                                   ¸                                                                                           ½                                                                                                   À                                                       Ä                                                                                           ¸                                                                                   Å                                                                                   Ä                                                                                   ¼                                                                               Ã                                                                                                                                                               Ê                                                                                                           ¼                                                                                               ½                                                                                                                   º                                                                                               ½                                                                                           ¾                                                                           ¹                                                                                                               ¼                                                                                                                           Â                                                                                   ¾                                                                                       ¼                                                                                                                                       ¾                                                               ¿                                                                                                   º                                                                                                                                           ¹                                           Ü                                                                                       ¹                                           ¾                                                                               º                                                                                       Ã                                                                                                                                               Þ                                           ¹                                                                                                       ¿                                                                                                   º                                                                                                   ¸                                                                   ¾                                                                                   À                           ½                                                                                       Ç                                                                               ¤                                                                                           Ä                                                                               ¼                                                                                               ¼                                                                                   Å                                                   À                               ½                                                                                   Ç                                                                                                                                       »                                                                                                   À                                                   ¹                                       ¾                                                                               Â                                                       À                                               ß                                                                                           Æ                                                                       ¾                                                                   À                                           ¼                                                                                               ½                                                                                                                           Ä                                                       ¿                                                                                                   ¸                                                                               ½                                                                               ½                                                                                           º                                                                                       Å                                           ¹




                        à




                                                                                                    º                                                                                   á                                                           Ç                                                                                                           á                                           É                                                                                                                           »                                                                                                                   Æ                                                                                                               Ä                                                                               ¾                                                                                       â                                                                                                                                                                       ¼                                                                                                       Â                                                                               Ý                                                                                           É                                                                                                       »                                                                                               º                                                                                                               Å                                                   À                                       È                                                                                                   º                                                                                                               Â                                               Ü                                                                                                                                                               Å                                                   ¼                                                                                                               ¼                                                                                                           Ê                                                                                                   ¹                                                                   É                                                                                                           Â                                                                               ¸                                                                                                                           »                                                                                                               À                                           ¸                                                                                                               ¾                                                               ¼                                                                                                                               Â                                                                               ¹                                                                       É                                                                                                                       Â                                                                       º                                                                                               Á                                                                   Â                                                           À                                       Ç                                                                                                                           º                                                                                               Â                                                           ¸                                                                                           ½                                                                                       ¾                                                                                                               Ê                                                                                                   À                                               Ê                                                                                                       À                                   ½                                                                                                   Ç                                                                                               É                                                                                                               º                                                               ¾                                                                                   Ä                                                                                   á                                               ã                                                                               á                                                                                       ä                                                                                   Æ                                                                                                   Â                                                                   ¾                                                               ¿                                                                           º                                                                                                           Â                                                       Ã                                                                                                                           ¼                                                                                                   Â                                                               º                                                           É                                                                                                               ¹                                                                                   Æ                                                                                               ß                                                                                                   ¹                                                                       º                                                                               å                                                                                           Æ                                                                                                               º                                                                                           ½                                                                           ¾                                                                                           Á                                                                   À                                   Â                                                                           º                                                                                                                               º                                                                       æ                                                                           ¾                                                                           À                                                   ½                                                                       Ç                                                                                       Æ                                                                                       À                                                       ¹                                                                   ¿                                                                                   À                                       ½                                                           Ç                                                                                                                                                           Ã                                                                                                                                   ¸                                                               ¾                                                                   º                                                                                           Â                                                   À                                           ¸                                                                           Å                               ¹                                                               Ã                                                               ¸                           Ü




                            Ä                                                                                               Â                                               º                                                                                                                           ¸                                                                                       ¾                                                                                               º                                                                                                                                                                       ¸                                                                                           »                                                                                                                               »                                                                                                           À                                   ¾                                                                                                   À                                               ¼                                                                                                               ½                                                                                                           ¸                                                                                                       Å                                                                                   »                                                                                                               ¸                                                                                                       Ã                                                                                                                                                                   ¸                                                                                                       Ç                                                                                                                   º                                                                                               ¹                                                                                                       ¹                                                                                                   Æ                                                                                                   Ä                                                                                                   ¿                                                                                                                                                   ¸                                                                                                                           ¹                                                                                                                                   Â                                                                           Æ                                                                                                               ¹                                                                           ¾                                                                           É                                                                                                                               Ä                                                                                       ¼                                                                                                                   Â                                                           Â                                                                                       ¼                                                                                               ¹                                                                                               À                                       ¼                                                                                                       ½                                                               É                                                                                                                           Ã                                                                                                                                           ¼                                                                                           Å                                                       »                                                                                   É                                                                                                           ¼                                                                                                                   Â                                                                                               ¾                                                                                       ¿                                                                                               º                                                                                                                                       ¹                                                                                           ¿                                                                                                       ¼                                                                                           Â                                                       ¾                                                                                       À                       ½                                                                                           Ç                                                                                                                               ¼                                                                                   Á                                                                                               º                                                                                   Å                                               º                                                                               Ä                                                                   ¾                                                                           Â                                                   À                                                   Ä                                                                                       ¸                                                                                               Å                                                                           Ä                                                                           ¼                                                                                               Ã                                                                                                                                           Ê                                                                                                   ¼                                                                                               ½                                                                                           º                                                                               ½                                                                                           ¾                                                                           ¹                                                               á




ç                                                                                                                                           ¿                                                                                                                   º                                                                                                                           Á                                                                                           À                                                   ½                                                                                                                       »                                                                                                           À                                                       ½                                                                                                                           Ç                                                                                                   ¹                                                                                                                                   ¼                                                                                           Á                                                                                                                                       ¼                                                                                                               Æ                                                                                               Â                                                                                                                                   ¼                                                                                                                   ½                                                                                               ¹                                                                                               À                               ¾                                                                                           º                                                                                                                                       À                                                   ½                                                                                                           ¹                                                                               Ê                                                                                                               º                                                                                       Ä                                                                               ¾                                                                                                           À                                       ¼                                                                                                                   ½                                                                                                                                                                       À                                                               ½                                                                                                                   »                                                                                                                       À                               Ä                                                                                                           ¸                                                                           ¾                                                                                           º                                                                                                                       ¾                                                                                                               ¿                                                                                                   ¸                                           ¾                                                                                                                   è                                                                                               Ü                                                                                   ¹                                                           ¾                                                                                           º                                                                                                   Ã                                                                                                                                                       ¹                                                                                                                   é                                                                                                               ¥                                                                           É                                                                                                               ê                                                                               É                                                                                                           ë                                                                                           É                                                                                                           ¸                                                                                                           ½                                                                                   »                                                                                                                                       ¥                                                                           ¢                                                                                                                               ¹                                                                       Æ                                                                                               ¹                                               ¾                                                                               ¸                                                                                   À                                   ½                                                                                                               º                                                                                       »                                                                                                                                       ¹                                                                               º                                                                   È                                                                                                           º                                                                                       Â                                                           º                                                                                                                       »                                                                                           ¸                                                                                                   Ã                                                                                                                                   ¸                                                                                   Ç                                                                                   º                                                                                                                                           ¸                                                                                   ¹                                                                                               ¸                                                                                                                                       Â                                               º                                                                                                       ¹                                                               Æ                                                                                   Å                       ¾                                                                                                           ¼                                                                       Á                                                                                                       ¹                                                                   Ã                                                                                                                                           ¼                                                                               Ý                                           º




                                        ¸                                                                                           ½                                                                                                                       »                                                                                                                                           Á                                                                                   À                                                   Â                                                           º                                                                                                                   á                                                                                                               Ï                           ¾                                                                                                                                                       ¸                                                                                                                       Ê                                                                                       Ê                                                                                                                                       º                                                                                               ¸                                                                                                   Â                                                                       º                                                                                                           »                                                                                                                                       ¾                                                                                   ¿                                                                                                                       ¸                                                                       ¾                                                                                                                                                   ¸                                                                                                                       â                                                                                                                                                                   À                                               Å                                                   »                                                                                       Á                                                                                   À                                                                       Â                                                           º                                                                                                                                                                   ¿                                                                                                                   ¸                                                                                                               »                                                                                                                                                               ¼                                                                                                                       Ä                                                                                           Ä                                                                                       Æ                                                                                                                       Â                                                           Â                                                                   º                                                                                                       »                                                                                                                                       À                                       ½                                                                                                                                                   Ä                                                                           Å                               ¼                                                                                                                       ¹                                                                               º                                                                                                                                           Ê                                                                                                       Â                                                                       ¼                                                                                           æ                                                                                               À                               Ã                                                                                                                                                                       À                                       ¾                                                   Ü                                                                                                                                           ¾                                                                                   ¼                                                                                                                           ¾                                                           ¿                                                                               º                                                                                                                                           Å                                       ¼                                                                                           ¹                                                                           ¹                                                                                               Å                                                   ¼                                                                                           Ä                                                                           ¸                                                                                       ¾                                                                           À                                               ¼                                                                                   ½                                                                                               á                                                                           Í                                                                                                                                   ¹                                                                                       ¾                                                                       ¿                                                                                       º                                                                                   ¹                                                                               º                                                                                                                           ¹                                                                   Ü                                                                                   ¹                                                                   ¾                                                                       º                                                                               Ã                                                                                                                                           ¹                                                                                                                   ¸                                                                       Ê                                                                                   Ê                                                                                           º                                                                                               ¸                                                                           Â                                                       º                                                                                   »                                                                                                                   ¾                                                                       ¼                                                                                                                           ß                                                       º                                                               À                   ½




                                            ¼                                                                                                                   Ê                                                                                                           º                                                                                       Â                                                                           ¸                                                                                                   ¾                                                                               À                                                       ¼                                                                                                                           ½                                                                                                                                                               »                                                                                                               Æ                                                                                                                   Â                                                                                   À                               ½                                                                                                                   Ç                                                                                                                                   ¾                                                                                               ¿                                                                                                       º                                                                                                                                                           À                                       ½                                                                                                                               Ä                                                                                       À                                       »                                                                                                                   º                                                                                               ½                                                                               ¾                                                                           É                                                                                                               ¾                                                                               ¿                                                                                                               º                                                                                                                                                           º                                                                                                                   å                                                                                                                   Æ                                                                                                                   À                                                               Ê                                                                                                                       Ã                                                                                                                                                               º                                                                                                               ½                                                                                               ¾                                                                                                           â                                                                                                                                                                       ¸                                                                               ¹                                                                                                                   À                                           ½                                                                                       Æ                                                                                                       ½                                                                                                               »                                                                                                       ¸                                                                           ¾                                                                                   º                                                                                               »                                                                                                                       â                                                                                                                                                           À                                       ¾                                                                                       ¿                                                                                                                                                   ¹                                                                       ¼                                                                                                           ¼                                                                               ¾                                                                                                           ¸                                                                                           ½                                                                                               »                                                                                                                       »                                                                                           º                                                                               ß                                                                                           Â                                                                       À                                           ¹                                                                                                           ¾                                                                       ¼                                                                                                                       ¾                                                                               ¿                                                                                               º                                                                                                                       º                                                                           æ                                                                                   ¾                                                                       º                                                                                       ½                                                                                           ¾                                                                                                   ¾                                                                   ¿                                                                                           ¸                                                                   ¾                                                                                                   ¾                                                                                   ¿                                                                                           º                                                                                                                                   »                                                                           º                                                                                               ß                                                                                               Â                                                   À                               ¹                                                                                                               ¿                                                                                   ¸                                                                               ¹                                                                                                               ß                                                                                       º                                                                               Ä                                               ¼                                                           Ã                                                           º




                                                        º                                                                                       Ã                                                                                                                                                                   ß                                                                                                               º                                                                                                                       »                                                                                                               »                                                                                                           º                                                                                                                           »                                                                                                                                                               À                                                           ½                                                                                                                               ¾                                                                                               ¿                                                                                                                   º                                                                                                                                               À                                                               ½                                                                                               ¹                                                                                   Æ                                                                                                   Å                                                           ¸                                                                                   ¾                                                                                               À                                   ¼                                                                                                                       ½                                                                                       É                                                                                                                   Ä                                                                               ¼                                                                                           ½                                                                                                                           »                                                                                                                           º                                                                                                               ½                                                                                                                                       ¹                                                               º                                                                                                                   Â                                                                                                                                   Ä                                                                                       ¼                                                                                                           À                                                       Å                                           ¹                                                                       É                                                                                                               ¸                                                                                                           ½                                                                                                           »                                                                                                                           º                                                                                       È                                                                                       ¸                                                                                       Ê                                                                                                               ¼                                                                                                       Â                                                                       ¸                                                                   ¾                                                                                       ¼                                                                                               Â                                                                                                                           Ä                                                                       ¼                                                                                                           À                               Å                                                                           ¹                                                                                                               ¸                                                                                               ½                                                                                                               »                                                                                                                   Ä                                                                           ¸                                                                                       ½                                                                                   ½                                                                                           ¼                                                                               ¾                                                                                                           ß                                                                                       º                                                                                                                           Á                                                                               Æ                                                                                                       Å                                       Å                           Ü                                                                                                                                       Ä                                                                               Å                               º                                                                                               ¸                                                                                       ½                                                                                   º                                                                                           »                                                                                                                                                   ¸                                                                                   ½                                                                                       »                                                                                                                               Â                                                                           º                                                                                           Ã                                                                                                                                   ¼                                                                           È                                                                                               º                                                                           »                                                                                                                           ¾                                                                   ¼                                                                                                                   Â                                                                           º                                                                                   ¹                                               ¾                                                               ¼                                                                                           Â                                                               º                                                                                                   Ê                                                           Â                   º                               ®




                                                                    Å                           ¼                                                                       ¹                                                                                                           ¹                                                                                                                               Ä                                                                                                           ¼                                                                                                       ½                                                                                                   »                                                                                                                       À                                                               ¾                                                                       À                                                                   ¼                                                                                                                   ½                                                                                                       á                                                                                               Í                                                                                                                                       »                                                                                                   »                                                                                                               À                               ¾                                                                                       À                                           ¼                                                                                                                   ½                                                                                                                               ¸                                                                           Å                                                   Å                               Ü                                                                                       É                                                                                                       ¾                                                                                   ¿                                                                                                           º                                                                                                                                           Á                                                                                                       ¸                                                                                           ½                                                                                                                                                                           Ã                                                                                                                                                                                   ¼                                                                                               ¾                                                                                   ¼                                                                                                                       Â                                                                   ¹                                                                                                                               Á                                                                       ¼                                                                                                       Â                                                                                                   è                                                                                               Ü                                                                                       ¹                                                                   ¾                                                                                   º                                                                       Ã                                                                                                                                                                       ¹                                                                                                       é                                                                                                           ¥                                                                                                                                                               ¸                                                                                               ½                                                                                       »                                                                                                                                           ¥                                                                               ¢                                                                                                                                                                                       ¿                                                                                                   ¸                                                                                                       »                                                                                                           Á                                                                       ¸                                                                                       À                                   Å                                   º                                                                               »                                                                                   á                                                                                   ç                                                                                       ¿                                                                                                   º                                                                                                                               »                                                                                                   Æ                                                                                                               Ä                                                       ¾                                                           â                                                                                                                                                   ¼                                                                                                       Â                                                   Ý                                                                                                       Á                                                                               ¼                                                                                   Â                                                                                           ¾                                                                           ¿                                                                                                   º                                                                                                                           ¹                                                                       Ü                                                                                           ¹                                           ¾                                                                           º                                                                                       Ã                                                                                                                                   ¹                                                                                                           Ä                                                                               ¼                                                                                       ½                                                                               ¹                                                                       À                               ¹                                                   ¾                                                                       ¹                                                                                                       ¼                                                                           Á                                                                               ¹                                           ¿                                               º                                           º           ¾




                                                                        Ã                                                                                                                   º                                                                                                   ¾                                                                           ¸                                                                                                                           Å                                                                                   »                                                                                                                               Æ                                                                                                                       Ä                                                                                           ¾                                                                                                       ¾                                                                                                                   ¿                                                                                       ¸                                                                                   ¾                                                                                                                                                   Ä                                                                               ¸                                                                                                               ½                                                                                                                                                   ß                                                                                                                       º                                                                                                                                                   Ä                                                                                           Å                                       º                                                                                                   ¸                                                                                                   ½                                                                                                                           º                                                                       »                                                                                                                                                                                       ¼                                                                                   Á                                                                                                                                                       ¸                                                                                                       ½                                                                                                               Ü                                                                                                                                                       ¹                                                                                           ¼                                                                                                               ¼                                                                                                   ¾                                                                                                                                   ¼                                                                                                                       Â                                                                                                       ¹                                                                                               Ã                                                                                                                                       ¼                                                                                                               Ý                                                                                           º                                                                                                                   Â                                                               º                                                                                                       ¹                                                                           À                                                       »                                                                                                   Æ                                                                                                           º                                                                                                       á




    è                                                                                                               Ü                                                                                                       ¹                                                                       ¾                                                                           º                                                                                                                           Ã                                                                                                                                                                           ¹                                                                                                                                   é                                                                                                                                               §                                                               É                                                                                                                                               £                                                                   ®                                                                                   ì                                                                                                           É                                                                                                                   ¸                                                                                                       ½                                                                                                   »                                                                                                                                                           ¥                                                                                                               ¥                                                                                       ®                                                                                           ê                                                                       ë                                                                                                                                                                                           ¹                                                               Æ                                                                                           ¹                                                                                       ¾                                                                                   ¸                                                                                               À                                                               ½                                                                                                               º                                                                                                                       »                                                                                                                                                                   Ã                                                                                                                                                                       ¼                                                                                                                   Â                                                                                   º                                                                                                                                                               Ã                                                                                                                                                       À                                       ½                                                                                                               ¼                                                                                       Â                                                                                                                           »                                                                                                               ¸                                                                   Ã                                                                                                                                                                       ¸                                                                   Ç                                                                                                               º                                                                                                   ¹                                                                                                                               ¸                                                                                           ¹                                                                                                               ¸                                                                                                                                   Â                                                                                                   º                                                                                   ¹                                                                   Æ                                                                                                       Å                                       ¾                                                                                                       ¼                                                                                           Á                                                                                           ¾                                                                           ¿                                                                       º                                                                                                                       â                                                                                                                                   À                                                   Å                                   »                                                                           Á                                                                       À                                                   Â                                                                   º                                                                                               á                                                           ç                                                                                               ¿                                                                                                                   º                                                                                                                   º                                                                                           å                                                                                                   Æ                                                                                   À                                       Ê                                                                                                               Ã                                                                                                                                           º                                                                           ½                                                                                                       ¾                                                                                               ¹                                                               ¿                                                                                               ¼                                                                                   â                                                                                                                               º                                                                               »                                                                                                                                           ¸                                                                                                                       Ã                                                                                                                               À                                           ½                                                                                               ¼                                                                                       Â




                                                                            ¸                                                           Ä                                                                               Ä                                                                                                   Æ                                                                                                               Ã                                                                                                                                                                   Æ                                                                                                                   Å                                                                   ¸                                                                               ¾                                                                                                   À                                           ¼                                                                                                                                       ½                                                                                                                                               ¼                                                                                               Á                                                                                                                                               ¹                                                               ¼                                                                                                       ¼                                                                                                   ¾                                                                                                                                           ¸                                                                                                           ½                                                                                                           »                                                                                                                                           »                                                                                                                   º                                                                                                                       ß                                                                                               Â                                                                           À                               ¹                                                                                                                       ¾                                                                                                   ¿                                                                                                                           ¸                                                                                           ¾                                                                                                                                   Ä                                                                                                   ¸                                                                                                           ½                                                                                                                                                                   ß                                                                                                                   º                                                                                                                               Á                                                                           Æ                                                                                                                       Å                                       Å                           Ü                                                                                                                                       Ä                                                                                   Å                                           º                                                                               ¸                                                                                           ½                                                                                                                       º                                                                                               »                                                                                                                           ¾                                                                                   ¼                                                                                                                                                           Â                                                               º                                                                                               ¹                                                           ¾                                                                           ¼                                                                                                       Â                                                                               º                                                                                                                                           Ê                                                                                                       Â                                                       º                                                                                   ®                                                           Å                                           ¼                                                                                   ¹                                                       ¹                                                                                                                           Ä                                                               ¼                                                                                                       ½                                                                                       »                                                                                           À                                       ¾                                                                           À                                                       ¼                                                                               ½                                                                                                           á                                                                       è                                                                                       À                                                       Ã                                                                                                                                   À                                           Å                                   ¸                                                                           Â                                                                           Å                           Ü                                                                                       É                                                                           ¾                                                                           ¿                                                                                                       º                                                                                                                           »                                                                               Æ                                                                                               Ä                                                                   ¾                                                   â                                                                                                                                               ¼                                                                                           Â                                               Ý                                                                                           Á                                                                               ¼                                                                                               Â                                                                       è                                                                                           Ü                                                                                   ¹                                           ¾                                                   º                                                           Ã                                                               ¹




        é                                                                                                                                           §                                                                           É                                                                                                                       £                                                                                               ®                                                                                               ì                                                                                   É                                                                                                                   ¥                                                                                                                   ¥                                                                                               É                                                                                                                                   ¥                                                                                                       §                                                                                           É                                                                                                                               ¸                                                                                               ½                                                                                               »                                                                                                                                                                               ¥                                                                                                   ¦                                                                                                                                                   ¹                                                                                                   ¿                                                                                               ¼                                                                                                                       Æ                                                                                                           Å                                   »                                                                                                                                                           ¸                                                                                           Å                                                           ¹                                                                                                       ¼                                                                                                                                                       ß                                                                                                                                   º                                                                                                                                                       Ä                                                                                               Å                                               º                                                                                                   ¸                                                                                                               ½                                                                                                   º                                                                                                                   »                                                                                                                                                   ¼                                                                                           Á                                                                                                           ¸                                                                                       ½                                                                                       Ü                                                                                                                                                   ¹                                                                   ¼                                                                                                               ¼                                                                                       ¾                                                                                                                                   ¼                                                                                                           Â                                                                                                               ¹                                                                       Ã                                                                                                                                                       ¼                                                                                                                       Ý                                                                               º                                                                                                                                                       Â                                                               º                                                                                           ¹                                                       À                           »                                                                                                                           Æ                                                                                       º                                                                                           ¾                                                                           ¼                                                                                                                                   º                                                                                       ½                                                                                                   ¹                                                                       Æ                                                                                                   Â                                                                       º                                                                                                                                   Ê                                                                                               Â                                                               º                                                       ®                                                                           Å                                                       ¼                                                                                           ¹                                                               ¹                                                                                                       Ä                                                                                       ¼                                                                                   ½                                                                                               »                                                                                               À                                   ¾                                                               À                                                   ¼                                                                                   ½                                                                                               á                                                                       ç                                                                                           ¿                                                                                                   º                                                                                                               º                                                                                               Å                   º                                                                                           Ä                                                               ¾                                                               Â                                                   À                                                           Ä                                                           ¸                                                                               Å                                                   ¸                                                           ½                                           »




                                                                                Ã                                                                                                               º                                                                                                                       Ä                                                                                       ¿                                                                                                                   ¸                                                                                                               ½                                                                                           À                                                                               Ä                                                                                                       ¸                                                                           Å                                                                                                                       Ä                                                                           ¼                                                                                                                   Ã                                                                                                                                                                                   Ê                                                                                           ¼                                                                                                               ½                                                                                                                       º                                                                                                           ½                                                                                               ¾                                                                                               ¹                                                                                                                   ¼                                                                                           Á                                                                                                                       ¾                                                                   ¿                                                                                                       º                                                                                                                                                                           ¹                                                       Ü                                                                                                                           ¹                                                                       ¾                                                                                               º                                                                                                                       Ã                                                                                                                                                                       ¹                                                                                                                                           »                                                                                                       À                                                       »                                                                                                                                                                   ½                                                                                           ¼                                                                                           ¾                                                                                                                                               ¹                                                       ¿                                                                                                           ¼                                                                                   â                                                                                                                                                                                       ¸                                                                                                       ½                                                                                       Ü                                                                                                                                                           ¹                                                                       À                                   Ç                                                                                                   ½                                                                                                       ¹                                                                                                               ¼                                                                                       Á                                                                                                                                           »                                                                                               ¸                                                                                           Ã                                                                                                                                               ¸                                                                   Ç                                                                                                           º                                                                                                                       ¸                                                                                   ½                                                                                       »                                                                                                           â                                                                                                                                                   º                                                                                                   Â                                                               º                                                                                                                                                   ¼                                                                               Ê                                                                                                           º                                                                                           Â                                                   ¸                                                                       ¾                                                                               À                                   ¼                                                                                               ½                                                                                       ¸                                                                                               Å                                                                       »                                                                                               Æ                                                                                               Â                                                                       À                                   ½                                                                           Ç                                                                                                                               ¼                                                                                                           Æ                                                                                       Â                                                                                           À                                               ½                                                                                   ¹                                                                       Ê                                                                                   º                                                                                   Ä                                               ¾                                                                   À                                                   ¼                                                                                       ½                                                                               á




                Ï                                                                   Á                                                                                           Ä                                                                                                       ¼                                                                                           È                                                                                                                               º                                                                                                   Â                                                                                   ¸                                                                                               Ç                                                                                                                                           º                                                                                                                               À                                                                       ¹                                                                                                                           ¸                                                                                       Á                                                               Á                                                                               ¼                                                                                               Â                                                                                           »                                                                                                               º                                                                                                   »                                                                               É                                                                                                                                               Ë                                                                                                   Ì                                                                                                                       Í                                                                                                                               Î                                                                                                                                                       Ï                                                               ½                                                                                       È                                                                                                                       º                                                                                                           ¹                                                                       ¾                                                                                           À                                       Ç                                                                                                               ¸                                                                                       ¾                                                                                               ¼                                                                                                           Â                                                                                   ¹                                                                                                                           Â                                                                                       º                                                                                   Ä                                                                                           ¼                                                                                                                   Ã                                                                                                                                                   Ã                                                                                                                                                           º                                                                               ½                                                                                                           »                                                                                                   ¹                                                                                                                                                                                              Ð                                                                                                                                                                                                                                                                                                                  Ö                                                                                           í                                                                                                                                                                       Ô                                                   Ñ                                                                                                                   Ô                                                                                                                                                                                                                                     ¬                                                                                                                                                   Ô                                                                                                           î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               «                                                                                                                                                                                                                             ï                                                                               Û                                                                                                   ·                                                                                                       ¸                                                                                   ¹                                                                       º                                                                                           »                                                                                                                                       ¼                                                                                                   ½                                                                                                               ¾                                                                       ¿                                                                                               º                                                                                                                                   ¼                                                                                           ½                                                                                           ¹                                                                       À                       ¾                                                                           º                                                                                                                   ¸                                                                           ¹                                                                   ¹                                                                                   º                                                                   ¹                                                                       ¹                                                                   Ã                                                                                                                                       º                                                                                   ½                                                               ¾




                    Ä                                                                                                   ¼                                                                                                               ½                                                                                                   »                                                                                                                           Æ                                                                                                   Ä                                                                                                   ¾                                                                   º                                                                                                                   »                                                                                                                                                                                       À                                               ½                                                                                                                                                           ¸                                                                                                                       ¹                                                                       ¹                                                                                       ¼                                                                                                               Ä                                                                           À                                                           ¸                                                                               ¾                                                                                   À                                           ¼                                                                                                                           ½                                                                                                                                   â                                                                                                                                                       À                                                       ¾                                                                               ¿                                                                                                                                       ¾                                                               ¿                                                                                                                               À                                                                       ¹                                                                                                                       Ä                                                                                               Å                                                                   ¸                                                                                   À                                                                       Ã                                                                                                                                               É                                                                                                                               ¼                                                                                                               Æ                                                                                                                       Â                                                                                           Á                                                                               À                                                       ½                                                                                                       »                                                                                       À                                           ½                                                                                   Ç                                                                                               ¹                                                                                                                       À                                           ½                                                                                                   »                                                                                                               À                                       Ä                                                                                       ¸                                                                                       ¾                                                                               º                                                                                                                                           Â                                                       º                                                                                                   Ê                                                                                                               ¸                                                                                                   À                                   Â                                                                               ¹                                                                                       â                                                                                                                                           À                                                   Å                       Å                                                                                               Â                                                       º                                                                               ¹                                               ¾                                                                           ¼                                                                                                       Â                                                               º                                                                                                           ¾                                                                                               ¿                                                                                                   º                                                                                                                   ¹                                                                   Ü                                                                                               ¹                                                       ¾                                                                           º                                                                                   Ã                                                                                                                                           ¹                                                                                                           ¸                                                                                               ½                                                                                           »                                                                                                                   ¾                                                                       ¿                                                                                                   º                                                                                                                           À                                           ½                                                                                           ¹                                                                       Æ                                                                                       Â                                                           º                                                                                               »                                                                                                       ¾                                                           ¼                                                                                                                                       Ê                                                                                           Â                                                   º                                                                   ®                                                                       Å                                   ¼                                                                   ¹                                       ¹




                            Ä                                                                                               ¼                                                                                                               ½                                                                                                   »                                                                                                                           À                                   ¾                                                                       À                                                                       ¼                                                                                                                   ½                                                                                                                   á                                                                                       ç                                                                                                                                       ¿                                                                                               Æ                                                                                                                   ¹                                                               É                                                                                                                           ¸                                                                                                                                           Á                                                                       Æ                                                                                                               Å                                       Å                                                                                           Â                                                                                               º                                                                                       Ê                                                                                                                   Å                                   ¸                                                                                                   Ä                                                                                       º                                                                                                       Ã                                                                                                                                                                   º                                                                                                           ½                                                                                                           ¾                                                                                                                                                   ¼                                                                                                               Á                                                                                                       ¾                                                                                               ¿                                                                                                                   º                                                                                                                                                               ¹                                                               Ü                                                                                                               ¹                                                                   ¾                                                                       º                                                                                                           Ã                                                                                                                                               ¹                                                                                                                           À                                       ¹                                                                                                               ½                                                                                               ¼                                                                                                       ¾                                                                                                                       Â                                                                   º                                                                                               å                                                                                                           Æ                                                                                       À                                                               Â                                                       º                                                                                                       »                                                                                                                       á




                                Ï                                                       ¾                                                                                                           À                                                                   ¹                                                                                                                           ¼                                                                                                                   Æ                                                                                                       Â                                                                                                                                       Â                                                                                       º                                                                                                               Ä                                                                                           ¼                                                                                                                   Ã                                                                                                                                                                   Ã                                                                                                                                                                           º                                                                                           ½                                                                                                       »                                                                                                                               ¸                                                                           ¾                                                                                           À                                               ¼                                                                                                               ½                                                                                                                                           ¾                                                                                   ¼                                                                                                                                                                   Ê                                                                                                   º                                                                                       Â                                                                           Á                                                                                                       ¼                                                                                                       Â                                                                           Ã                                                                                                                                                                                                                                   Ä                                                                                               Å                                                       º                                                                                                           ¸                                                                                               ½                                                                                                                   À                                               ½                                                                                               Ç                                                                                                                                                                               ¼                                                               Á                                                                                               è                                                                                   Ü                                                                                                                       ¹                                           ¾                                                                               º                                                                                               Ã                                                                                                                                                                   ¹                                                                                                   é                                                                                                                               §                                                                       É                                                                                                               £                                                                       ®                                                                                   ì                                                                                   É                                                                                                                   ¸                                                                                       ½                                                                                                   »                                                                                                                                                       ¥                                                                                       ¥                                                           ®                                                                               ê                                                                       ë                                                                                   É                                                                                                   ¸                                                                               ¹                                                                                               â                                                                                                                                               º                                                                                                   Å                                               Å                                                                                               ¸                                                               ¹                                                                                           ¾                                                                                           ¿                                                                                                               º                                                                                                       »                                                                                                       Æ                                                                                   Ä                                                                           ¾                                                       â                                                                                                                                           ¼                                                                                           Â                                                                   Ý                                                                                                               Á                                                   ¼                                                                                                       Â                                                                                       è                                                                           Ü                                                                                   ¹                                                       ¾                                                                                   º                                                               Ã                                                                                                                                                   ¹                                                                                       é                                                                                               §                                                                                   É                                                                                       £                                                               ®                                               ì                                               É




                                    ¥                                                                                                                   ¥                                                                           É                                                                                                                       ¥                                                                                                       §                                                                                           É                                                                                                                                   ¸                                                                                                               ½                                                                                                                                       »                                                                                                                                   ¥                                                                                                                   ¦                                                                                                                                                   ¾                                                                                               ¼                                                                                                                                       Â                                                                                               º                                                                                           ¹                                                                   ¾                                                                                   ¼                                                                                                                   Â                                                                       º                                                                                                                                                       Ê                                                                                                           Â                                                                               º                                                               ®                                                                                       Å                                               ¼                                                                                                   ¹                                                                                       ¹                                                                                                                                                   Ä                                                                                                   ¼                                                                                                                           ½                                                                                                   »                                                                                                                               À                                       ¾                                                                                   À                                           ¼                                                                                                                           ½                                                                                           á                                                                                                       Í                                                                                                               Á                                                                   ¾                                                                       º                                                                                   Â                                                                                                                           Ä                                                                           ¼                                                                                       Ã                                                                                                                                                                       Ê                                                                                                       Å                                           º                                                                               ¾                                                                               À                                                           ¼                                                                                                   ½                                                                                                                                               ¼                                                                           Á                                                                                                   ¾                                                                                               ¿                                                                                                               º                                                                                                                                               Ä                                                                           Å                                           º                                                                   ¸                                                                                           ½                                                                                                   À                           ½                                                                       Ç                                                                                   É                                                                                                   ¹                                                           Ü                                                                                               ¹                                                   ¾                                                                                       º                                                                               Ã                                                                                                                                                                                               ¹                                                                       ¾                                                                           ¸                                                                           Â                                                                   ¾                                                                                                   Æ                                                                                   Ê                                                                                                                                       ¸                                                                                               ½                                                                                           »                                                                                                                                       ¼                                                                                                   Ê                                                                                               º                                                                               Â                                                                   ¸                                                           ¾                                                                                   À                                   ¼                                                                                   ½                                                                                   ¸                                                                                           Å                                                               ¾                                                       º                                                                                           ¹                                                               ¾                                                               À                       ½                                                                                   Ç                                                                                                                                   ¸                                                               Â                                   º




                                                Â                                                       º                                                                                               Ä                                                                                                   ¼                                                                                                           Ã                                                                                                                                                                           Ã                                                                                                                                                                                           º                                                                                                                           ½                                                                                               »                                                                                                                                       º                                                                                   »                                                                                                                                                           ¾                                                                                           ¼                                                                                                                                                           º                                                                                                           ½                                                                                                           ¹                                                                                       Æ                                                                                               Â                                                                                               º                                                                                                                                       Ê                                                                                                               Â                                                                                   ¼                                                                                               Ê                                                                                                       º                                                                                               Â                                                                                                                                               Ê                                                                                                                   º                                                                                                   Â                                                                           Á                                                                   ¼                                                                                                                       Â                                                                                           Ã                                                                                                                                                                   ¸                                                                                                       ½                                                                                                                           Ä                                                                                   º                                                                                                                                           ¸                                                                                               ½                                                                                               »                                                                                                                                                   Ã                                                                                                                                               ¸                                                                       æ                                                                                                               À                                       Ã                                                                                                                                                           Æ                                                                                                       Ã                                                                                                                                                                                                   º                                                                                   Á                                                       Á                                                                           À                                                               Ä                                                                       À                                                   º                                                                                               ½                                                                                                           Ä                                                   Ü                                                                                                   á                                                               ð                                                                                                                                                                           º                                                                                                                           ¿                                                                                               ¸                                                           È                                                                                               º                                                                                                                                   ¸                                                                                                           Å                           Å                                                           ¼                                                                                   Ä                                                                                   ¸                                                               ¾                                                                                       º                                                                                                       »                                                                                                   Á                                                                       ¼                                                                                           Â                                                                                   ¾                                                                                   ¿                                                                                       À                                           ¹                                                                                           ¾                                                                                       º                                                                                   ¹                                                   ¾                                                                       À                                       ½                                                                               Ç                                                                                                                                   À                           ½                                                                                                                                               ¼                                                                               Æ                                                                               Â




                                                    Â                                                       º                                                                                               Ä                                                                                                   ¼                                                                                                           Ã                                                                                                                                                                           Ã                                                                                                                                                                                           º                                                                                                                           ½                                                                                               »                                                                                                                                       º                                                                                   »                                                                                                                                                                               ¹                                                                               º                                                                               ¾                                                                                   ¾                                                                               Å                                                       º                                                                                       Ã                                                                                                                                                                               º                                                                                           ½                                                                                                       ¾                                                                                       á




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª
                                                    Ï                                       Á                                                                                       Ä                                                                                                       ¼                                                                                           È                                                                                                                                   º                                                                                               Â                                                                                   ¸                                                                                               Ç                                                                                                                                               º                                                                                                                           À                                                                           ¹                                                                                                                       ¸                                                                                       Á                                                               Á                                                                               ¼                                                                                               Â                                                                                           »                                                                                                               º                                                                                                   »                                                                               É                                                                                                                                               Ë                                                                                                   Ì                                                                                                                       Í                                                                                                                               Î                                                                                                                                                       Ï                                                                   ½                                                                                       È                                                                                                                           º                                                                                                       ¹                                                                       ¾                                                                                           À                                   Ç                                                                                                                       ¸                                                                               ¾                                                                                               ¼                                                                                                           Â                                                                                   ¹                                                                                                                           Â                                                                                       º                                                                                   Ä                                                                                                   ¼                                                                                                           Ã                                                                                                                                                   Ã                                                                                                                                                           º                                                                               ½                                                                                                           »                                                                                                   ¹                                                                                                                                                                                                  Ð                                                                                                                                                                                                                                                                                                                  ×                                                                                                                                                   Ø                                                                   Ñ                                                                                                               Ô                                                                                                                                                                                                                                                                 ¬                                                                                                                                   Ô                                                                                               î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ï                                                                                                       Û                                                                                           ·                                                                                               ¸                                                                                                   ¹                                                               º                                                                                           »                                                                                                                               ¼                                                                                           ½                                                                                                                               ¾                                                                       ¿                                                                                               º                                                                                                                                   ¼                                                                                           ½                                                                                       ¹                                                                           À                           ¾                                                                           º                                                                                                       ¸                                                                                                   ¹                                                       ¹                                                               º                                                                                           ¹                                                           ¹                                                                       Ã                                                                                                                                       º                                                                                           ½                                                                   ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò




                                                            Ä                                                                   ¼                                                                                                               ½                                                                                                   »                                                                                                                           Æ                                                                                               Ä                                                                                                   ¾                                                                       º                                                                                                                   »                                                                                                                                                                                   À                                               ½                                                                                                                                                               ¸                                                                                                                   ¹                                                                       ¹                                                                                       ¼                                                                                                               Ä                                                                           À                                                           ¸                                                                               ¾                                                                                   À                                           ¼                                                                                                                           ½                                                                                                                                   â                                                                                                                                                       À                                                       ¾                                                                               ¿                                                                                                                                       ¾                                                               ¿                                                                                                                               À                                                                           ¹                                                                                                                   Ä                                                                                                   Å                                                               ¸                                                                                       À                                                                   Ã                                                                                                                                               É                                                                                                                               ¼                                                                                                               Æ                                                                                                                       Â                                                                                           Á                                                                               À                                                           ½                                                                                                   »                                                                                       À                                           ½                                                                                   Ç                                                                                               ¹                                                                                                                       À                                           ½                                                                                                   »                                                                                                                   À                                       Ä                                                                                   ¸                                                                                       ¾                                                                                   º                                                                                                                       Á                                                           Æ                                                                                                       Å                                                               Å                                                                                   Â                                                                       º                                                                                                   Ê                                                                                               Å                                           ¸                                                                               Ä                                                                               º                                                                                       Ã                                                                                                                           º                                                                               ½                                                                                   ¾                                                                                                                       ¼                                                                               Á                                                                                               ¾                                                                                       ¿                                                                                                       º                                                                                                               »                                                                                               ¸                                                                                                       Ã                                                                                                                                   ¸                                                                       Ç                                                                                                       º                                                                                   »                                                                                                                                               ¹                                                       Ü                                                                                               ¹                                               ¾                                                                                   º                                                                           Ã                                                                                                                                                   ¹                                                                                                               À                                       ¹                                                                                               Â                                                                   º                                                                               å                                                                                           Æ                                                                                   À                                           Â                                                   º                                                                                           »                                                                                                           ¾                                                                       ¼




                                                                Â                                               º                                                                                               ¹                                                               ¾                                                                                       ¼                                                                                                                           Â                                                               º                                                                                                                                                   ¾                                                                                                           ¿                                                                                                                                   º                                                                                                                                   À                                                                           ½                                                                               ¹                                                                                                   Æ                                                                                                       Â                                                                                       º                                                                                       »                                                                                                                                                   ¾                                                                                           ¼                                                                                                                                                               Ê                                                                                                               Â                                                               º                                                                                       ®                                                                           Å                                       ¼                                                                                                                       ¹                                                                       ¹                                                                                                                           Ä                                                                                                   ¼                                                                                                                                   ½                                                                                                           »                                                                                                                               À                                       ¾                                                               À                                                                   ¼                                                                                                                       ½                                                                                                           á                                                                                   Í                                                                                                                                       Å                                           ¾                                                                                   ¿                                                                                                       ¼                                                                                                                   Æ                                                                                   Ç                                                                                           ¿                                                                                                                                                           Â                                           º                                                                                           Ê                                                                                                               ¸                                                                                                   À                                   Â                                                                                                                               ¼                                                                                       Á                                                                                                               ¾                                                               ¿                                                                                                   º                                                                                                                                       ¹                                                                                       Ü                                                                                               ¹                                                       ¾                                                                           º                                                                                                   Ã                                                                                                                                                   ¹                                                                                                           Ã                                                                                                                               ¸                                                                   Ü                                                                                                                                   ß                                                                                                       º                                                                                                                                   Ê                                                                                               ¼                                                                                                           ¹                                                               ¹                                                               À                                               ß                                                                                                   Å                               º                                                                   É                                                                                                                   ¼                                                                                       Æ                                                                                           Â                                                                                   Á                                                                               À                                               ½                                                                                       »                                                                                           À                                   ½                                                                                           Ç                                                                                                   ¹                                                                                                       ¹                                                           Æ                                                                                       Ç                                                               Ç                                                                                                               º                                                                                       ¹                                       ¾                                                                                                   ¾                                                                       ¿                                                                                       ¸                                                           ¾                                                                                                       ¾                                                               ¿                                                                                           º                                                                                   Ä                                               ¼                               ¹                           ¾




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 3 of 198 NGIC 000218 #:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PageID
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            922
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¡                                                                                                                                                                                                                                                                                                                                                                       ¢                                                       £                       ¤                                           ¥                                           ¦                           ¤                                   §                           ¢                                               ¥                               ¨




                                                                                                                    ©                                       ª
                                                                                                                                                                                                                            «                               ¬                                                                               ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       §                                           ¦                                   ¨                                               ¨                                               §                               §                           ®                           ¯                                               °




                                                                                                                                                                                                                                                                                ©                                           ´                                       µ                                               ª
                                                                                                                    ±                                           ²                                                       ³                                                                                                                                                                           «                                                                                  ­                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¥                                   ¨                                   ®                               ¥                                   §                                           ¥                           ¢                                                   £                           ¶




            ¼                                       Á                                       Â           º                                   Ê                                                       ¸                                                   À               Â                                       Ä                                       ¼                                   Æ                                       Å                   »                                                   Ã                                           º                               º                           ¾                               ¼                           Â                       º                           æ                               Ä                           º                               º                       »                                   ¾                               ¿                                           º                                               Ä                                       ¼                                               ¹       ¾                                                   ¼                                   Á                                               Â                       º                       Ê                           Å           ¸                       Ä                           º                           Ã                                           º                               ½                           ¾                           ¸                               ½                                       »                                               Ä                           ¸                           Â               Â                   Ü                                                   ¹                           À               Ç                           ½                           À                       Á           À           Ä                       ¸                               ½                           ¾                           Â               À                       ¹                   Ý                               ¹                               ¼                       Á                                       ¸                                       ½                               º                               ¸                       Â       ®                   ¾               º                               Â               Ã                                       ¹                   Æ                           ß                   ¹                       º               å                           Æ                       º                       ½           ¾                                   Ä                   Å           ¸                   À               Ã                                       á




                ò                                               Æ                               º                                   ¾                                                   ¼                                                           ¾                               ¿                                           º                                                   º                           æ                                   ¾                       º                                   ½                           ¾                                   ¼                               Á                           ¹                       Ã                                       ¼                                   Ý                       º                                           ¸                   ½                           »                                               Á                                   À                   Â                   º                                                       »                                           ¸                                   Ã                                                       ¸                                       Ç                               º                                   ¾                           ¼                                   è                       Ü                               ¹               ¾                   º                               Ã                                           ¹                               é                                       ¥                           É                                   ê                           É                       ë                                   É                                           ¸                           ½                                       »                                               ¥                       ¢                       É                               Â                   º                               Ê               ¸                       À                       Â                   ¹                                   â                                               ¼                           Æ                                   Å               »                                   ½                               ¼                       ¾                               ß                               º                               Â               º                   Ä                   ¼                           Ã                                       Ã                               º                   ½                       »                               º               »                   á                   ç                               ¿                           º                   Â                   º                   Á               ¼                       Â           º           É                       À   ¾




                    À               ¹                               ¼                               Æ                                   Â                                                                   Â                               º                                               Ä                       ¼                                           Ã                                                           Ã                                                   º                                       ½                           »                               ¸                       ¾           À                       ¼                           ½                                       ¾                       ¼                                       Â                   º                           Ê                           Å           ¸                               Ä                           º                                                   ¾                                       ¿                                               º                                               ¹                   Ü                                   ¹                                   ¾                   º                                       Ã                                       ¹                               ¸                           ½                           »                                       ¾                           ¼                                           Ê                       º                                   Â           Á                           ¼                           Â                           Ã                                                           Ä                               Å                       º                           ¸                               ½                               À                       ½               Ç                                                   ¼                   Á                           ¾                           ¿                           º                                       ¸                               ¹                       ¹                   ¼                               Ä                           À               ¸                       ¾                       º                           »                                       »                       Æ                           Ä                   ¾           â                               ¼                           Â                   Ý                       ¾                   ¼                               Â               º                           ¹               ¾               ¼                   Â                   º                                   Ê                       Â               º                       ®               Å               ¼                   ¹               ¹




                        Ä                   ¼                                           ½                                   »                                       À           ¾                                   À               ¼                                                           ½                                   á                       Í                                           Á                       ¾                           º                                       Â                                   Ä                           ¼                           Ã                                       Ê                               Å               º           ¾                           À                   ¼                           ½                                           ¼                       Á                           ¾                       ¿                                       º                                                               ½                                   º                                   â                                                                       º                                   å                                           Æ                                   À               Ê                       Ã                                           º                               ½               ¾                                       À               ½                               ¹               ¾                       ¸                       Å               Å               ¸                   ¾                               À           ¼                                           ½               É                                               ¹           ¾                           ¸                                   Â                   ¾                                           Æ                           Ê                                           ¸                           ½                           »                                   ¼                               Ê                                   º                           Â                   ¸                       ¾                           À           ¼                                   ½                           ¸                       Å                       ¾                   º                           ¹                       ¾               À           ½                   Ç                                   ¸               Â                   º                                   Â               º                   Ä                   ¼                           Ã                               Ã                                       º                   ½                       »                           º                           »                               ¾                   ¼                           º                       ½               ¹           Æ               Â       º




                            Ê                               Â           ¼                                   Ê                                           º                                       Â                                                               Ê                                       º                                       Â                       Á                       ¼                                       Â                       Ã                                                   ¸                           ½                           Ä                           º                       á                       ð                                                       º                                           ¿                           ¸                   È                               º                                           ¸                               Å       Å                                   ¼                               Ä                                   ¸                               ¾                                   º                                   »                                   Á                                               ¼                               Â                           ¾                   ¿                           À               ¹                       ¾                           º                       ¹               ¾                               À               ½                       Ç                                   À                   ½                                           ¼                               Æ                                       Â                                       Â               º                                   Ä                               ¼                               Ã                                                       Ã                                               º                       ½                                   »                           º                       »                                           ¹                       º                       ¾                       ¾               Å                   º                           Ã                                                   º                       ½                               ¾                   á




ó                                               º                                   Ê                                   ¸                           À                               Â                                           ¸                                           ½                                           »                                                   Â                               º                                   Ê                                   Å                   ¸                           Ä                       º                               Ã                                       º                           ½                           ¾                               º                                   ¹           ¾                       À           Ã                                           ¸                       ¾                           º                                               ¹                                       ¸                                       Â                               º                                               ß                                   ¸                                   ¹                                   º                               »                                           ¼                           ½                                       ¸                   È                               º                           Â                       ¸                       Ç                               º                                       Ã                                                       ¸                       Â                       Ý                           º                       ¾                                                   Â                   ¸                           ¾                                   º                       ¹                                       ¸               ¾                               ¾                           ¿                               º                           ¾                   À                       Ã                                           º                                   ¾                           ¿                               À               ¹                               Â                       º                           Ê                           ¼                           Â                       ¾                   â                                       ¸               ¹                               Ê                   Â                   º                           Ê               ¸                       Â               º                           »                       á                   ô                           ¸                               Â                   Ý                   º                   ¾                           Ê                       Â               À       Ä               º               ¹                   Ä       ¸       ½   É




    ¸                                   ½                                   »                                                   ¼                                           Á               ¾                                           º                                               ½                                                           »                                   ¼                               É                                               ¹                   Æ                                   ß                               ¹       ¾                           ¸                       ½                               ¾                       À           ¸                       Å               Å               Ü                                   Ä                           ¿                       ¸                       ½                       Ç                                           º                                                               ¼                               È                                               º                               Â                               ¾                           À                           Ã                                                           º                       É                       ¸                           ½                       »                                           ¾                       ¿                               º                               Â               º                       Á                       ¼                               Â                   º                                           ¾                           ¿                               º                                   ¹                       º                                               Ê                                           Â       À                       Ä               º                                   ¹                           ¸                               Â                   º                                   ¼                               ½                                   Å   Ü                                       È                               ¸                               Å           À                       »                               Á                       ¼                               Â                       ê                           ¢                                       »                       ¸           Ü                   ¹                                   Á           Â                   ¼                       Ã                                       ¾                       ¿                   º                                   »                   ¸                   ¾                   º                                       ¼                   Á                           Â                   º               Ê                   ¼                   Â           ¾




        À                       ¹                       ¹                       Æ                               ¸                               ½                                                       Ä                                       º                                                   á




                                                                                                                                                                                                                                                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 4 of 198 NGIC 000219 #:
                                                                                                                                                                                                                                                                                                                                       PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ñ                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                    923
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¢                                                                                   £                                                               ¤                                                                   ¥                                                                   ¦                                                           ¤                                                           §                                               ¢                                                                                   ¥                                                   ¨




                                                                                                                        ©                                               ª
                                                                                                                                                                                                                                                            «                   ¬                                                                                                                                               ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               §                                                                                   ¦                                                           ¨                                                                           ¨                                                                               §                                                       §                                                   ®                                                   ¯                                                                                       °




                                                                                                                                                                                                                                                                                                                        ©                                                               ´                                                                                                   µ                                                                                                                                   ª
                                                                                                                        ±                                                   ²                                                                       ³                                                                                                                                                                                                                                                                                                                               «                                                                                                                                                                                              ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                                                                                       ¨                                   ®                                                           ¥                                                                       §                                                                   ¥                                               ¢                                                                                           £                                           ¶




    Ë                                                       Ì                               Í                                                           Î                                                           À           õ                               ¹                                                                   ¼                                                                                       ½                                                                                           ¹                                                                               À                   ¾                                                                                   º                                                                                                                       À                                           ½                                                                           È                                                                                       º                                                                               ¹                                                       ¾                                                                       À               Ç                                                                                               ¸                                                   ¾                                                                       À                               ¼                                                                                       ½                                                                                                                   À                                           ½                                                                                   »                                                                               À                       Ä                                                       ¸                                                                           ¾                                               º                                                                   ¹                                                                               ¾                                               ¿                                                               ¸                                                           ¾                                                               ¾                                                   ¿                                           º                                                                           Á                                   ¼                                                               Å               Å                               ¼                                           â                                                                               À                   ½                               Ç                                                               Ä                                       ¼                                           Ã                                                                   Ê                                                   ¼                                                       ½                                                       º                                                       ½                                       ¾                           ¹                                           ¸                       ½                                       »                           ¤                           ¼                                   Â                               ¸                               Ä                       ¾       À               ¼                           ½                       ¹                               ¸                           Â               º                                       Â           º                       å                               Æ                       À           Â                   º                       »                           Á                           ¼                           Â                       Â               º                               Ê               ¸                           À       Â                   É                   Â                   º                           Ê                       Å           ¸                           Ä                       º                   Ã               º           ½       ¾   É




                        ¼                               Â                                           ¹                           º                                               Â                               È                                                       À               Ä                                               º                                                                                                               ¼                                                                                       Á                                                                                                   ¾                                                                               ¿                                                                                           º                                                                                                                                           ¹                                               Ü                                                                               ¹                                                           ¾                                                                       º                                                                           Ã                                                                                                                   ¹                                                                       ö




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ©                                                                                               ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Õ                                                                                                                                                                              Ô                                                                   Ô                                                                               «                                                                                                                                      ø                                                                                                                                                                                                                                                       Ø                                                           Ñ                                                                               Ô                                                                                                                                                                                                         ¬                                                                                                                                                                                                                                                                                                                                                                                                                                      ø                                                                                       «                                   ø                                               ù




                                                                                                                                                                                                                                                                                                                    ÷




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ©                                                                       ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Õ                                                                                                                                                                              Ô                                                                   Ô                                                                               «                                                                                                                                      ø                                                                                                                                                                                                                                                                                                                                                          Ó                                                                                                                                                                                                      ú                                                                                                                                                                                                                                                                             Ù                                                                                                                                                                                                                                                                                                                                                  ø                                                                               «                                           ø                                                       ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò




                                                                                                                                                                                                                                                                                                                    ÷




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ©
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ï                                                                                               ¬                                                                                                                                                                                                                                           ø                                                                       ü                                                                                       Ö                                                                                                                       ý                                                                                                                                                                  ø                                                                               ü                                                                                       þ                                                                                       ×                                                                                                               Ø                                                                           ÿ                                                                       ÿ                                                                                                                                      ü                                                                                                                                                                                                      ×                                                                   þ                                                           í                                                           ³                                                                       ü                                                                               ±                                                                                                                                                                                                                                                                                 Ó                                                       ¬                                                                                                                                                                                                                             ø                                                       ï                                                                                      ø                                               Ô                                                       «               ø                                                   ù                                                                                                  ø                                   «               




                                                                                                                                                                                                                                                                                                                    û                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ÷




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª
                                                                                                                                                                                                                                                                                                                                                                        Ù                                                                                                                                                                                                                                                                                                                              ÿ                                                                                                                                                                                                                                                                                                                                                                                                    «                                                                                                                                                                   ±                                                                                                                                                                                                                                                                                                                                                 Ø                                                                                                                                                                                                     «                               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò                                                                                                                                                                                                                                   Ò




                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ï                                                                                               ¬                                                                                                                                                                                                                                           ø                                                                       ü                                                                                       Ö                                                                                                                       ý                                                                                                                                                                  ø                                                                               ü                                                                                       þ                                                                                       ×                                                                                                               Ø                                                                           ÿ                                                                       ÿ                                                                                                                                      ü                                                                                                                                                                                                      ×                                                                   þ                                                           í                                                           ³                                                                       ü                                                               ³                                                           «                                                                                          ±                                                                                                                               ø                                                       ï                                                                                                              




                                                                                                                                                                                                                                                                                                                    û




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                            ³                                                                                                                                                  ¬                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                    ø                                                                   ù                                                                   ü                                                                                                                                                                                                       ý                                                                                                                                                                                  ø                                                                               ü                                                                                               þ                                                                           ×                                                                                                                       Ø                                                               ÿ                                                                   ÿ                                                                                                                                          ü                                                                                                                                                                                                  ×                                                                   þ                                                               í                                                           ³                                                               ü                                                       ±                                                                                                                                                                                                                                                                                                     Ó                                       ¬                                                                                                                                                                                                                                                                              Ù                                                                               ù                                                                                                                                                                                                 ø                                               «       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ÷                                                                                                                                                                                                                                       ÷




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ù                                                                                   ü                                                                                                                                                                                              Û                                                                                                                                                           ý                                                                                                                                                                                                  ø                                                                   ü                                                                                       þ                                                                       ×                                                                                                                               Ø                                                                           ÿ                                                                       ÿ                                                                                                                                                              ü                                                                                                                                                                                                      ×                                                           þ                                                                       í                                                                       ³                                                                               ü                                                                           ±                                                                                                                                                                                                                                                                                                     Ó                                                           ¬                                                                                                                                                                                                                                                                                              Ù                                                                           ù                                                                                                                                                                                 ø                                                   «                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ÷                                                                                                                                                                                                                                                                               ÷




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª
                                                                                                                                                                                                                                                                                                                    þ                                                                                                                                                           Ù                                                                                                                                                                                                                                                                                              ÿ                                                                                                                                                                                                                                                                                                                                                                                                                                    «                                                                                                                                   ±                                                                                                                                                                                                                                                                                                                                                             Ø                                                                                                                                                                                             «                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò                                                                                                                                                                                                                                   Ò




                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ø                                                                                                       ø                                                                                                                                                                                                                                                                                 ü                                                                                               ×                                                                                                           ý                                                                                                                                                                                          ø                                                               ü                                                                                       ±                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ó                                                                       ¬                                                                                                                                                                                      ü                                                                       þ                                                                       ×                                                                                                           Ø                                                   ÿ                                                                           ÿ                                                                                                              ü                                                                                                                                      ×                                                               þ                                                       í                                   ³                                                           ü                                                                                                                                                                               Ù                                                                           ù                                                                                                                                                                                             ø                                                       «                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ÷                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ÷




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª
                                                                                                                                                                                                                                                                                                                    þ                                                   í                                                                                                       Ù                                                                                                                                                                                                                                                                                              ÿ                                                                                                                                                                                                                                                                                                                                                                                                                                    «                                                                                                                                   ±                                                                                                                                                                                                                                                                                                                                                             Ø                                                                                                                                                                                             «                                                                                              Ô                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò                                                                                                                                                                                                                                   Ò




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                    µ                                           ª
                                                                                                                                                                                                                                                                                                                                                                                                                                    Ó                                                                                       Ô                                                                               Ð                                                                                                                                                                                                                                                       «                   




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                               Ó                                                                                                                                                                                                                                              ú                                                                                                                                                                                                                                                                                                     Ù                                                                                               ý                                                                                                                                                                                                                                      ø                                                                                           Ô                                                       «                                                                                                      «                                                                                                                          ø                                                                           Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ò




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ª                                   ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ¬                                                                                                                                                           «                                                                                                                                          Ú                                                                                                                                                                                                                                                               «                                                       Ô                                                                                                                                                                                                                                                                                                                                                                      ø                                                                                                                                                                                                                                                                     Ó                                                                               Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                    «                                                                                                                               Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò




                                                                                                                                                                                                                                                                                                                    ÷




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                    ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ª                                                                           ©
                                                                                                                                                                                                                                                                                                                    ÿ                                                                                                                                                                                                                                                                                                                                                                                                                    «                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ø                                                                   ø                                                                                                                                                                                                                                                                                                     «                                                                                                                              ø                                                                                           Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Ò                                                                                                                                                                                                                                               Ò                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ò




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ©                                                                       ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Õ                                                                                                                                                                              Ô                                                                   Ô                                                                               «                                                                                                                                      ø                                                                                                                                                                                                                                                                                                                                                          Ó                                                                                                                                                                                                      ú                                                                                                                                                                                                                                                                             Ù                                                                                                                                                                                                                                                                                                                                                  ø                                                                               «                                           ø                                                       ù




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ò




                                                                                                                                                                                                                                                                                                                    ÷




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                    ©                                                                                                                                                                                                                                                                                                                                                                                                                                                                           µ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ø                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ô




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                    ©
                                                                                                                                                                                                                                                                                                                                                                                Ó                                                                                                                                                                              î                                                                                                                                   ³                                                                                                               ï                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ©                                                                               ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ª                                                               ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Ô                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ø                                                                                   «                                           ø                                                                               ù                                                                                                           Ú                                                                                                                                                       ø                                                                                       Ô                                                                                                                                                                                                                                                                                                                                                                                                             «                                                                                                                      ø                                                                                           Ø                                                       Ñ                                                                           Ô                                                                                                                                                                                 ¬                                                                                                                   Ø                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                    ÷




                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ª                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ª                           ª
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Õ                                                                                                                                                                              Ô                                                                   Ô                                                                               «                                                                                                                                      ø                                                                                                                                                                                                                                                                                                                                                                                           î                                                                                                                                                                                                                                                                         Õ                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      «                                                                                          Ô                                                                       Ú                                                                                                                                       ø                                                       Ô                                                                                                                                                                                                                                                                 «                                                                                          ø




                                                                                                                                                                                                                                                                                                                    ÷                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




        ô                                                                   ¸                                   Ý                                               À                       ½                                           Ç                                                                   ¾                                   ¿                                                                                                   º                                                                                                                                                   ¸                                                               Á                                                                           ¼                                                                                                   Â                                                                   º                                                                       Ã                                                                                                                           º                                                                                               ½                                                               ¾                                                                   À                               ¼                                                                                   ½                                                                                           º                                                                                   »                                                                                                   Â                                                                                   º                                                                   Ê                                                               ¸                                                                   À                                   Â                                               ¹                                                                                   ¸                                                                   ½                                                                   »                                                                                                       ½                                                                       º                                               â                                                                                               º                                                       å                                                   Æ                                                       À                               Ê                                                       Ã                                                                           º                                       ½                                   ¾                                               À                               ½                                           ¹                           ¾                           ¸                                                   Å               Å                               ¸                               ¾                                                   À                       ¼                                                   ½                                                   â                                           À               Å               Å                                   Â                       º                           ¹               ¾                           ¼                               Â               º                                   ¾                   ¿                   º                                       ¹                   Ü                       ¹                   ¾                       º                   Ã                                   ¹                                   ¸                           ½                   »                                   ¾                       ¿                               º                               À       ½                       ¹                       Æ                       Â           º                                   »                       ¾                       ¼                                       Ê                           Â                   º               ®               Å       ¼           ¹       ¹




            Ä                           ¼                                           ½                                       »                                                       À                       ¾                                   À                   ¼                                                       ½                                                                   á                                                                           ç                                                                                                                   ¿                                                                                               º                                                                                                                       Â                                                                                   º                                                                       Ê                                                                                       ¸                                                                           À                                           Â                                               ¤                                                               À                                   ½                                                                               ¹                                                   ¾                                                                       ¸                                                                           Å                                       Å                               ¸                                                   ¾                                                                                       À                               ¼                                                                               ½                                                                                               º                                                                           ¹                                                   ¾                                                   À                   Ã                                                                                                                       ¸                                       ¾                                                           º                                                                                               À               ¹                                                           ß                                                       ¸                                                       ¹                                   º                                               »                                                                                           ¼                                       ½                                                                   Ä                               Æ                                           Â                               Â                               º                                                   ½                           ¾                                                                   Ê                                                   ¸                                                   Â                                   ¾                               ¹                                               ¸                               ½                               »                                                   º                                   å                           Æ                               À               Ê                               Ã                                   º                           ½           ¾                                       ¸                   È                               ¸                       À           Å           ¸                   ß                   À               Å           À       ¾                   Ü                                       ¸                   ¾                               Å               ¼                           Ä           ¸                                   Å           Ã                                   ¸                               Â                   Ý               º                           ¾                           Ê                           Â           À               Ä                       À       ½               Ç           á




è                                   Ü                                           ¹                       ¾                                       º                                                       Ã                                                                                                       º                               Á                                                                   Á                                                               À                                           Ä                                                                               À                                       º                                                                                               ½                                                                                                   Ä                                                                   Ü                                                           É                                                                                           ¹                                                                   À                                                                                                      º                                                               É                                                                               Ã                                                                                                                                   ¼                                                                                           »                                                                           º                                                                                   Å                                   É                                                                           ¸                                                               ½                                                                   »                                                                                                               Â                                           º                                                           Ç                                                                           À                                           ¼                                                       ½                                                                           ¸                                                   Å                   Å                       Ü                                                                       ¸                                           È                                                       ¸                                           À                           Å                                   ¸                                       ß                                       Å                               º                                                               ß                                   Â                           ¸                                           ½                                                       »                                       ¹                                                           ¸                                           Å                               Å                                               Ê                                               Å                       ¸                       Ü                                               ¸                                                   ¹                           À       Ç                                   ½                                   À   Á                               À   Ä                           ¸           ½                               ¾                           Â                   ¼                           Å               º                               À               ½                                   »                   º                       ¾                   º                           Â               Ã                                       À           ½                               À       ½                       Ç                                           ¾           ¿                       º                                   Â                   º                       Ê                           ¸                   À       Â                               ¸                           ½                           »




                    Â           º                                       Ê                                           Å                       ¸                                                   Ä                                       º                                           Ã                                                                                               º                                                                                                           ½                                                                           ¾                                                                                                                               Â                                               º                                                                                                           Ä                                                                       ¼                                                                                   Ã                                                                                                                                           Ã                                                                                                               º                                                                                           ½                                                                   »                                                                                           ¸                                                                   ¾                                                                   À                               ¼                                                                                           ½                                                                                   ¹                                           á




                                               Å               º                                           ¸                                       ¹                                               º                                                                       ½                                                   ¼                                                           ¾                                                                       º                                                                                                   ö                                                                                                                                                                                                              Æ                                                                                                               Â                                                                                           Â                                               º                                                                                       Ê                                                                                           ¼                                                                               Â                                           ¾                                                                                           À                                       ½                                                                                       Ä                                                                           Å                               Æ                                                                           »                                                                                               º                                                           ¹                                                                                           ¼                                                                               ½                                                                                       º                                                                               ¸                                                               »                                                                       »                                                                   À                       ¾                                   À                                           ¼                                                       ½                                           ¸                                                       Å                                   Å                                   ¼                                                   Ä                                           ¸                                           ¾                                   À                       ¼                                           ½                               É                               ¾                                               ¿                                           º                                                                   Å                   ¸                                               Æ                                               ½                                                           »                                               Â                               Ü                                                   Ã                                           ¸                               ¾                               á                       Ë                                   Ì                                       Í                               Î                       À                   â                                       À       Å       Å                                   Â               º                           Ã                               ¼                       È                       º                                       ¾                       ¿                       À       ¹                               º                               å                       Æ                       À           Ê                               Ã                           º                               ½                       ¾                           ¸                   ¾                       ¾                       ¿                           º




                »                                   À               Â                           º                                       Ä                           ¾                                                       À                           ¼                                           ½                                                                                                       ¼                                                                                           Á                                                                                                                                                                                                                              ¸                                                               ¾                                                                                       À                                           ¼                                                                                   ½                                                               â                                                                                                                                           À                                   »                                                                                       º                                                                                                   Ï                                                   ½                                                                           ¹                                                                   Æ                                                                           Â                                                                       ¸                                                                       ½                                                                           Ä                                               º                                                                               á                                               Í                                                                                                       »                                                                           »                                                                   À       ¾                                                       À                                   ¼                                                           ½                                                                   ¸                                   Å                   Å                   Ü                                           É                                                       â                                                                                       º                                                                   ¿                                               ¸                               È                                           º                                                               ½                                           ¼                                           ¾                                                           À                   ½                                                   Ä                                           Å                           Æ                                                           »                                           º                                       »                                   Â                       º                           Á                               º                       Â                   º                                   ½                               Ä                       º                               Â                   º                   Ê                       Å           ¸                           Ä                       º                       Ã                                       º                   ½                           ¾                               Ê                       Â                       À       Ä                       À           ½                       Ç                           Á                           ¼                               Â               ¾               ¿                           º                                   À               ½                       »                       ¼                           ¼                           Â




                            º               å                                           Æ                                           À                       Ê                                                           Ã                                                                       º                                                       ½                                                                                   ¾                                                                                               Á                                                                                           ¼                                                                                   Â                                                                                   è                                                                                                   Ü                                                                                   ¹                                       ¾                                                                   º                                                                                               Ã                                                                                                                           ¹                                                                           é                                                                                                       ¥                                                                                   ê                                                                                                                   ¸                                                                           ½                                                                                       »                                                                                                   ¥                                                                           £                                                                                                               ¸                                                           ¹                                                                       ¾                                                   ¿                                                               À                               ¹                                                                   º                                                                       å                                           Æ                                                       À                           Ê                                                       Ã                                                                                       º                                               ½                                   ¾                                                               À               ¹                                                       Ê                                       Â                                   ¼                                       Ê                                           Â                                   À                       º                                       ¾                                       ¸                                                   Â                                   Ü                                                       À                           ½                                   ½                                       ¸                       ¾                                   Æ                           Â                       º                               á




                                                                                                                                                                                                                                                                                    Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 5 of 198 NGIC 000220 #:
                                                                                                                                                                                                                                                                                                                                                           PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                        924
                                                                               ¡   ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




©   ª
                        «   ¬                       ­                                           §           ¦           ¨               ¨               §       §       ®   ¯               °




                                    ©       ´           µ           ª
±       ²           ³                                           «              ­                   ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 6 of 198 NGIC 000221 #:
                                                                                                       PageID                                                                                                           




                                                                    925
                                                                                                                                                                                                                                                                                       ¡                                                                                                                                                                                                                                                                                                                                                                                   ¢                                                                                                   £                                                                   ¤                                                                   ¥                                                               ¦                                                           ¤                                       §                       ¢           ¥       ¨




                        ©   ª
                                                «   ¬                       ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   §                                                                           ¦                                                                       ¨                                                                       ¨                                                                               §                           §                       ®   ¯               °




                                                            ©       ´                               µ                                                       ª
                        ±       ²           ³                                                                                           «                                                                                              ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¥                                                                                       ¨                                                           ®                                                   ¥                                                                       §                                           ¥                       ¢               £   ¶




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       !                                                            "




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                #                      $                     %                              $   !                          &                                  $                                                                                 $                       &                   '                                                                                                                     $         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




(       (           )                                                                   *                           +                                               +                                       ,                                   -                                                       .                                   /                                                                   *                                               0                                                               1                                                       )                                                           2                                                   (                                                                   2                                                                       3                                                           )                                                           4                                                               4                                                                                                                                           (                           5                                                   (                                                       6                                                       3                           (                                                   )                                       7                                                           8                           7                                                                   0       -           +           9           :                   ;               <       =           >   :   ?       (       (           5                       2           @           (                                           0               A                   B               =       C                       0                   D           E           C               :                   -                                                           F       :           A           B   .           G               :




(       (           ?                                                               *                                           >               .                                   /                                           ,                                   .                                           =           >           :                           H                                                               I                                       J                                                                       2                                                   3                                       (                                                               7                                                               *                                                                                                   K                                                           I                                                   )                                               (                                           (                                                                                   L                                                   )                                           2                                   (                                                                   3                                       6                                       3                                               8                                       5                                                       )                                               0       -           +           9           :                   ;               <       =           >   :   ?       (           )           2                   8           @           (                                           0               A                   B               =       C                       0                   D           E           C               :                   -                                                               F           :       A               .           =       >




(       (           2                                                           J                       >                                   -                                                   E                       C                                   >                           +                               /                       M                                       ?                                       N                                               1                                                           N                                               )                                                           2                                                               O                                                                   3                                                   (                                                                       N                                               P                                   )                                                       J                                                                                                       )                                   3                                       (                                                   6                                               Q                                                                                       (                                   (                                           R                                               7                                                           8                           0       -           +           9           :                   ;               <       =           >   :   ?       (       (               6                   8           @           (                                       N               .               G                           9           .                       M               :                           S                       /                   =       C                                   F       :           A           B   .           G               :




(       (       7                                                                                                                                       T                                           +                                       >                                       9                                                               L                       N                       (                                               R                                           (                                                                   I                                           (                                                       (                                                                           U                                                                       ?                                                               J                                                                   J                                                           J                                                               8                       J                                                           U                                                       )                                           1                                                       )                                                   ?                                           R                                                       8                                       8                                               3                                           6                                   0       -           +           9           :                   ;               <       =           >   :   ?       (           )           )                   6           @                   8                               N               .               G                           9           .                       M               :                           S                       /                   =       C                                   F       :           A           B   .           G               :




(       (           8                                                                                                       V                       :                                       /                                       /                                       +                               W                                                                               X                                           1                                               J                                                                       )                                                           ?                                   (                                                               0                                                                       ?                                                                   4                                                           U                                                               ?                                                       T                                                                                                                           8                           3                                           (                                           5                                                           1                                                                       )                                   6                                           )                                                   8                   R                                                               0       -           +           9           :                   ;               <       =           >   :   ?       (       (           5                           )               (                                           N               .               G                           9           .                       M               :                           S                       /                   =       C                                       F           :       A               .           =       >




(       (           3                                                                                                       V                       :                                       /                                       /                                       +                               W                                                                               X                                           1                                               J                                                                       )                                                           ?                                   (                                                               0                                                                       ?                                                                   4                                                           U                                                               ?                                                       T                                                                                                                           8                           3                                           (                                           5                                                           1                                                                       )                                   6                                           )                                                   3                   (                                                               0       -           +           9           :                   ;               <       =           >   :   ?       (       (           5                           )               (                                           N               .               G                           9           .                       M               :                           S                       /                   =       C                                       F           :       A               .           =       >




(       (           6                                                                                                                                   T                                           +                                       >                                       9                                                                       4                       N                       (                                           R                                               (                                                               I                                               (                                                   (                                                               J                                                                           ?                                                               J                                                                   J                                                       J                                                               7                           J                                                                           U                               (                                                           O                                   5                                                   5                                                                   2                                   )                                           )                                   (                                                           2                                       0       -           +           9           :                   ;               <       =           >   :   ?       (       (           5                       6           @                   8                               N               .               G                           9           .                       M               :                           S                       /                   =       C                                       F           :       A               .           =       >




(       (       5                                                                                                                                       T                                           +                                       >                                       9                                                                       4                       N                       (                                           R                                               (                                                               I                                               (                                                   (                                                               J                                                                           ?                                                               J                                                                   J                                                       J                                                               7                           J                                                                           U                               (                                                           O                                   5                                                   5                                                                   2                                   )                                           )                                   (                                       7                                                           0       -           +           9           :                   ;               <       =           >   :   ?       (       (           5                       6           @                   8                               N               .               G                           9           .                       M               :                           S                       /                   =       C                                       F           :       A               .           =       >




(       (       R                                                                                                                                       T                                           +                                       >                                       9                                                                                                                                   O                                               )                                               F                                                           Y                                                   (                                                                           2                                                               3                                           0                                                                       ?                                                               8                                                           4                                                                                                                           H                                                                               (                                           I                                           5                                                           3                                                   R                                   5                                           7                                                           2                                               3                       0       -           +           9           :                   ;               <       =           >   :   ?       (       (           5                       2           @           (                                           0               A                   B               =       C                       0                   D           E           C               :                   -                                                               F           :       A               .           =       >




(           )   (                                                                                                           V                       :                                       /                                       /                                       +                               W                                                                                   K                                           1                                               J                                                           (                                                   7                                                       5                                                               0                                                           7                                                                               4                                                           U                                                                   ?                                                       T                                                                                                                       8                               3                                               )                                   7                                                               4                                       (                                                   3                                   5                                           R                                                       8                                                   0       -           +           9           :                   ;               <       =           >   :   ?       (           )       7                   7                   @           (                                   N               .               G                           9           .                       M               :                           S                       /                   =       C                                   F       :           A           B   .           G               :




                                                                                            J                                       -                                           :                                           >                           =                       G           .                                       /                   T               0                               I                                       (                                                           3                                   (                                               J                                                                               2                                                               O                                                           Q                                                                                               J                                                                           )                                                       8                                       (                               (




(           )       )                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2                                       2                               7                                                       )                                   (                                                                       ?                                   2                                           3                                               6                                               V                                           0       -           +           9           :                   ;               <       =           >   :   ?       (       (               2                   8           @           (                                       N               .               G                           9           .                       M               :                           S                       /                   =       C                                       F           :       A               .           =       >




                                                                                                0                       C                           .                                   /                                       ,                                       .                                           >           ,                                                                                                                                   (                                               (                                                           (                                                   (                                                               (                                                       (                                                       (                                                                           (                                                       (




                                                                                                                                                                                                                                                                                                                                                                I               N                                   1                                       (                                                               3                                               (                                                   L                                                       L                                                               L                                                                           2                                                               Y                                                               L                                                           L                                               L                           J




(           )       ?                                                                   *                           +                                               +                                       ,                                   -                                                       .                                   /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (                           5                                                   (                                                       )                                                       3                                       ?                                   7                                           5                                                           2                                       )                                                       0       -           +           9           :                   ;               <       =           >   :   ?       (       (           5                       8           @           (                                       N               .               G                           9           .                       M               :                           S                       /                   =       C                                       F           :       A               .           =       >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            O       )                                   (                                                   K                                       8                                                   2                                                   )                                                   6                                       ?                                           3                                           (                                                       ?   (




(           )       2                                                                                                                                                   1                                           X                                           N                                                                                                                                                                   1                                                               V                                   Z                                                           7                                                       (                                                               (                                                                       V                                                   7                                                       7                                                           P                                           O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0       -           +           9           :                   ;               <       =           >   :   ?       (           )       (                   7                   @           (                   F           :               .               G                       [                       P               \           /                   I                   +               +                           B       :           >                       F           :       A               .           =       >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (                                                                   ?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        O               )                                   )                                                   I                                       8                                       7                                                               3                                           R                                               3                                           2                                       (                                           7                   (




(           )   7                                                                                                                                                       1                                           X                                           N                                                                                                                                                           1                                                       V                                               1                                                       8                                               (                                                               (                                                                               1                                                                           ?                                                           ?                                               P                                                   O                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0       -           +           9           :                   ;               <       =           >   :   ?       (           )           )                   8           @           (                           H                           .                   B           9                   P               \           /                   I                   +                   +                   B   :                       >                           F           :       A               .           =       >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (                                                                   )




(           )       8                                                                   *                           +                                               +                                       ,                                   -                                                       .                                   /                                                                                                                                       *                                                                       0                                                               I                                       (                                                                   7                                                                       ?                                                   (                                                                               8                                                                                                                                                                                                                                   (                                           6                                   (                                                       6                                                       2                                       8                                       ?                                               2                                   (                                                       6                                                       0       -           +           9           :                   ;               <       =           >   :   ?       (       (               6                   2           @                   8               F           :               .               G                       [                       P               \           /                   I                   +               +                           B       :           >                       F           :       A               .           =       >




                                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 7 of 198 NGIC 000222 #:
                                                                                                                               PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               




                                                                                            926
                                                                                                                                                                                                                                                                                                                                                               ¡                                                                                                                                                                                                                                                                                                                                       ¢                                                                                                   £                                                                   ¤                                                                       ¥                                                               ¦                                           ¤               §       ¢           ¥       ¨




                ©   ª
                                        «   ¬                               ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       §                                                                                       ¦                                                                   ¨                                                                           ¨                                                   §               §       ®   ¯               °




                                                    ©       ´                                           µ                                                                       ª
                ±       ²           ³                                                                                                                   «                                                                                                                              ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¥                                                                                           ¨                                                   ®                                                       ¥                                                       §                   ¥       ¢               £   ¶




(   )       3                                                                       *                                           +                                                       +                                                           ,                                                       -                                                                               .                               /                                   *                                       0                                       1                                                                       )                                                       2                                               (                                                                               2                                                                   3                                                       )                                                       4                                                   4                                                                                       (                           5                                                           )                                                       (                                           ?                                               )                                           7                                                   2                                               R                               (                           0       -       +   9       :       ;       <       =       >   :   ?   (   (       5                                       2                       @       (                                                       0                           A                                   B                   =   C                                           0                                   D                       E                       C                       :                                       -                                   F   :   A   .   =   >




(   )       6                                                                                                                                                                                                   F                                                   Y                                                                           \                                                                                                                       N                           I                                   )                                       R                                                           R                                                                       Q                                                                                                               Z                                                                                           N                                                   P                                   2                                           O                                                                                       7                                                       )                                   (                                                                   )                                   )                                   5                                                               ?                                   (                                               R                                               0       -       +   9       :       ;       <       =       >   :   ?   (   (           )                                   ?                       @       (                                               H                           .                                   B           9                       P                               \               /                                               I                               +                                   +                                   B   :           >       F   :   A   .   =   >




(   )   5                                                                                           1                                       :                                               .                                           C                                       G                                                           >                   .                                       ^                   C                                                                               I                                   1                                                   X                                                               (                                                                       )                                                               8                                                       L                                                                       3                                                       4                                                                                                                                               X                                           (                                                                   ?                                   J                                               (                                                                   2                           (                                                                   ?                                           3                               0       -       +   9       :       ;       <       =       >   :   ?   (   (           ?                                   )                       @               8                                       H                           .                                   B           9                       P                               \               /                                               I                               +                                   +                                   B   :           >       F   :   A   .   =   >




(   )   R                                                                                                                                       K                                       +                                                           B                           A                                                   .                                                           9                                                                               5                                       3                                   U                                                                   ?                                                       8                                                       P                                           )                                                                           )                                                           6                                                       )                                                       8                                                                                                                                       (                                                                   Y                                                   (                                                       2                               R                                               7                                                                   4                                                                       0       -       +   9       :       ;       <       =       >   :   ?   (   (       (                                   2               ;                       7                                           H                           .                                   B           9                       P                               \               /                                               I                               +                                   +                                   B   :           >       F   :   A   .   =   >




(   ?   (                                                                                                                                       K                                       +                                                           B                           A                                                   .                                                           9                                                                               5                                       3                                   U                                                                   ?                                                       8                                                       P                                           )                                                                           )                                                           3                                                       )                                           (                                                                                                                                               (                                                                   Y                                                   (                                                       2                               R                                               7                                                   J                                                                                           0       -       +   9       :       ;       <       =       >   :   ?   (   (       (                                   2               ;                       7                                           H                           .                                   B           9                       P                               \               /                                               I                               +                                   +                                   B   :           >       F   :   A   .   =   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                    F                       F                   *                                                   7                                                   P                                       (                                                                       )                                       (                                                                               (                                                                       P                                           N                                   J                                                       _                       P




(   ?       )                                                                                   I                           +                                                                           A                           :                                                           B                           .                                                           /                           ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (                                                           )                                                   *                                                       )                                               )                                           5                                                   3                                               R                                                       0       -       +   9       :       ;       <       =       >   :   ?   (   (           )                                   )                       @       (                                               H                           .                                   B           9                       P                               \               /                                               I                               +                                   +                                   B   :           >       F   :   A   .   =   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ?                                                           2                                           7




(   ?       ?                                                           Q                                               .                                                           /                                               =                   C                           +                                                               `                                                           +                           G                                                                               0                                           Y                                                               (                                                   5                                                                               8                                                                           2                                                       H                                                                                                                                                                                                                                           (                                           7                                               (                                                                   ?                                   3                                                   8                                               )                                           2                                               3                                       0       -       +   9       :       ;       <       =       >   :   ?   (   (       7           5           (                       (                                       B       a           E                           \   G                       :                                                           Q                                                   .                       G                                       [                                   =               /                   :                               F   :   A   .   =   >




(   ?       2                                                                                   1                                       +                                                           E                                       [                                               =                           b                                   .                                                   9                       =                                               K                                       Q                                                           P                                                               )                                           ?                                               (                                                                                   (                                                               0                                                           J                                                           O                                                                                                                                                                                                       I                                                       (                               (                                               (                                                           3                                       (                                                                                                               0       -       +   9       :       ;       <       =       >   :   ?   (   (           3   )       c   ?                       (                       (                               B   a       E                       \   G                       :                                                           Q                                                   .                       G                                       [                                   =               /                   :                               F   :   A   .   =   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (       8               (                                                   5                                                               )                                               2                                   ?                                   (                                               (                                                               )                                           3                   )       5




(   ?   7                                                                               0                       G                                               +                                                       C                       E                                                   -                                                                           .                                       /                                                       I                                   Q                                                               O                                                               ?                                           8                                                                   3                                                       J                                                                                       0                                                       P                               )                                               <                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0       -       +   9       :       ;       <       =       >   :   ?   (   (           8                           ?                       8                           (                                                   \   G                       :                                                           Q                                                   .                       G                                       [                                   =               /                   :                               F   :   A   .   =   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    )




(   ?       8                                                                                                                                                           N                                           .                                                       >                                       =                   E                                           =                                                                                                                                               F                                       0                                                       (                                                               8                                               0                                                                                               V                                       0                                                               I                                                                                                                                                                                                                                                               6                                                       )                               (                                                           ?                                               6                                           N                                                       V                                                                   0       -       +   9       :       ;       <       =       >   :   ?   (   (           6                               2               ;                                   6                                           Y                           =           E                               A                                           B       .                                   D                                           I                           .                                   E               :                           F   :   A   .   =   >




(   ?       3                                                                                                                                                           N                                           .                                                       >                                       =                   E                                           =                                                                                                                                               F                                       0                                                       (                                                               8                                               0                                                                                               V                                       0                                                               I                                                                                                                                                                                                                                                           6                                                       )                           (                                                           ?                                                   6                                           4                                                               V                                                               0       -       +   9       :       ;       <       =       >   :   ?   (   (           6                               2               ;                                   6                                           Y                           =           E                               A                                           B       .                                   D                                           I                           .                                   E               :                           F   :   A   .   =   >




(   ?       6                                                                                                                       V                               .                                                           F                                               +                                                           E                               .                                                                                                                                                       ?                                                   8                                               5                                                                   3                                               P                                                           N                                                       X                                                                   4                                                                                                                                                                                                                               2                                                           Q                                                                               J                                                       )                                                   6                                   (                                                               8                                                       0       -       +   9       :       ;       <       =       >   :   ?   (   (           2                       5                               3                               d                                                           N                           >               :                                               A                                           X                       .                                       a                                   B               :                                       F   :   A   .   =   >




(   ?   5                                                                                                                                                                   X                                                       >                                       e                                                   :                                                                                                                       X                           0                           0                                       S                                                   P                                                   6                                                           ?                                           P                                                               2                                                       (                                                                               Q                                                               P                                   4                                                                                                                           7                                       5                                                                   6                       5                                                                   6                           5                                                   R                                                                                               0       -       +   9       :       ;       <       =       >   :   ?   (   (       7                                   )               ;                                   ?                                                               N                           >               :                                               A                                           X                       .                                       a                                   B               :                                       F   :   A   .   =   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            F                       :                                   .                                   G                               [                           P                           \                   /




(   ?   R                                                                                                                                                                   X                                                       >                                       e                                                   :                                                                                                                                                                                                                                                                               X                                                           P                                               ?                                                           2                                                                       <                                                                                                                                                                                                                                                                                                                                               7                                                       8                                                   3                                   ?                                   7                                                               )                                   (                                                                                               0       -       +   9       :       ;       <       =       >   :   ?   (   (       7                                   )               ;                                   ?                                                                                                                                                                                                                                                                                                                                                                   F   :   A   .   =   >




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <                                       >           :                                       :                           b                   :                                           >




(   2   (                                                           I                       +                                                       /                                           C                                   =                           /                                       :                                                           /                                       C                       .           B                                                                                                               0                                                   H                                                                                                                   ?                                                       6                                                           P                                           5                                                                                                                                                                                                                                                                       )                                               7                                                           R                                           3                                                   3                                       7                                               5                                                               )                                                   0       -       +   9       :       ;       <       =       >   :   ?   (       )   7                                   )               ;                                   8                                                               N                           >               :                                               A                                           X                       .                                       a                                   B               :                                       F   :   A   .   =   >




(   2       )                                                                   X                           :                                               G                                                               e                                           -                                                                               E                                           :                           [                                   J                                               O                       3                                                   2                                                       (                                           J                                                                                               F                                                                           6                                                       )                                                       6                                           J                                                                                       4                           (                                                       8                                   (                                               (                                                           ?                                                   8                                           6                                               2                                           8                   ?               0       -       +   9       :       ;       <       =       >   :   ?   (   (       (                                   )               ;                                   2                           F       :                   .                       G                                       [                       P                               \                   /                                       I                               +                                       +                               B   :       >   F   :   A   .   =   >




(   2       ?                                                                   X                           :                                               G                                                               e                                           -                                                                               E                                           :                           [                           J                               O                               8                                       6                                                       (                                                       J                                                                           F                                                               R                                                                                           ?                                                           8                           J                                                               ?                                                       <                       )                               7                                               (                                                                   ?                                   6                                                   6                                               6                                   5                                                       ?                   )                       0       -       +   9       :       ;       <       =       >   :   ?   (   (           ?                               )               ;                                   ?                                                               N                           >               :                                               A                                           X                       .                                       a                                   B               :                                       F   :   A   .   =   >




                                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 8 of 198 NGIC 000223 #:
                                                                                                                       PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ]                                       




                                                                                    927
                                                                                                               ¡                           ¢                       £               ¤                       ¥           ¦       ¤       §       ¢           ¥       ¨




                ©   ª
                                        «   ¬                       ­                                                                                           §                       ¦                   ¨               ¨               §       §       ®   ¯               °




                                                    ©       ´           µ               ª
                ±       ²           ³                                           «                          ­                                                       ¥                           ¨               ®       ¥           §           ¥       ¢               £   ¶




(   2       2                                                                       X           >       e           :       *           Y       Q                       P           7                   6                                                                           7       (       5       R       6       6       2               0       -       +   9       :       ;       <       =       >   :   ?   (   (   7       )   ;   ?   F   :   .   G       [       P       \       /           I   +       +   B   :   >   F   :   A   .   =   >




(   2   7                                                                           X           >       e           :           X   P       2           3   P                   *                   I                                                                                   2       8       2       ?       )       )       3           0       -       +   9       :       ;       <       =       >   :   ?   (   (       2   )   ;   2                   <       >       +       E       C   :           >                   F   :   A   .   =   >




                                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 9 of 198 NGIC 000224 #:
                                                                                                                       PageID                                                                                                                                                                                                                                f                                       




                                                                                    928
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¡                                                                                                                                                                                                                                                                                                                                       ¢                               £                           ¤                       ¥                   ¦                       ¤                   §                       ¢                                       ¥                           ¨




                                                                        ©                                       ª
                                                                                                                                                                                    «                       ¬                                                               ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   §                               ¦                       ¨                       ¨                               §                   §                               ®                   ¯                                               °




                                                                                                                                                                                                                            ©                                   ´                                       µ                                                       ª
                                                                        ±                                           ²                                                   ³                                                                                                                                                                   «                                                                                      ­                                                                                                                                                                                                                                                                                                                                                                                                   ¥                                   ¨               ®               ¥                           §                       ¥                       ¢                                           £                       ¶




ç                       ¿                       º                                       Á               ¼                                               Å                   Å                   ¼                               â                                                       À                   ½                                   Ç                                                               ¹                           º                           Ä           ¾               À       ¼                           ½                                                   Ê                       Â                       ¼                   È                       À               »                           º                           ¹                       ¸                                   ß                               Â                   º                       ¸                       Ý                       »                       ¼                               â                                               ½                                               ¼                       Á                       ¼                       Æ                           Â                           Â                   º                   Ä                   ¼                               Ã                                   Ã                                           º                       ½                       »                   º                           »                                       ¹                           º                           ¾                       ¾                                   Å               º                                       Ã                           º               ½               ¾           ß                   Ü                           À                               ½                                   »               À   È           À           »               Æ               ¸                   Å           ¹           Ü                   ¹       ¾           º           Ã       á           Ï       Á                       Ä               ¼                   È           º   Â   ¸       Ç       º               À           ¹               ¸           Á           Á           ¼           Â       »                       º                           »               É




    ¾       ¿                           º                                       ¸                           Ä                           ¾                                       À                   ¼                                       ½                                   ¹                                               Å                   À                   ¹                       ¾                       º                               »                               ß                           º                           Å               ¼                       â                                                       â                                   À           Å               Å                       Â                   º                   ¹           ¾                   ¼                               Â                   º                               Ü                       ¼                               Æ                       Â                                       À                   ½                                   ¹                   Æ                       Â                   º                   »                               ¾                   ¼                               Ê                       Â                   º                       ®                       Å   ¼                           ¹               ¹                               Ä                   ¼                           ½                           »                   À       ¾                       À                   ¼                                   ½                                               ö




        v                   s                           x                                   c                                       `                       y                                                   _                                   g                                           l                           f                                       l




                g                   h                           i                   j               k                                       l                                                                           m                                   n                               o                                           o                                   p                                                                                                                                           q                           r               s                               t                   u                               n               v                                   r           s                           t                       u                       s                   w           r                   k                                                                                                                                   x                                                       y                                   u                   k                       z                   m                       n                   {                                   |                       }                           ~                                          o                                          v                                                      |                                              o                   o                                                                                                                                                                                                              y                               t                  q                                              n                                                             o                                                                                               }                              k                       n           p                   o                  ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                 $                                                                                                                                                    $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                             $                                          $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                    N                       >       +               ^                           :                               E               E                                       =   +                                       /                   .                                           B                   0                               D                               E                   C                   :                               -                               I                           B   :                       .                       /                           =   /                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                           7                                           @       5                           5                                                                                                           ?                       @   (                                   (                                                                                                                                                                                                              ?                   2                   3           @       (           (                                                                                                                                              ?               R                       (                   @   5           5




                    N                       >       +               ^                           :                               E               E                                       =   +                                       /                   .                                           B                               Y                                           e                   G                       C                       `                       +               >           9                                   I                           B   :                           .                       /                   =               /           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                           7                                           @       5                           5                                                                                                           8                       @   (                                   (                                                                                                                                                                                                              8           R                   (                   @       (           (                                                                                                                                              3               7                       7                   @   5           5




                    N           +                           E               C                                           I                           B               :                                   .                               /                           =               /                           M                                           0                               D                       E                           C           :                   -                               0                   C                       .                       >           C                           S                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                           @       (                           (                                                                                               (                           @                           8           (                                                                                                                                                                                                                                      8           R                   @       (           (                                                                                                                                                                  8                       R               @   (           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                          %                       $                                                                                                                                                                                                                                                                                                ¡                           ¢                           £                                           ¤                       ¥                       ¦                                                                                               ¥               ¤                               §           ¢                                                                                                                                                                                                               ¨               ¨                           §           ¤       ¢           ¢                                                                                                                                           £                   £                   ©                       ¤           ¥           ¦




                g                   h                           i                   j               k                                       l                                                                           m                                   n                               o                                           o                                                                                                                                                                              q                           r               s                               t                   u                               n               ª                   k                       t                           t                       y                       «                                                                                                                                   x                                       y                               u                               k                                   z                   m                       n                                      ¬                           }                                          p                           o                       g                       p                           q                       ­                       p               ®                                                                                                                                                          y                           t                                                                      q                                                                                          n                      o                                                                                                                           }                                  k           n           p               o               o                   ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                 $                                                                                                                                                    $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                             $                                          $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                    N                       >       +               ^                           :                               E               E                                       =   +                                       /                   .                                           B                   0                               D                               E                   C                   :                               -                               I                           B   :                       .                       /                           =   /                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                           7                                           @       5                           5                                                                                                           ?                       @   (                                   (                                                                                                                                                                                                              ?                   2                   3           @       (           (                                                                                                                                              ?               R                       (                   @   5           5




                    N                       >       +               ^                           :                               E               E                                       =   +                                       /                   .                                           B                               Y                                           e                   G                       C                       `                       +               >           9                                   I                           B   :                           .                       /                   =               /           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                           7                                           @       5                           5                                                                                                           8                       @   (                                   (                                                                                                                                                                                                              8           R                   (                   @       (           (                                                                                                                                              3               7                       7                   @   5           5




                    N           +                           E               C                                           I                           B               :                                   .                               /                           =               /                           M                                           0                               D                       E                           C           :                   -                               0                   C                       .                       >           C                           S                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                           @       (                           (                                                                                               (                           @                           8           (                                                                                                                                                                                                                                      8           R                   @       (           (                                                                                                                                                                  8                       R               @   (           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                          %                       $                                                                                                                                                                                                                                                                                                ¡                           ¢                           £                                           ¤                       ¥                       ¦                                                                                               ¥               ¤                               §           ¢                                                                                                                                                                                                               ¨               ¨                           §           ¤       ¢           ¢                                                                                                                                           £                   £                   ©                       ¤           ¥           ¦




                g                   h                           i                   j               k                                       l                                                                           m                                   n                               o                                           o                                                                                                                                                                              q                           r               s                               t                   u                               n               ª                   k                       t                           t                       y                       «                                                                                                                                   x                                       y                               u                               k                                   z                   m                       n                                      ¬                           }                                          p                           o                       g                       p                           q                       ­                       p               ®                                                                                                                                                          y                           t                                                                      q                                                                                          n                      o                                                                                                                           }                                  k           n           p               o               o                   ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                 $                                                                                                                                                    $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                             $                                          $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                    N                       >       +               ^                           :                               E               E                                       =   +                                       /                   .                                           B                   0                               D                               E                   C                   :                               -                               I                           B   :                       .                       /                           =   /                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                           7                                           @       5                           5                                                                                                           ?                       @   (                                   (                                                                                                                                                                                                              ?                   2                   3           @       (           (                                                                                                                                              ?               R                       (                   @   5           5




                    N                       >       +               ^                           :                               E               E                                       =   +                                       /                   .                                           B                               Y                                           e                   G                       C                       `                       +               >           9                                   I                           B   :                           .                       /                   =               /           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                           7                                           @       5                           5                                                                                                           8                       @   (                                   (                                                                                                                                                                                                              8           R                   (                   @       (           (                                                                                                                                              3               7                       7                   @   5           5




                    N           +                           E               C                                           I                           B               :                                   .                               /                           =               /                           M                                           0                               D                       E                           C           :                   -                               0                   C                       .                       >           C                           S                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                           @       (                           (                                                                                               (                           @                           8           (                                                                                                                                                                                                                                      8           R                   @       (           (                                                                                                                                                                  8                       R               @   (           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                          %                       $                                                                                                                                                                                                                                                                                                ¡                           ¢                           £                                           ¤                       ¥                       ¦                                                                                               ¥               ¤                               §           ¢                                                                                                                                                                                                               ¨               ¨                           §           ¤       ¢           ¢                                                                                                                                           £                   £                   ©                       ¤           ¥           ¦




                g                   h                           i                   j               k                                       l                                                                           m                                   n                               o                                           o                                   °                                                                                                                                           q                           r               s                               t                   u                               n               ®                           y                           r           ±                                                                                                                                       x                                   y                           u                   k                               z                               m                                   n                   q                       ²                   o                       ³               o                           |                   o                   o                       }                               p                   }                                   }                       }                                              }                                                                                                                                                                  y                                   t                                                                                  q                                                  n               °                                                                                                                                                 }                      k               n               p                   o               o           ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                 $                                                                                                                                                    $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                             $                                          $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                  



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                    N                       >       +               ^                           :                               E               E                                       =   +                                       /                   .                                           B                   0                               D                               E                   C                   :                               -                               I                           B   :                       .                       /                           =   /                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                           7                                           @       5                           5                                                                                                           ?                       @   (                                   (                                                                                                                                                                                                              ?                   2                   3           @       (           (                                                                                                                                              ?               R                       (                   @   5           5




                    N                       >       +               ^                           :                               E               E                                       =   +                                       /                   .                                           B                               Y                                           e                   G                       C                       `                       +               >           9                                   I                           B   :                           .                       /                   =               /           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                           7                                           @       5                           5                                                                                                           8                       @   (                                   (                                                                                                                                                                                                              8           R                   (                   @       (           (                                                                                                                                              3               7                       7                   @   5           5




                    N           +                           E               C                                           I                           B               :                                   .                               /                           =               /                           M                                           0                               D                       E                           C           :                   -                               0                   C                       .                       >           C                           S                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                           @       (                           (                                                                                               (                           @                           8           (                                                                                                                                                                                                                                      8           R                   @       (           (                                                                                                                                                                  8                       R               @   (           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                          %                       $                                                                                                                                                                                                                                                                                                ¡                           ¢                           £                                           ¤                       ¥                       ¦                                                                                               ¥               ¤                               §           ¢                                                                                                                                                                                                               ¨               ¨                           §           ¤       ¢           ¢                                                                                                                                           £                   £                   ©                       ¤           ¥           ¦




                g                   h                           i                   j               k                                       l                                                                           m                                   n                               o                                           o                                   ¯                                                                                                                                           q                           r               s                               t                   u                               n               ®                           y                           r           ±                                                                                                                                       x                                   y                           u                   k                               z                               m                                   n                   q                       ²                   o                       ³               o                           |                   o                   o                       }                               p                   }                                   }                       }                                              }                                                                                                                                                                  y                                   t                                                                                  q                                                  n               °                                                                                                                                                 }                      k               n               p                   o               o           ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                 $                                                                                                                                                    $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                             $                                          $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                    N                       >       +               ^                           :                               E               E                                       =   +                                       /                   .                                           B                   0                               D                               E                   C                   :                               -                               I                           B   :                       .                       /                           =   /                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                           7                                           @       5                           5                                                                                                           ?                       @   (                                   (                                                                                                                                                                                                              ?                   2                   3           @       (           (                                                                                                                                              ?               R                       (                   @   5           5




                    N                       >       +               ^                           :                               E               E                                       =   +                                       /                   .                                           B                               Y                                           e                   G                       C                       `                       +               >           9                                   I                           B   :                           .                       /                   =               /           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                           7                                           @       5                           5                                                                                                           8                       @   (                                   (                                                                                                                                                                                                              8           R                   (                   @       (           (                                                                                                                                              3               7                       7                   @   5           5




                                                                                                                                                                            Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 10 of 198NGIC 000225 #:
                                                                                                                                                                                                                                                    PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                 929
                                                                                                                                                                                                                                                                                               ¡                                                                                                                                                                                                                               ¢                           £               ¤                           ¥                   ¦                   ¤                   §                       ¢                               ¥                           ¨




                                    ©                   ª
                                                                                                    «               ¬                                               ­                                                                                                                                                                                                                                                                                                                                                                                   §                       ¦                       ¨                       ¨                           §                       §                       ®                   ¯                                       °




                                                                                                                                ©                       ´                           µ                                   ª
                                    ±                       ²                                   ³                                                                                                           «                                                          ­                                                                                                                                                                                                                                                                                   ¥                               ¨               ®               ¥                       §                       ¥                       ¢                                   £                       ¶




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       D               E                   C               :               -                       0               C               .                   >   C                       S                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @                   (                                       (                                                                                                       (                                       @                               8                           (                                                                                                                                                                                                                                  8               R                   @       (       (                                                                                                                                          8                   R           @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                              %                   $                                                                                                                                                                                                                                                                                                                                    ¡       ¢                                   £                                       ¤                               ¥                                       ¦                                                                                                       ¥                           ¤                                   §                           ¢                                                                                                                                                                                                       ¨               ¨                                       §       ¤       ¢       ¢                                                                                                                       £               £                   ©               ¤               ¥               ¦




g           h               i               j       k                       l                                               m                       n                       o                           o                   ³                                                                                                               q                   r           s                       t               u                       n           ®           y               r           ±                                                                                               x                                           y                       u                   k                           z                       m                               n               µ                          ¶                   ·                       o                       ~                                                      g                       p                                                  q                                                                                                                              y                               t                                                                      q                                                                                                                          n                               ~                                                              o                                                                       }                                                                                  k                                                       n                           p                       o           o           ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                     $                                                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                         $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                   @                   5                                       5                                                                                                                   ?                                   @           (                                               (                                                                                                                                                                                                      ?                       2                           3       @       (       (                                                                                                                          ?           R                   (               @       5               5




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B                   Y                           e               G               C                   `                       +           >           9                       I                   B   :                   .                   /           =           /           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                           7                                   @                   5                                       5                                                                                                                   8                                   @           (                                               (                                                                                                                                                                                                      8           R                           (                   @       (       (                                                                                                                          3           7                   7               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       D               E                   C               :               -                       0               C               .                   >   C                       S                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @                   (                                       (                                                                                                       (                                       @                               8                           (                                                                                                                                                                                                                                  8               R                   @       (       (                                                                                                                                          8                   R           @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                              %                   $                                                                                                                                                                                                                                                                                                                                    ¡       ¢                                   £                                       ¤                               ¥                                       ¦                                                                                                       ¥                           ¤                                   §                           ¢                                                                                                                                                                                                       ¨               ¨                                       §       ¤       ¢       ¢                                                                                                                       £               £                   ©               ¤               ¥               ¦




g           h               i               j       k                       l                                               m                       n                       o                                                                                                                                                             q                   r           s                       t               u                       n           }               l                       k               r           w   ¸               s               t                                   g               j                   s                       t               u                               s                           r           u                                                                                                       x                                               y                           u                           k                       z                           m                   n               ®           g       |                   o                                                              o                                   }                                               ~                                   µ                           x                                                   }                                                                                                                     o               o       o       o       o                       o                                   o                                   o                                                           o                               o                       o                                                      y           t                      q                              n                                                         o                                       }              k               n           p               o           o               ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                     $                                                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                         $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                   @                   5                                       5                                                                                                                   ?                                   @           (                                               (                                                                                                                                                                                                      ?                       2                           3       @       (       (                                                                                                                          ?           R                   (               @       5               5




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B                   Y                           e               G               C                   `                       +           >           9                       I                   B   :                   .                   /           =           /           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                           7                                   @                   5                                       5                                                                                                                   8                                   @           (                                               (                                                                                                                                                                                                      8           R                           (                   @       (       (                                                                                                                          3           7                   7               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       D               E                   C               :               -                       0               C               .                   >   C                       S                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @                   (                                       (                                                                                                       (                                       @                               8                           (                                                                                                                                                                                                                                  8               R                   @       (       (                                                                                                                                          8                   R           @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                              %                   $                                                                                                                                                                                                                                                                                                                                    ¡       ¢                                   £                                       ¤                               ¥                                       ¦                                                                                                       ¥                           ¤                                   §                           ¢                                                                                                                                                                                                       ¨               ¨                                       §       ¤       ¢       ¢                                                                                                                       £               £                   ©               ¤               ¥               ¦




g           h               i               j       k                       l                                               m                       n                       o                                              p                                                                                                               q                   r           s                       t               u                       n           v                   y               y           u               l                           s                       t                                                                                                               x                                                   y                               u               k               z           m                   n                           |                   ²                           ¬                               o                                                  o                           ¹               ¹           ¹           ~               ·                                           ¹                                   ¹                                       ¹                                       }                                   }                                                                                                                                                                                                                  y       t                  q                                                                                                                              n                                                                             o                                               }                      k           n       p           o       o   ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                     $                                                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                         $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                  



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                   @                   5                                       5                                                                                                                   ?                                   @           (                                               (                                                                                                                                                                                                      ?                       2                           3       @       (       (                                                                                                                          ?           R                   (               @       5               5




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B                   Y                           e               G               C                   `                       +           >           9                       I                   B   :                   .                   /           =           /           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                           7                                   @                   5                                       5                                                                                                                   8                                   @           (                                               (                                                                                                                                                                                                      8           R                           (                   @       (       (                                                                                                                          3           7                   7               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       D               E                   C               :               -                       0               C               .                   >   C                       S                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @                   (                                       (                                                                                                       (                                       @                               8                           (                                                                                                                                                                                                                                  8               R                   @       (       (                                                                                                                                          8                   R           @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                              %                   $                                                                                                                                                                                                                                                                                                                                    ¡       ¢                                   £                                       ¤                               ¥                                       ¦                                                                                                       ¥                           ¤                                   §                           ¢                                                                                                                                                                                                       ¨               ¨                                       §       ¤       ¢       ¢                                                                                                                       £               £                   ©               ¤               ¥               ¦




g           h               i               j       k                       l                                               m                       n                       o                                              ~                                                                                                               q                   r           s                       t               u                       n           ¬                              ²                                                                                               x                               y                       u                       k                       z                       m                                   n                       ¬               ª               º                                      o                       o                       ª                                                                             »           µ                                                                                                                  y                                       t                                                              q                                                                                                                          n                                                                                             o                                                                                   }                                                          k                                                           n                                   p                                   o                                  o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                     $                                                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                         $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                  



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                   @                   5                                       5                                                                                                                   ?                                   @           (                                               (                                                                                                                                                                                                      ?                       2                           3       @       (       (                                                                                                                          ?           R                   (               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       C           .                               >   C                       S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @                   (                                       (                                                                                                               )                                   @           (                                               (                                                                                                                                                                                                      )                       )               5                   @       (       (                                                                                                                          )               )               5               @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                              %                   $                                                                                                                                                                                                                                                                                                                                                        §                       ©                                       ¤                   ¨                                       ¨                                                                                                                   ¼                           ¤                   ¢                                           ¢                                                                                                                                                                                                           ¼                       §               ©                   ¤       ¢       ¢                                                                                                                       ©               ¢                   ¨               ¤       ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                                                                                                                                                             q                   r           s                       t               u                       n           ¬                              ²                                                                                               x                               y                       u                       k                       z                       m                                   n                       ¬               ª               ¬                                  o                       o                       ¬                                       p                       p                       »                   µ                                                                                                                      y                                   t                                                              q                                                                                                                  n                                                                                             o                                                                                       }                                                              k                                                       n                                           p                       o                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                     $                                                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                         $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                   @                   5                                       5                                                                                                                   ?                                   @           (                                               (                                                                                                                                                                                                      ?                       2                           3       @       (       (                                                                                                                          ?           R                   (               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       C           .                               >   C                       S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @                   (                                       (                                                                                                               )                                   @           (                                               (                                                                                                                                                                                                      )                       )               5                   @       (       (                                                                                                                          )               )               5               @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                              %                   $                                                                                                                                                                                                                                                                                                                                                        §                       ©                                       ¤                   ¨                                       ¨                                                                                                                   ¼                           ¤                   ¢                                           ¢                                                                                                                                                                                                           ¼                       §               ©                   ¤       ¢       ¢                                                                                                                       ©               ¢                   ¨               ¤       ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                                                                                                                                                             q                   r           s                       t               u                       n           v                   y               y           u               l                           s                       t                                                                                                               x                                                   y                               u               k               z           m                   n                           v                       g                           |                       o                                                  p                           o                                                                                                                                                                     y                                   t                                                          q                                                                                                                                          n                                   ~                                                                                                                     }                                                                                                  k                                   n               p           o           o   °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                     $                                                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                         $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                   @                   5                                       5                                                                                                                   ?                                   @           (                                               (                                                                                                                                                                                                      ?                       2                           3       @       (       (                                                                                                                          ?           R                   (               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       C           .                               >   C                       S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @                   (                                       (                                                                                                               )                                   @           (                                               (                                                                                                                                                                                                      )                       )               5                   @       (       (                                                                                                                          )               )               5               @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                              %                   $                                                                                                                                                                                                                                                                                                                                                        §                       ©                                       ¤                   ¨                                       ¨                                                                                                                   ¼                           ¤                   ¢                                           ¢                                                                                                                                                                                                           ¼                       §               ©                   ¤       ¢       ¢                                                                                                                       ©               ¢                   ¨               ¤       ¨               ¨




                                                                                                    Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 11 of 198NGIC 000226 #:
                                                                                                                                                                            PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ´                                                                                                                                                                               




                                                                                                                                         930
                                                                                                                                                                                                                                                                                               ¡                                                                                                                                                                                                                                                                                       ¢                                   £                       ¤                   ¥               ¦               ¤           §                       ¢                                       ¥                               ¨




                                    ©                   ª
                                                                                                    «               ¬                                               ­                                                                                                                                                                                                                                                                                                                                                                                                                                                   §                               ¦               ¨                   ¨                       §               §                           ®           ¯                                                           °




                                                                                                                                ©                       ´                           µ                                   ª
                                    ±                       ²                                   ³                                                                                                           «                                                          ­                                                                                                                                                                                                                                                                                                                                                       ¥                               ¨           ®           ¥                   §               ¥                       ¢                                           £                           ¶




g           h               i               j       k                       l                                               m                       n                       o                                                                                                                                                             q                   r           s                       t               u                       n           v                       y                       y                           u                               l                                           s                           t                                                                                                   x                                                   y                                       u                           k                           z                       m                           n                               v                       g                       ¬                                                      ~               o                       ~                                                     q               q                                                                                                                                                                                          y                                       t                                                                          q                                                                                          n           ~                      o                                                                                                                                                           }                                      k                   n           p                       o           o           ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                       @           5                               5                                                                                                                                           ?                           @       (                                       (                                                                                                                                                                                                                              ?                   2                   3       @       (       (                                                                                          ?           R                   (               @       5               5




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B                   Y                           e               G               C                   `                       +           >           9                       I                   B   :                   .                   /           =           /           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                           7                                       @           5                               5                                                                                                                                           8                           @       (                                       (                                                                                                                                                                                                                              8       R                       (               @       (       (                                                                                          3           7                   7               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       D               E                   C               :               -                       0               C               .                   >   C                       S                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                       @           (                               (                                                                                                                           (                                   @                           8                   (                                                                                                                                                                                                                                                      8           R               @       (       (                                                                                                          8                   R           @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                                      %               $                                                                                                                                                                                                                                                                                                        ¡               ¢                                   £                                           ¤                           ¥                               ¦                                                                                                                           ¥               ¤                                   §                   ¢                                                                                                                                                                                                                               ¨           ¨                               §       ¤       ¢       ¢                                                                                       £               £                   ©               ¤               ¥               ¦




g           h               i               j       k                       l                                               m                       n                       o                                              °                                                                                                               q                   r           s                       t               u                       n           ¶                   ·                               ½                                                                                                                                   x                                   y                   u               k               z                           m                                   n                       ²                                   |                                                  ³                           ³                           x                                   º                                       ²                       »               ~                   µ                                                                                                                  y                       t                                                                  q                                                                                                                      n                               p                                                              o                                                                                                   }                                      k                                                       n                               p                           o               o               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                       @           5                               5                                                                                                                                           ?                           @       (                                       (                                                                                                                                                                                                                              ?                   2                   3       @       (       (                                                                                          ?           R                   (               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       C           .                               >   C                       S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                       @           (                               (                                                                                                                                       )                           @       (                                       (                                                                                                                                                                                                                              )                   )           5               @       (       (                                                                                          )               )               5               @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                                      %               $                                                                                                                                                                                                                                                                                                                                    §                       ©                                           ¤           ¨                           ¨                                                                                                                                               ¼               ¤                   ¢                                   ¢                                                                                                                                                                                                                                   ¼                   §           ©               ¤       ¢       ¢                                                                                       ©               ¢                   ¨               ¤       ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                                              ¯                                                                                                               q                   r           s                       t               u                       n           ¬                       k                   s                           j                   ¸                           r           s                       ¾                       j                                                                                           x                                           y                               u                                       k                       z                           m                           n                           |                       ¬                                                      o                                                                     ¹                                          q                                                                                                                                      y                               t                                                              q                                                                                                                                                  n                                                                                                                                                                    }                                                                      k                   n               p                   o           o                   p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                      



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                       @           5                               5                                                                                                                                           ?                           @       (                                       (                                                                                                                                                                                                                              ?                   2                   3       @       (       (                                                                                          ?           R                   (               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       C           .                               >   C                       S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                       @           (                               (                                                                                                                                       )                           @       (                                       (                                                                                                                                                                                                                              )                   )           5               @       (       (                                                                                          )               )               5               @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                                      %               $                                                                                                                                                                                                                                                                                                                                    §                       ©                                           ¤           ¨                           ¨                                                                                                                                               ¼               ¤                   ¢                                   ¢                                                                                                                                                                                                                                   ¼                   §           ©               ¤       ¢       ¢                                                                                       ©               ¢                   ¨               ¤       ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                                              ³                                                                                                               q                   r           s                       t               u                       n                          y                       z               ¿                           s                               ±                                                                                                                       x                           y                           u                           k                       z                                   m                                   n                   ¯                                                      ­                                       p                                      »                                                         °                                                                                                                                                                            y                                   t                                                              q                                                                                                                                      n                                       ~                                                                                                                                 }                                                                              k                               n               p               o           o                   o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                       @           5                               5                                                                                                                                           ?                           @       (                                       (                                                                                                                                                                                                                              ?                   2                   3       @       (       (                                                                                          ?           R                   (               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       C           .                               >   C                       S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                       @           (                               (                                                                                                                                       )                           @       (                                       (                                                                                                                                                                                                                              )                   )           5               @       (       (                                                                                          )               )               5               @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                                      %               $                                                                                                                                                                                                                                                                                                                                    §                       ©                                           ¤           ¨                           ¨                                                                                                                                               ¼               ¤                   ¢                                   ¢                                                                                                                                                                                                                                   ¼                   §           ©               ¤       ¢       ¢                                                                                       ©               ¢                   ¨               ¤       ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                           p                   o                                                                                                               q                   r           s                       t               u                       n                          y                       z               ¿                           s                               ±                                                                                                                       x                           y                           u                           k                       z                                   m                                   n                   ¯                                                      ­                                       p                                      »                                                                                                   o                                                                                                                                  y                                   t                                                              q                                                                                                                                      n                                       ~                                                                                                                                 }                                                                              k                               n               p               o           o                   o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                       @           5                               5                                                                                                                                           ?                           @       (                                       (                                                                                                                                                                                                                              ?                   2                   3       @       (       (                                                                                          ?           R                   (               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       C           .                               >   C                       S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                       @           (                               (                                                                                                                                       )                           @       (                                       (                                                                                                                                                                                                                              )                   )           5               @       (       (                                                                                          )               )               5               @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                                      %               $                                                                                                                                                                                                                                                                                                                                    §                       ©                                           ¤           ¨                           ¨                                                                                                                                               ¼               ¤                   ¢                                   ¢                                                                                                                                                                                                                                   ¼                   §           ©               ¤       ¢       ¢                                                                                       ©               ¢                   ¨               ¤       ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                           p                                                                                                                                  q                   r           s                       t               u                       n           |           y                       ¿                               k                           z               s                           t                       u                                                                                                               x                                           y                               u                                       k                           z                       m                           n                           ¶                       ¶                           v                                                      »               o                                      o                   o               »       ²               }                       À                       »               p                                   ~                                                                                                                                                                                                                                                                     y               t                                  q                                                          n                                                                                                 o                                                                                                       }                          k                   n   p       o       o       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0               D                       E               C           :                               -                       I                   B   :               .                   /                   =   /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                       @           5                               5                                                                                                                                           ?                           @       (                                       (                                                                                                                                                                                                                              ?                   2                   3       @       (       (                                                                                          ?           R                   (               @       5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                           0                       C           .                               >   C                       S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                       @           (                               (                                                                                                                                       )                           @       (                                       (                                                                                                                                                                                                                              )                   )           5               @       (       (                                                                                          )               )               5               @       (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                                      %               $                                                                                                                                                                                                                                                                                                                                    §                       ©                                           ¤           ¨                           ¨                                                                                                                                               ¼               ¤                   ¢                                   ¢                                                                                                                                                                                                                                   ¼                   §           ©               ¤       ¢       ¢                                                                                       ©               ¢                   ¨               ¤       ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                           p                   p                                                                                                               q                   r           s                       t               u                       n           x                           s                               t                           w               j                   y                       Á                                       y               ¸                                                                                                           x                                                               y                           u                           k                           z                           m                           n                   g                           ·                           o                       ¯                                          ~                   {                                                                                                                                                          y                                   t                                                          q                                                                                                                                                  n               ¯               o                   o           z       Â                   i                                                                                                                                                       }                                      k                   n           p                   o           o               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                  $                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                    Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 12 of 198NGIC 000227 #:
                                                                                                                                                                            PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                         931
                                                                                                                                                                                                                                                                           ¡                                                                                                                                                                                                                                   ¢                       £                   ¤                   ¥               ¦                   ¤               §                       ¢                                   ¥                                   ¨




                                    ©                   ª
                                                                                                    «               ¬                                               ­                                                                                                                                                                                                                                                                                                                                                                   §                       ¦               ¨                   ¨                           §                   §                           ®               ¯                                                       °




                                                                                                                                ©                       ´                           µ                               ª
                                    ±                       ²                                   ³                                                                                                       «                                              ­                                                                                                                                                                                                                                                                                   ¥                           ¨           ®           ¥                   §                       ¥                       ¢                                       £                               ¶




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0           D                   E           C       :                           -               I               B   :           .           /               =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                           7                                           @               5                           5                                                                                                                                       ?                               @       (                                           (                                                                                                                                                              ?               2                   3       @       (       (                                                                                              ?           R                       (               @           5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                       0                   D           E               C           :           -               0               C           .           >   C                   S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                           @               (                           (                                                                                                                   (                                           @                           8                       (                                                                                                                                                                                  8           R               @       (       (                                                                                                              8                       R           @           (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                  %               $                                                                                                                                                                                                                                                                                                                            §                               ©                                       ¤                   ¨                           ¨                                                                                                                                       Ã                   ¤                                   §                       ¢                                                                                                                                                                   Ã       £                           §       ¤       ¢       ¢                                                                                           ¼               ©                   £                   ¤       ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                       p                   ~                                                                                   q               r           s               t           u               n       ¬                       y                       i                       Ä                       w           Å           s               ±                       w                                                                                               x                                                       y                           u                                   k                   z                           m                       n                                                      x                                   »                                  p                       o           o                   g                       }                   µ                                                                                                                                                                      y                               t                                                                          q                                                                                              n                          Æ           p                   o                   o                       z                   Â                                                   i                                                                                           }                      k               n   p               o   o       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                             $                                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                      $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0           D                   E           C       :                           -               I               B   :           .           /               =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                           7                                           @               5                           5                                                                                                                                       ?                               @       (                                           (                                                                                                                                                              ?               2                   3       @       (       (                                                                                              ?           R                       (               @           5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                       0                   D           E               C           :           -               0               C           .           >   C                   S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                           @               (                           (                                                                                                                   (                                           @                           8                       (                                                                                                                                                                                  8           R               @       (       (                                                                                                              8                       R           @           (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                  %               $                                                                                                                                                                                                                                                                                                                            §                               ©                                       ¤                   ¨                           ¨                                                                                                                                       Ã                   ¤                                   §                       ¢                                                                                                                                                                   Ã       £                           §       ¤       ¢       ¢                                                                                           ¼               ©                   £                   ¤       ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                       p                                                                                                      q               r           s               t           u               n       g           ¸                   y                           j                       i                   l                           s                   t                                                                                                           x                                                           y                                   u                       k                       z                       m                       n                           |                           x                                   µ                   p                                                     }                           g                   »                                  Ç                                                                                                                                                              y                                   t                                                                              q                                                                                  n       p                                      o                                                                                                                                                                           }                      k               n       p               o   o           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                             $                                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                      $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0           D                   E           C       :                           -               I               B   :           .           /               =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                           7                                           @               5                           5                                                                                                                                       ?                               @       (                                           (                                                                                                                                                              ?               2                   3       @       (       (                                                                                              ?           R                       (               @           5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                       0                   D           E               C           :           -               0               C           .           >   C                   S           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                           @               (                           (                                                                                                                   (                                           @                           8                       (                                                                                                                                                                                  8           R               @       (       (                                                                                                              8                       R           @           (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                  %               $                                                                                                                                                                                                                                                                                                                            §                               ©                                       ¤                   ¨                           ¨                                                                                                                                       Ã                   ¤                                   §                       ¢                                                                                                                                                                   Ã       £                           §       ¤       ¢       ¢                                                                                           ¼               ©                   £                   ¤       ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                       p                                                                                                      q               r           s               t           u               n       ²                   s                       r       w                       i               w                                                                                                   x                           y               u                                   k                       z                               m                               n                       ¶                           g                           o                                                  g                   ª           g                           |                                                                                                                                  y                       t                                              q                                                                                                      n                       ~                                                                          °                                                                                                                       }                                      k                                   n                   p                                                   o                               o                   °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                             $                                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                      $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                              



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0           D                   E           C       :                           -               I               B   :           .           /               =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                           7                                           @               5                           5                                                                                                                                       ?                               @       (                                           (                                                                                                                                                              ?               2                   3       @       (       (                                                                                              ?           R                       (               @           5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                       0                   C       .                       >   C                   S       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                           @               (                           (                                                                                                                                   )                               @       (                                           (                                                                                                                                                              )               )           5               @       (       (                                                                                              )               )                   5               @           (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                  %               $                                                                                                                                                                                                                                                                                                                            §                               ©                                       ¤                   ¨                           ¨                                                                                                                                       ¼                   ¤                   ¢                                       ¢                                                                                                                                                                   ¼               §           ©               ¤       ¢       ¢                                                                                       ©                   ¢                       ¨               ¤           ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                       p                                                                                                      q               r           s               t           u               n       ²                   s                       r       w                       i               w                                                                                                   x                           y               u                                   k                       z                               m                               n                       ¶                           g                           o                                                  g                   ª           g                           |                                                                                                                                  y                       t                                              q                                                                                                      n                       ~                                                                          °                                                                                                                       }                                      k                                   n                   p                                                   o                               o                   °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                             $                                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                      $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0           D                   E           C       :                           -               I               B   :           .           /               =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                           7                                           @               5                           5                                                                                                                                       ?                               @       (                                           (                                                                                                                                                              ?               2                   3       @       (       (                                                                                              ?           R                       (               @           5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                       0                   C       .                       >   C                   S       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                           @               (                           (                                                                                                                                   )                               @       (                                           (                                                                                                                                                              )               )           5               @       (       (                                                                                              )               )                   5               @           (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                  %               $                                                                                                                                                                                                                                                                                                                            §                               ©                                       ¤                   ¨                           ¨                                                                                                                                       ¼                   ¤                   ¢                                       ¢                                                                                                                                                                   ¼               §           ©               ¤       ¢       ¢                                                                                       ©                   ¢                       ¨               ¤           ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                       p                   °                                                                                   q               r           s               t           u               n       ª       s                           ¶                           y                       i                       s                                                                                                   x                               y                                   u                                   k               z                                       m                           n                   p                                              ¯                                              »           ²                                                  q                                                                                                                                  y                       t                                                  q                                                                                                  n                                       ¯                                                                              È                                                                                               }                                                              k                                       n                           p                           o                       o       ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                             $                                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                      $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0           D                   E           C       :                           -               I               B   :           .           /               =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                           7                                           @               5                           5                                                                                                                                       ?                               @       (                                           (                                                                                                                                                              ?               2                   3       @       (       (                                                                                              ?           R                       (               @           5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                       0                   C       .                       >   C                   S       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                           @               (                           (                                                                                                                                   )                               @       (                                           (                                                                                                                                                              )               )           5               @       (       (                                                                                              )               )                   5               @           (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                  %               $                                                                                                                                                                                                                                                                                                                            §                               ©                                       ¤                   ¨                           ¨                                                                                                                                       ¼                   ¤                   ¢                                       ¢                                                                                                                                                                   ¼               §           ©               ¤       ¢       ¢                                                                                       ©                   ¢                       ¨               ¤           ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                       p                   ¯                                                                                   q               r           s               t           u               n                      r           É                           k                                                                                                                       x                               y                       u                   k                               z                       m                                           n                                      g                       g                                                           »           °                       p                       »           ~                       o                       x                               »           q                                                                                                                                                      y                                   t                                                  q                                                                                                                                      n                                         p                                                                                                                               }                                                                              k                       n       p           o       o               




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                                             $                                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                             $                                      $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    N           >   +           ^               :                       E       E                       =   +                       /           .                               B               0           D                   E           C       :                           -               I               B   :           .           /               =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                           7                                           @               5                           5                                                                                                                                       ?                               @       (                                           (                                                                                                                                                              ?               2                   3       @       (       (                                                                                              ?           R                       (               @           5               5




    N   +               E               C                       I                   B       :                   .                       /                   =           /               M                       0                   C       .                       >   C                   S       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                           @               (                           (                                                                                                                                   )                               @       (                                           (                                                                                                                                                              )               )           5               @       (       (                                                                                              )               )                   5               @           (               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                  %               $                                                                                                                                                                                                                                                                                                                            §                               ©                                       ¤                   ¨                           ¨                                                                                                                                       ¼                   ¤                   ¢                                       ¢                                                                                                                                                                   ¼               §           ©               ¤       ¢       ¢                                                                                       ©                   ¢                       ¨               ¤           ¨               ¨




g           h               i               j       k                       l                                               m                       n                       o                       p                   ³                                                                                   q               r           s               t           u               n                      r           É                           k                                                                                                                       x                               y                       u                   k                               z                       m                                           n                                      »               p                           ~                   Ç                                                                                                                                                      y               t                                  q                                                                              n                                                                         p                                                                                                                                                                                                   }                                      k               n               p           o                   o                           




                                                                                                    Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 13 of 198NGIC 000228 #:
                                                                                                                                                                            PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                         932
                                                                                                                                                                                                                                                                                                                                                                       ¡                                                                                                                                                                                                                                                   ¢                                   £                       ¤                               ¥                   ¦           ¤               §                   ¢                               ¥                               ¨




                                                            ©                               ª
                                                                                                                                                «                       ¬                                                           ­                                                                                                                                                                                                                                                                                                                                                                                                                       §                               ¦                       ¨                           ¨                   §               §                           ®               ¯                                           °




                                                                                                                                                                                        ©                               ´                                   µ                                           ª
                                                            ±                                   ²                                           ³                                                                                                                                       «                                                              ­                                                                                                                                                                                                                                                                                                               ¥                                   ¨                   ®           ¥                   §                   ¥                   ¢                                   £                           ¶




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                 $                                              $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




            N               >       +                   ^                   :                               E               E                           =       +                           /                   .                                   B                   0                   D                       E                   C       :                           -                       I                   B       :               .           /           =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                           @               5                           5                                                                                                                                                   ?                           @           (                       (                                                                                                                                                                              ?               2                   3           @           (       (                                                                                                      ?           R                       (                   @           5           5




            N       +                       E                   C                                   I                           B       :                           .                           /                           =           /                       M                               0                       C               .                       >   C                       S               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                           @               (                           (                                                                                                                                               )                           @           (                       (                                                                                                                                                                              )               )           5                   @           (       (                                                                                                      )                   )               5                   @           (           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                          %           $                                                                                                                                                                                                                                                                                                                                §                               ©                                       ¤                   ¨                           ¨                                                                                                                                                   ¼                   ¤                   ¢                       ¢                                                                                                                                                                               ¼           §               ©               ¤           ¢           ¢                                                                                               ©                   ¢                       ¨               ¤           ¨               ¨




        g               h                       i                   j                   k                           l                                                               m                               n                           o                               ~                           o                                                                                                   q                           r       s               t               u                   n       |                   y                       t                       j           w           t               k                           t                               j                   s                       z                                                                                                           x                                               y                           u                               k                           z                           m                           n                           g                       {                       p               °                   »               ¯                                                                                                                                      y                           t                                                      q                                                                                                                                                  n                                                                                                                                                                                            }                                                                  k           n           p           o                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                 $                                              $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




            N               >       +                   ^                   :                               E               E                           =       +                           /                   .                                   B                   0                   D                       E                   C       :                           -                       I                   B       :               .           /           =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                           @               5                           5                                                                                                                                                   ?                           @           (                       (                                                                                                                                                                              ?               2                   3           @           (       (                                                                                                      ?           R                       (                   @           5           5




            N       +                       E                   C                                   I                           B       :                           .                           /                           =           /                       M                               0                       C               .                       >   C                       S               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                           @               (                           (                                                                                                                                               )                           @           (                       (                                                                                                                                                                              )               )           5                   @           (       (                                                                                                      )                   )               5                   @           (           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                          %           $                                                                                                                                                                                                                                                                                                                                §                               ©                                       ¤                   ¨                           ¨                                                                                                                                                   ¼                   ¤                   ¢                       ¢                                                                                                                                                                               ¼           §               ©               ¤           ¢           ¢                                                                                               ©                   ¢                       ¨               ¤           ¨               ¨




        g               h                       i                   j                   k                           l                                                               m                               n                           o                               ~                                                                                                                              q                           r       s               t               u                   n                      k                   ¸                   É                       l                               i                   k                               Ä                                                                                                                       x                                               y                               u                       k                               z                           m                           n                           }                           µ                                          ~               o               }                       ¶                           °                                  °                           }                                                                                                                                                                              y                                           t                                                                                  q                                                                      n                                                     ~                                                                                                                                   }                              k                   n       p               o               o               o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                 $                                              $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




            N               >       +                   ^                   :                               E               E                           =       +                           /                   .                                   B                   0                   D                       E                   C       :                           -                       I                   B       :               .           /           =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                           @               5                           5                                                                                                                                                   ?                           @           (                       (                                                                                                                                                                              ?               2                   3           @           (       (                                                                                                      ?           R                       (                   @           5           5




            N       +                       E                   C                                   I                           B       :                           .                           /                           =           /                       M                               0                       C               .                       >   C                       S               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                           @               (                           (                                                                                                                                               )                           @           (                       (                                                                                                                                                                              )               )           5                   @           (       (                                                                                                      )                   )               5                   @           (           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                          %           $                                                                                                                                                                                                                                                                                                                                §                               ©                                       ¤                   ¨                           ¨                                                                                                                                                   ¼                   ¤                   ¢                       ¢                                                                                                                                                                               ¼           §               ©               ¤           ¢           ¢                                                                                               ©                   ¢                       ¨               ¤           ¨               ¨




        g               h                       i                   j                   k                           l                                                               m                               n                           o                               ~                           p                                                                                                   q                           r       s               t               u                   n                      k                   ¸                   É                       l                               i                   k                               Ä                                                                                                                       x                                               y                               u                       k                               z                           m                           n                           }                           µ                                          °               o               }                       ¶                           ³                   p                                          }                           p                                                                                                                                                                                          y                                       t                                                                              q                                                          n                                                             p                                                                                                                   }                                  k               n               p       o               o           p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                 $                                              $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




            N               >       +                   ^                   :                               E               E                           =       +                           /                   .                                   B                   0                   D                       E                   C       :                           -                       I                   B       :               .           /           =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                           @               5                           5                                                                                                                                                   ?                           @           (                       (                                                                                                                                                                              ?               2                   3           @           (       (                                                                                                      ?           R                       (                   @           5           5




            N       +                       E                   C                                   I                           B       :                           .                           /                           =           /                       M                               0                       C               .                       >   C                       S               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                           @               (                           (                                                                                                                                               )                           @           (                       (                                                                                                                                                                              )               )           5                   @           (       (                                                                                                      )                   )               5                   @           (           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                          %           $                                                                                                                                                                                                                                                                                                                                §                               ©                                       ¤                   ¨                           ¨                                                                                                                                                   ¼                   ¤                   ¢                       ¢                                                                                                                                                                               ¼           §               ©               ¤           ¢           ¢                                                                                               ©                   ¢                       ¨               ¤           ¨               ¨




        g               h                       i                   j                   k                           l                                                               m                               n                           o                               ~                           ~                                                                                                   q                           r       s               t               u                   n                      r           É                       k                                                                                                                                           x                                       y               u               k                           z                       m                                   n                           v                           ·                           x                                                       »                                          °                                                                                                                                  y                   t                                      q                                                                              n                                                                                     p                                                                                                                                                                                           }                              k                       n                           p                           o                           o                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                 $                                              $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




            N               >       +                   ^                   :                               E               E                           =       +                           /                   .                                   B                   0                   D                       E                   C       :                           -                       I                   B       :               .           /           =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                           @               5                           5                                                                                                                                                   ?                           @           (                       (                                                                                                                                                                              ?               2                   3           @           (       (                                                                                                      ?           R                       (                   @           5           5




            N       +                       E                   C                                   I                           B       :                           .                           /                           =           /                       M                               0                       C               .                       >   C                       S               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                           @               (                           (                                                                                                                                               )                           @           (                       (                                                                                                                                                                              )               )           5                   @           (       (                                                                                                      )                   )               5                   @           (           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                          %           $                                                                                                                                                                                                                                                                                                                                §                               ©                                       ¤                   ¨                           ¨                                                                                                                                                   ¼                   ¤                   ¢                       ¢                                                                                                                                                                               ¼           §               ©               ¤           ¢           ¢                                                                                               ©                   ¢                       ¨               ¤           ¨               ¨




        g               h                       i                   j                   k                           l                                                               m                               n                           o                               ~                                                                                                                              q                           r       s               t               u                   n                      r           É                       k                                                                                                                                           x                                       y               u               k                           z                       m                                   n                                              »               ~                                                  »                   v                                   |                                                                                                                                  y                   t                                          q                                                                          n                                                                                     ~                                                                                                                                                                                           }                              k                       n                   p                           o                           o                                       ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                 $                                              $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




            N               >       +                   ^                   :                               E               E                           =       +                           /                   .                                   B                   0                   D                       E                   C       :                           -                       I                   B       :               .           /           =   /               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                           7                                           @               5                           5                                                                                                                                                   ?                           @           (                       (                                                                                                                                                                              ?               2                   3           @           (       (                                                                                                      ?           R                       (                   @           5           5




            N       +                       E                   C                                   I                           B       :                           .                           /                           =           /                       M                               0                       C               .                       >   C                       S               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                           @               (                           (                                                                                                                                               )                           @           (                       (                                                                                                                                                                              )               )           5                   @           (       (                                                                                                      )                   )               5                   @           (           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                          %           $                                                                                                                                                                                                                                                                                                                                §                               ©                                       ¤                   ¨                           ¨                                                                                                                                                   ¼                   ¤                   ¢                       ¢                                                                                                                                                                               ¼           §               ©               ¤           ¢           ¢                                                                                               ©                   ¢                       ¨               ¤           ¨               ¨




v               s                       x                               d           c                                   w                                   s                                       t                                                   s                               h                                   f                               _                       g           l                   f               l




        g               h                       i                   j                   k                           l                                                               m                               n                           o                               o                                                                                                                              q                           r       s               t               u                   n       v                       y                       y                       u                       l                               s                               t                                                                                                               x                                                       y                               u                       k                           z                   m                               n                                   v                           g                       ¬                                              ~           o               ~                                                             q                       q                                                                                                                                                                              y                                           t                                                                                      q                                                                  n               ~                                  o                                                                                                                                           }                          k               n               p               o           o           ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                                         $                                                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                 $                                              $                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    *                           +                   +                           ,                               -                                   .                           /                       c                                   2                               X                       +                           /           c                           )               7               0                   O           O               F       c               F               P   7                   )   (                   J                           c                       1               :                   .                       C                                   N                   e                   -                               A               I                           +                           /                               ,                   :                           /                   E                           =       /                   M                                       S                           /                   =   C                                                                                                                                                                                                                                                                      ?                               c                   7                                   3                                           8                           @                   (                                   2                                                                                                                               7                                   @           (                           (                                                                                                                                                                      7                   6                   ?           @           (           (                                                                          ?       c           R                       2                       6           @           (                   2




                                                                                                                                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 14 of 198NGIC 000229 #:
                                                                                                                                                                                                                        PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ñ                                                                                                                                                   




                                                                                                                                                                                     933
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¢                                           £                           ¤                                       ¥                           ¦                                   ¤                               §                       ¢                                                   ¥                                       ¨




                                                                                                                        ©                                                                           ª
                                                                                                                                                                                                                                                                                                                                                «                                           ¬                                                                                                                                                       ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   §                                   ¦                                   ¨                           ¨                                               §                               §                           ®                                   ¯                                                       °




                                                                                                                                                                                                                                                                                                                                                                                                                                            ©                                                                               ´                                                                       µ                                                                                               ª
                                                                                                                        ±                                                                               ²                                                                                                           ³                                                                                                                                                                                                                                                                                                                                               «                                                                                                                                                  ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                                           ¨                           ®                   ¥                                           §                                   ¥                       ¢                                                       £                                   ¶




        8                       9                                   H                                                                                                                                                       O                                                           B                   :                                                                                   G                                                   C                                           >                                                       =                   G                                                                                   1                                               :                                                       .                                                   C                                                           0                                       C                               >                               =               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6                               R                                                       @           (                                                       ?                                                                                   )                   @       (                               (                                                                                                                                                                      )                       )           5                       @           (       (                                                                                                                                              )                   R                                                       6                           @           (                                                                   ?




*                                   +                                                                   +                                                               ,                                                               -                                                                                                           .                                                                               /                                       c                                                                                   2                                                                       X                                                       +                                                                   /                                       c                                                               )                                   7                                                                   0                                               O                       O                               F                               c                               F                               P               7                                                       )               (                                       J                               c                               J                               =                   >                                   1                                   .                               /                           ,                               B       :                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )                       c                   (                                               8                               5                                                       @                           ?                                       3                                                                                       8                   @       (                               (                                                                                                                                                                      8       R                           (                       @           (       (                                                                                          )                   c                           3               7                                       5                                               @                                   ?                                   3




        <               B                               e                                                       E                                               [                                                                                           K                                                                               =                   C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                   7                                                                   ?                                   @                       3                       5                                                                                               (                       @                       8               (                                                                                                                                                                                                  8           R                       @           (       (                                                                                                                                              ?                   (                                                       )                           @                                   3               5




        Y                                           e                                               G                                               C                               `                                                                                               +                                                                                               >                                           9                                                                   X                                                                                       >                   .                                                                   /                                       E                                                           =       C                                                       =       +                                                           /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                   (                                               R                                                       @                       6                                       8                                                                                       )                   @       (                               (                                                                                                                                                                      )                       )           5                       @           (       (                                                                                                                                              ?                                   ?                                       6                           @                                   6                                   8




        N           :                                                                       >                                   -                                                                                                   =           C                                                                                   ;                                                                                                           Q                                                                                                           =                   E                                   G                                                   :                                                                   B           B                       .                                                           /                                       :                                               +                                                   e                               E                                               Q                                               .                           C                       :                                           >               =               .                                       B               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                                   )                               R                                                       @                       8                       (                                                                                               (                       @                       8               (                                                                                                                                                                                                  8           R                       @           (       (                                                                                                                                              ?                                   6                   5                                               @                                   8               (




        O                   B                   :                                                               G                                       C                                       >                                                       =               G                                                               .                                                                               B                                                       I                                                               +                                                                       /                                                               /                                           :                                                       G                                       C                                           =           +                                                           /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                                   3                                   @           5                                                       2                                                                                   )                   @       (                               (                                                                                                                                                                      )                       )           5                       @           (       (                                                                                                                                              )                   R                                   7                                               @           5                                                                   2




        N                       >                           +                                                       ^                                       :                                                                   E                                               E                                                                           =                   +                                                                               /                                           .                                                                                   B                                               Y                                                                   e                                           G                                       C                                                   `                                                           +                                                       >                   9                                                   I                               B           :                               .                               /                                   =                       /                           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                               7                                                       @           5                                       5                                                                                                   8                   @       (                               (                                                                                                                                                                      8       R                           (                       @           (       (                                                                                                                                              3                   7                                   7                                               @           5                                               5




        N           +                                                           E                                           C                                                                               \                               /                                                           E                                                               C                                           .                                                                   B                                       B           .                                                               C                                               =               +                                                                   /                                                               0                                                   D                                       E                                   C                   :                                                       -                                                   0                                   C                       .                                       >           C                                           S                                               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                                       @           (                                       (                                                                                       (                       @                       8               (                                                                                                                                                                                                  8           R                       @           (       (                                                                                                                                                                                  8                       R                                           @           (                                               (




        I                               >                       .                                                               /                                               :                                                                                                               <                                                       :                                                                   :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                                   6                               7                                                       @                       2                       5                                                                                               (                       @       (                                   (                                                                                                                                                                                                      (                       @           (           (                                                                                                                                              ?                                   6                   7                                               @                                   2               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              $                                                                                                      %               $                                                                                                                                                                            ©                           Ê               ©                                       ¨                                           ¢                                                       ¤                           ¼                                       ¼                                                                           ¡                   ¨                               ¤           §                   ¢                                                                                                                                   Ã       Ê               ¡       ¨                                   ¼           ¤           ¢           ¢                                                                                           ¦           Ê                       ¦                                           ¦                                       ¼                           ¤                               ¼                                           ¼




    g                   h                                                           i                                                       j                                           k                                                                       l                                                                                                                                                                       m                                                                               n                                                               o                                                           o                                                   ~                                                                                                                                                                                                                                                                                                           q                                           r                   s                                           t                               u                                               n                               }                                                   r                           l                                                       i                       j               r                               y                               t                                                                                                                                                                                                                          x                                                           y                                       u                       k                   z                           m                               n               p                       ²                   ¬                   ²                          ~               µ                                  o                   ²       »                                  }                                                                                                                                                                                                          y                                                           t                                              q                                  n                                         o                                                                                           }                          k                   n       p       o               o       °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                         $                                                                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                 $                                                                                      $                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




J                                           >                               -                                                                                       E                                           C                                                           >                                   +                                                                                               /                                                       M                                                           c                                                                   8                                                                       X                                               +                                                                   /                                               c                                                   )                                   7                                                           0                                   O                               O                               F                                   c                                       F                   P                       7                                       )                                       (                               J                           c                                   1                               :                           .                               C                                   N                           e                               -                                               A                                           N                           .                               G                                       9                   .               M                   :                                           S                           /                   =   C                                                                                                                                                                                                                                              8                       c                   (                                               2                                                   2                                   @                           ?                                       )                                                                               R                       @       (                                   (                                                                                                                                              )       c       (                           3                       ?           @           (           (                                                                                          3                   c       (                                       R                                                               8                           @                                   ?                                   )




        Y                                           e                                               G                                               C                               `                                                                                               +                                                                                               >                                           9                                                                   X                                                                                       >                   .                                                                   /                                       E                                                           =       C                                                       =       +                                                           /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                   (                                               R                                                       @                       6                                       8                                                                                       )                   @       (                               (                                                                                                                                                                      )                       )           5                       @           (       (                                                                                                                                              ?                                   ?                                       6                           @                                   6                                   8




        O                   B                   :                                                               G                                       C                                       >                                                       =               G                                                               .                                                                               B                                                       I                                                               +                                                                       /                                                               /                                           :                                                       G                                       C                                           =           +                                                           /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                                   3                                   @           5                                                       2                                                                                   )                   @       (                               (                                                                                                                                                                      )                       )           5                       @           (       (                                                                                                                                              )                   R                                   7                                               @           5                                                                   2




        )           (                                                                   9                                       H                                                                                                                                                           O                                                                               B                       :                                                   G                                               C                                                                           >                           =           G                                                                               1                                                               :                                                   .                                               C                                                       0                               C                                   >                           =       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                   3                               7                                                       @                       3                                       2                                                                                       )                   @       (                               (                                                                                                                                                                      )                       )           5                       @           (       (                                                                                                                                              ?                   5                                                       ?                           @                                   3                                   2




        I                               e                                                                   >                           a                                                                               J                                                                                               ,                                                               .                                                                           A                                           C                                                   :                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2                   5                                                                   3                                   @                       2                                       ?                                                                                       ?                   @       (                               (                                                                                                                                                                      ?                       2                       3           @           (       (                                                                                                                                              3                                   ?                                       ?                           @                                   2                                   ?




        N           :                                                                       >                                   -                                                                                                   =           C                                                                                   ;                                                                                                           Q                                                                                                           =                   E                                   G                                                   :                                                                   B           B                       .                                                           /                                       :                                               +                                                   e                               E                                               Q                                               .                           C                       :                                           >               =               .                                       B               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                                   )                               R                                                       @                       8                       (                                                                                               (                       @                       8               (                                                                                                                                                                                                  8           R                       @           (       (                                                                                                                                              ?                                   6                   5                                               @                                   8               (




        N                       >                           +                                                       ^                                       :                                                                   E                                               E                                                                           =                   +                                                                               /                                           .                                                                                   B                                               Y                                                                   e                                           G                                       C                                                   `                                                           +                                                       >                   9                                                   I                               B           :                               .                               /                                   =                       /                           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                               7                                                       @           5                                       5                                                                                                   8                   @       (                               (                                                                                                                                                                      8       R                           (                       @           (       (                                                                                                                                              3                   7                                   7                                               @           5                                               5




        N           +                                                           E                                           C                                                                               \                               /                                                           E                                                               C                                           .                                                                   B                                       B           .                                                               C                                               =               +                                                                   /                                                               0                                                   D                                       E                                   C                   :                                                       -                                                   0                                   C                       .                                       >           C                                           S                                               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                                       @           (                                       (                                                                                       (                       @                       8               (                                                                                                                                                                                                  8           R                       @           (       (                                                                                                                                                                                  8                       R                                           @           (                                               (




        I                               >                       .                                                               /                                               :                                                                                                               <                                                       :                                                                   :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                                   6                               7                                                       @                       2                       5                                                                                               (                       @       (                                   (                                                                                                                                                                                                      (                       @           (           (                                                                                                                                              ?                                   6                   7                                               @                                   2               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              $                                                                                                      %               $                                                                                                                                                                                ¦                       Ê                           ¼                                       ¡                               £                                                   ¤                               §                   ¢                                                                                               Ã                   ¢                               ¤       ¢                       ¢                                                                                                                                   Ã       Ê               ¼                   ¦           ¢                       ¤           ¢           ¢                                                                               ¨                           Ê                       ¦                                           ¥                   £                                       ¤                               §                           ¢




    g                   h                                                           i                                                       j                                           k                                                                       l                                                                                                                                                                       m                                                                               n                                                               o                                                           o                                                                                                                                                                                                                                                                                                                                                              q                                           r                   s                                           t                               u                                               n                               ®                                       y                                               r               ±                                                                                                                                                                                       x                                                           y                                       u                           k                                   z                                       m                                           n                   ¹                           ²                       o                           ³                       o                       |                           o               o           ­                   p               }                   }               }                                  }                                                                                                                                                          y                                           t                                                                                                          q                                                          n       °                                                                                                                                     }                  k           n           p           o                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                         $                                                                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                 $                                                                                      $                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                              



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




T               +                                                                               >                                   9                                       c                                                                       6                                                                       @                                       8                                                                                       X                                                       +                                                                                   /                                               c                                                               )                                   7                                                                                   0                                                   O                                               O                                       F                                   c                                   F                           P               7                                       )                               (                           J                                                   c                                   1                                   :                           .                           C                               N                                   e                               -                                               A                                   N                               .                       G                               9                       .                               M                               :                                                       S                       /                       =       C                                                                                                                                                                                                                                                                                                                      3                       c                               ?                                   ?                                                   3                                   @                           )                                       ?                                                                               R                       @       (                                   (                                                                                                                                              )       c       (                           3                       ?           @           (           (                                                                                          6                   c                           ?               5                                       5                                               @                                   )                                   ?




        I                               e                                                                   >                           a                                                                               J                                                                                               ,                                                               .                                                                           A                                           C                                                   :                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              R                                               2                                                   ?                                   @           5                                           5                                                                                                   ?                   @       (                               (                                                                                                                                                                      ?                       2                       3           @           (       (                                                                                          )                   c                           )                                   3                   5                                               @           5                                               5




        Y                                           e                                               G                                               C                               `                                                                                               +                                                                                               >                                           9                                                                   X                                                                                       >                   .                                                                   /                                       E                                                           =       C                                                       =       +                                                           /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                   (                                               R                                                       @                       6                                       8                                                                                       )                   @       (                               (                                                                                                                                                                      )                       )           5                       @           (       (                                                                                                                                              ?                                   ?                                       6                           @                                   6                                   8




        N           :                                                                       >                                   -                                                                                                   =           C                                                                                   ;                                                                                                           Q                                                                                                           =                   E                                   G                                                   :                                                                   B           B                       .                                                           /                                       :                                               +                                                   e                               E                                               Q                                               .                           C                       :                                           >               =               .                                       B               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                                   )                               R                                                       @                       8                       (                                                                                               (                       @                       8               (                                                                                                                                                                                                  8           R                       @           (       (                                                                                                                                              ?                                   6                   5                                               @                                   8               (




        O                   B                   :                                                               G                                       C                                       >                                                       =               G                                                               .                                                                               B                                                       I                                                               +                                                                       /                                                               /                                           :                                                       G                                       C                                           =           +                                                           /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?                                   )                               R                                                       @                       8                       (                                                                                                       )                   @       (                               (                                                                                                                                                                      )                       )           5                       @           (       (                                                                                                                                              2                                   2                                       6                           @                                   8               (




        )                       8                                                       9                                       H                                                                                                                                                           O                                                                               B                       :                                                   G                                               C                                                                           >                           =           G                                                                               1                                                               :                                                   .                                               C                                                       0                               C                                   >                           =       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                                   8                               (                                                       @                       ?                                       2                                                                                       )                   @       (                               (                                                                                                                                                                      )                       )           5                       @           (       (                                                                                                                                              2                                   3                   5                                               @                                   ?                                   2




        N                       >                           +                                                       ^                                       :                                                                   E                                               E                                                                           =                   +                                                                               /                                           .                                                                                   B                                               Y                                                                   e                                           G                                       C                                                   `                                                           +                                                       >                   9                                                   I                               B           :                               .                               /                                   =                       /                           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                               7                                                       @           5                                       5                                                                                                   8                   @       (                               (                                                                                                                                                                      8       R                           (                       @           (       (                                                                                                                                              3                   7                                   7                                               @           5                                               5




        N           +                                                           E                                           C                                                                               \                               /                                                           E                                                               C                                           .                                                                   B                                       B           .                                                               C                                               =               +                                                                   /                                                               0                                                   D                                       E                                   C                   :                                                       -                                                   0                                   C                       .                                       >           C                                           S                                               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                                       @           (                                       (                                                                                       (                       @                       8               (                                                                                                                                                                                                  8           R                       @           (       (                                                                                                                                                                                  8                       R                                           @           (                                               (




        I                               >                       .                                                               /                                               :                                                                                                               <                                                       :                                                                   :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                                   6                               7                                                       @                       2                       5                                                                                               (                       @       (                                   (                                                                                                                                                                                                      (                       @           (           (                                                                                                                                              ?                                   6                   7                                               @                                   2               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              $                                                                                                      %               $                                                                                                                                                                            ¨                           Ê                               Ã                       ¨                                                               ¥                                   ¤                           Ã                       ©                                                                                           Ã                   ¢                               ¤       ¢                       ¢                                                                                                                                   Ã       Ê               ¼                   ¦           ¢                       ¤           ¢           ¢                                                                       ¡           ¢                           Ê                       ¦                   ©                                                           ¥                           ¤                               Ã                       ©




    g                   h                                                           i                                                       j                                           k                                                                       l                                                                                                                                                                       m                                                                               n                                                               o                                                                                                              o                                                                                                                                                                                                                                                                                                           q                                           r                   s                                           t                               u                                               n                               ª                               k                                       t                                       t                                   y                               «                                                                                                                                                                                   x                                                           y                                   u                                           k                                       z                               m                       n                                          ¬                                   }                       o                              ¯               g                                  q               ­               p           ®                                                                                                                          y                                               t                                                                                      q                                                                                                                  n                     o                                                                                                                   }                  k           n       p           o                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                         $                                                                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                 $                                                                                      $                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




        V   :                                                           /                                                                       /                                           +                                                                       W                                                           c                                                                           7                                                                               X                                                                           +                                                                   /                                               c                                                       1                                                               :                                                   .                                           C                                                       N                                       e                               -                                                   A                               c                               )                           7                                                           0                                       O                                   O                       F                           c                       F                                   P           7                                           )                       (                               J                           c                                       N                   .                       G                                   9                               .                   M                               :                                       S                               /                           =   C                                                                                                                                                                                                                                                                                          8                       c                               2                                   6                                                   2                                   @                           2                                       3                                                                               R                       @       (                                   (                                                                                                                                              )       c       (                           3                       ?           @           (           (                                                                                          3                   c       7                                                       2                                       8                           @                                   2                                   3




        Y                                           e                                               G                                               C                               `                                                                                               +                                                                                               >                                           9                                                                   X                                                                                       >                   .                                                                   /                                       E                                                           =       C                                                       =       +                                                           /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                   (                                               R                                                       @                       6                                       8                                                                                       )                   @       (                               (                                                                                                                                                                      )                       )           5                       @           (       (                                                                                                                                              ?                                   ?                                       6                           @                                   6                                   8




                                                                                                                                                                                                                                                                                                                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 15 of 198NGIC 000230 #:
                                                                                                                                                                                                                                                                                                                                                                                                        PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                     934
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¢                                               £                                   ¤                                               ¥                                                   ¦                   ¤                                   §                               ¢                                               ¥                                           ¨




                                                                                                                                                                                        ©                                                                               ª
                                                                                                                                                                                                                                                                                                                                                                                                        «                                                       ¬                                                                                                                                                                   ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           §                                               ¦                                       ¨                                                       ¨                                           §                               §                                   ®                       ¯                                                               °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ©                                                                                       ´                                                                                       µ                                                                                                               ª
                                                                                                                                                                                        ±                                                                                       ²                                                                                                   ³                                                                                                                                                                                                                                                                                                                                                                               «                                                                                                                                                                      ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¥                                           ¨                                       ®                               ¥                                       §                                       ¥                               ¢                                                   £                                       ¶




                                            O                               B               :                                                                   G                                           C                                                       >                                                       =       G                                                               .                                                                                   B                                                               I                                                                       +                                                                                       /                                                                               /                                   :                                                                           G                                   C                                               =                   +                                                                       /                   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6                       3                   @           5                                                   2                                                                                                               )                           @       (                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )                                   )                                       5                                                       @                       (                                           (                                                                                                                                                                                                                                                          )                           R                                               7                                               @                   5                                                           2




                                            )                   (                                                                   9                                                           H                                                                                                                                                               O                                                                           B                       :                                                                       G                                   C                                                                               >                                               =               G                                                                                   1                                                               :                                                                   .                                                   C                                                                       0                               C                           >                           =           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                               3           7                               @                       3                                   2                                                                                                                   )                           @       (                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )                                   )                                       5                                                       @                       (                                           (                                                                                                                                                                                                                                                          ?                           5                                                       ?                                       @                               3                                           2




                                            I                                           e                                                       >                                                       a                                                                                   J                                                                                           ,                                                                   .                                                                                       A                                       C                                                       :                                                                                       >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2                   5                                   3                   @                       2                                   ?                                                                                                                   ?                           @       (                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                                   2                                                   3                                           @                       (                                           (                                                                                                                                                                                                                                                          3                                       ?                                           ?                                       @                               2                                           ?




                                            N                   :                                                                           >                                                   -                                                                                                       =           C                                                                           ;                                                                                                               Q                                                                                                                       =               E                                                           G                                                   :                                                                               B               B               .                                                                                   /                                   :                                                               +                                           e                                   E                                                   Q                                                               .                                               C                           :                                                       >                       =       .                                       B               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                               )           R                               @                       8           (                                                                                                                                       (                           @                               8                   (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                                       R                                                       @                       (                                           (                                                                                                                                                                                                                                                          ?                                       6                                   5                                               @                               8                               (




                                            N                                   >                       +                                                                       ^                                           :                                                                   E                                       E                                                                           =                               +                                                                                           /                                       .                                                                                           B                                                           Y                                                                       e                                                   G                                                       C                                                   `                                                                       +                                                       >           9                                                               I                                               B           :                                       .                                                   /                                               =               /                               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8           7                               @           5                           5                                                                                                                                       8                           @       (                                           (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                       R                                                   (                                                       @                       (                                           (                                                                                                                                                                                                                                                          3                           7                                               7                                               @                   5                                               5




                                            N                   +                                                           E                                                               C                                                                                       \                       /                                                               E                                                       C                                               .                                                                           B                                       B                   .                                                                   C                                                       =                           +                                                                           /                                                                       0                                                           D                                               E                                           C               :                                                   -                                                           0                                               C                                   .                                                   >           C                                                               S                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                               @           (                           (                                                                                                                               (                           @                               8                   (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                                       R                                                       @                       (                                           (                                                                                                                                                                                                                                                                                                  8                                       R                                           @                   (                                               (




                                            I                                           >                       .                                                                               /                                                   :                                                                                                               <                                           :                                                                           :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                               6           7                               @                       2           5                                                                                                                                       (                           @       (                                               (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                                       @                       (                                               (                                                                                                                                                                                                                                                          ?                                       6                                   7                                               @                               2                               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                                                                                      %                   $                                                                                                                                                                                                                                                                                    ¦                   Ê               ¦                               §           £                               ¤                       ¦                                   §                                                                                                           Ã                       ¢                                       ¤           ¢                                       ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Ã                                   Ê                           ¼                                   ¦                                   ¢                                                       ¤                       ¢                                               ¢                                                                                                                                                                                           £                                   Ê                       ¢                                           ¡                                   £                                           ¤                                   ¦                                           §




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ²                       s                           r                   j                           i                               g                               É                                                   Â                                                                  y                               j                   s                                   z                           Á                                                                                                  y                                                                                                                  s                                                               «                                                   n                                                   ö                                                                           p                                              Æ                                                                      o                                           ³                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ª                               s                           Â                           y                                       r                               g                               É                                                   Â                                                                  y                               j                   s                                   z                           Á                                                                                                  y                                                                                                                  s                                                               «                                                   n                                                       ö                                                                           p                                              Æ                                                                      ¯                                                                                                                 o                                           o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    g                                   s                                   z                           k                                           i                                                                                                  s                                                               «                                                   n                                                       ö                                                                                                   p                       Æ                                                                      °                                           °                                                                                                                 ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           y               j           s                   z                   ¶                                   k                                               ¸                               y                           l                                           l                                                       k                                   t                                               u               k                           u                                                           g                               k                           j                               j                   z                   k                                               l                                                                   k                                                           t                                                                   j                                       n                                           ö                                                                                              p                           Æ                           ~                                           °                                           p                                                                      o                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ë                           Ì                                                              Ì                                                          Ë                                                      Í                                                      Î                                   Ï                                                                                  Ð                                                       Ñ                                                                                                  Ì                                                                                          Ò                                                                                                                                                                                                                                                                                  Ó                   ]                                                                                                              Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ï                                                          Õ                           Ö                               ×                                   Ø       Õ                           Ø                                                          ×                                       Ñ                                                          Ì                                                                                                                                                     Ù                                                       Ú                                                                                                          Û                                                               Ù                                   Ò                                                   Ü                                                                                                                                                                                                                                         f                                           Ó                           ´                                               ´




                                    Í                                                                                                                                     Î                                                                                                                                                                  ×                                                                                                                                                                                      Ì                                                                                                                                                          Ì                                               Ö                                                                                                                                          Ì                                                                                   Ì                                   Ö                                                                                                                                                         Ý                                                                                                  Þ                                                                                                                          Ñ                                                                                      Õ                                                          ß                                   ß                                                                                      ×                                               à                                                                          à                                                   Ë                                                                      Ì                           Ì                       Í                                              ß                                                          ×                               Ì                                   á                           Ù                                                                         â                           à                                                      ã                               ×                                   Ø   ×                           Õ                       Í           Û                   à                                                      Î                   Ò




                                                                                                                    Í                               Í                                                                   æ                                                                                                                               Ø                                   Î                                                                           Õ                                                                                                                                  Í                                   Í                                                                                                          ×                                                                                                                                                                                                                             Û                                                           Î                                                                                                                                              Ù                   Ì                                       Î                                                                                                      ×                                                       à                                                       æ                                                                                              Ì                              Ù                       Ø                                                      Í                       Î                                                                                                             Ù                                   Ñ                                                                              ç                                                                      Ø           Ù                                                                                     Ú                           è                                                                                                                                                                   Û                           Ø               ç                       ß                                                          ×                           Ì




                    ä                               å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   å                               é                               ê                                   ë




                                                                                                            Ù                                                                                                                          ×                                                                                                                                                                                              ì                                                                                                                                                                                                                                 Î                                                                                                   í                                                                                                                   Ö                                                                                                                                          Ù                                                                                                                                              ç                                                       ç                                           Í                   Ø                       Õ                                                                                          Ý                                   Í                       




                    ä                               é                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           å




                                                                                                                        Ø                                   Î                                                   ç                                                                                                                                                              Î                                                                                                                                          Í                                                                                                                                                                                                                                                                                                         Ð                                                                   Ø                   Î                                                               Ì                                   Ø                       ×                                                                                                                                                                                                          Û                                                   Ø                       ç                                                   ß                                                                                                                  ×                           Ì                               ï                                                      Ì                                                                                                                                 Ë                                                                          Í       Þ                                                                                                                                                        è                                                              Í       Û                                                  ð                           ñ                                                                      ×                               ò




                    ä                               î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ê                                                                                                                                                                                                                                                                                                                                                                                           ê                                               ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   å




                                                Ë                                               ò                                                                       Î                                                       Ì                                                                                                                          ß                                                                                                                                                                   Ë                                                               Ì                                                                                                                                      Ù                                                           Ì                           ó                                   ô                                                                                               ç                                                                                               õ                                                                                                                                                                      Ù                                                                                                                     Ù                               ß                                                                                                              ×                               Õ                                                                                  Ö                                                                                  Õ                               â                                       Î




                ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               é




Ï                               Ö                                                                                                                                                                                                                     Ý                                                                                                                                                              Þ                                                                                                                                                                                          Ñ                                                                                                                                                                          Õ                                                                                                                          ß                                                                                               ß                                                                                                                          ×                                                       à                                                                                          à                                                                   Ë                                                                                      Ì                           Ì                               Í                                      ß                                                              ×                                               Ì                                           á                                   Ù                                                                                             â                               à                                                                                  ã                                                       ×                               à                                                                             Î                                       ×                                                      Ì                                   Ø           ×                       Õ                   Í               Û                       à                                                          Õ                   Û                               Ì               Ì       Ø               ×                                              ð                           ç                                                  Ì                                   Õ                                       Ö       Ø       ×                              ð                   ç                              Ø                       ×                           Ì                           Ø                       ×                                                      ð                       Ù                                                                                                                    Ø                   ×                                                                                             Ù                                           Ù                                                          Î                           ç                                                                                          ×                                           Î                                   Ø                                               Ý                                                   Ø           Í                                   Ø   Ì   Ø                                      Î       Ù                      Û       Ø   Ù                          à                                                                              Ù                                                              ß                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ë




                                                                  ×                                                                                                                                              Ù                                                                                                                      Í                                                                               Õ                                                                                                                                          ×                                                                                               Ì                                                   Ù                                                                                                                  Õ                                                               Ì                                                                                                  Ù                                                   Ó




    Ñ                                                                              ç                                                                                                                                              Ø                       Ù                                                                                                                                                                  ×                                                                                       à                                                                                                                   Ù                                                                                                                                              ç                                                               Í                                                                                      Õ                                                                                                                      ß                                                                                                  ×                                                   Ì                                                           Õ                                                                                              Î                                       Ì                       Î                                                                              Ù                                                  Ý                                                                  Î                                                                      à                                                                                                      ×                                                                              Þ                                                                                  Ù                                                                                                ß                                                                      Ù                       â                                                  Ì                           Ù                                              Ì                                      Î                                                  Ì                           Ì                   Ö                                                          Ì           Ø               ß                                                                                      Ì   Ö                                           Ø                   Î                           Ù                      ç                                      Ù           Ì                           ã                                                                                          Î                                   ç                           Ù                                                      ç                                                                  Ù                                                  à                               Ó                               æ                                                                                      Ù           â                                                                                              Ì                                           ç                                                           Ù               Ø                                               Õ                                                                                          Î               Õ                                      ×       ð              ×       à                                                 Ì                                                          ×                                                           à                                                                                                      ð




            Î           Û                                   Ý                                                                   Î                                                                   Ì                                                                                                                  ×                                                                                   Ì                                                               Ø                                                                                      Í                                                   Í                                   ò                                                                                                   Õ                                               Ö                                                                                                                                                      ×                                                                                                                                                                                                                                Þ                                                                              Ù                                                           Ì                               Ø                       ß                                                                                                              ð                                                  ×                   à                                               Ì                           Ö                                                                                  Ù                                                                                                                    Ù                                                                                  Ì               Ö                                                                          Î                                                  Õ                                              Î                       Ì                       Î                                                      Ù                                                                                         ×                       Í               ò                   Þ                                                  Í           Ø           à                                                                     Ù                               ñ                           ´                                               à                                                              ò               Î                              Ù                          ß                                               Ì                           Ö                                                                                          à                                                      Ì                                                                                                                                        Ù                                                  ç                                                              Ù                   Ì                                               Ø               Î                           Î                                       Û                                                                                                      ×                                                   Õ                                                                                              Ó




                                                                                                                                                                                                                                                                                                                                                                                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 16 of 198NGIC 000231 #:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                                                                                                                     935
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¢                                                   £                           ¤                                           ¥                                                   ¦                                       ¤                               §                               ¢                                       ¥                           ¨




                                                                                                                                                ©                                                                           ª
                                                                                                                                                                                                                                                                                                                                                «                           ¬                                                                                                                                                                   ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               §                                           ¦                                       ¨                                                       ¨                                                   §                               §                                   ®                   ¯                                       °




                                                                                                                                                                                                                                                                                                                                                                                                                                            ©                                                                           ´                                                                                       µ                                                                                               ª
                                                                                                                                                ±                                                                               ²                                                                               ³                                                                                                                                                                                                                                                                                                                                               «                                                                                                                                                      ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¥                                                   ¨                           ®                                       ¥                                               §                                       ¥                               ¢                                           £                       ¶




ç                   ¿                               º                                                                                                       Á                                                   ¼                                                                   Å                                               Å                           ¼                                                                                   â                                                                                                               À                                                   ½                                                       Ç                                                                                           ¹                                                       º                                                                   Ä                                           ¾                                               À                                   ¼                                                   ½                                                           Ê                                       Â                   ¼                                   È                                                       À               »                                       º                               ¹                           ¸                                   ½                                                           º                                           ¹                               ¾                                       À               Ã                                                                       ¸                       ¾                                   º                               Á               ¼                   Â                           ¸                           ¹           Æ               À   ¾               ¸                   ß                   Å   º               ÷           ø           ù                               Â               º                   Ê                       Å           ¸                           Ä                               º                                               Ã                                                       º                                           ½                                       ¾       ¼       Á       ¾   ¿                       º                                   º                                   æ                           À       ¹       ¾       À   ½       Ç           Ë           Ì   Í               Î               ¹       Ü           ¹           ¾           º                   Ã                                                   É                                   ¹               ¿           ¼       Æ           Å       »                   ¾               ¿           À                   ¹




    À       ½                   Á                               ¼                                                                                       Â                                       Ã                                                                                                                           ¸                                                                   ¾                                                                       À                       ¼                                                                                   ½                                                                                                                   ß                                                       º                                                                                                       Æ                                                               ¹                                           º                                                       Á                                       Æ                                   Å               á                                                   ç                                           ¿                                               À                               ¹                                   ÷                       ø                           ù                                                               Â                           º                                                   Ê                                       Å                   ¸                                       Ä                                           º                                   Ã                                                           º                   ½                   ¾                               Ä               ¼                   ¹               ¾                   º               ¹           ¾                   À       Ã                   ¸   ¾           º                       À   ¹                       ½                   ¼                           ¾                       ¸                           ¹                                       ¹                               ¼                                                       Ä                   À                       ¸                                       ¾       º       »       â           À           ¾                   ¿                                               ¼                               Æ                   Â       Â           º       Ä   ¼           Ã           Ã               º       ½               »           º           »                                           ¹                       º               ¾                           ¾                       Å   º       Ã           º               ½           ¾                           ¸               ½                   »                   À   ¹




        Ê               Â                   ¼                                                                       È                                                           À                                       »                                                                       º                                                                                   »                                                                                                               ¼                                                                                               ½                                                                       Å                       Ü                                                                           Á                                                                   ¼                                                                       Â                                                           Â                                       º                                           Á                           º                                           Â                       º                                   ½                                                       Ä                           º                                                           Ê                           Æ                                   Â           Ê                                           ¼                                               ¹                               º                                           ¹                                           á




                g                       h                                                               i                                                       j                                   k                                                           l                                                                                                                                                                       m                                                                           n                                                       o                                                                       o                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                         $                                                                                                                                                                    $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                     $                                                  $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                            *                                               +                                                               +                                                                       ,                                                   -                                                                                               .                                                                                       /                                       c                                                                               2                                                                           X                                                           +                                                           /                                           c                                                       )                                               7                                                                       0                                               O                                   O                       F                               c                                   F                                   P                       7                                       )                       (                               J                           c                           1                       :                               .                                       C                                       N                                       e                                       -                                                               A                                       I                       +                                   /                           ,           :           /                   E                   =   /           M                       S               /                       =   C                                                                                                                                                                                              ?                       c           7                                                       3                                   8                       @                   (                                               2                                                                   7                   @           (                                       (                                                                                                                                                                      7                               6                           ?               @           (                   (                                                                                                                                                                  ?           c       R                           2                               6                   @               (                                               2




                                    8                                   9                                               H                                                                                                                                   O                                                                   B                       :                                                                   G                                                   C                                                   >                                   =                   G                                                                                               1                                               :                                                       .                                                       C                                                                   0                                   C                                   >                                       =           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6                   R                                       @               (                                                   ?                                                                           )               @           (                                   (                                                                                                                                                                              )                           )           5                               @           (                   (                                                                                                                                                                                          )           R                                       6                   @               (                                               ?




                            *                                               +                                                               +                                                                       ,                                                   -                                                                                               .                                                                                       /                                       c                                                                               2                                                                           X                                                           +                                                           /                                           c                                                       )                                               7                                                                       0                                               O                                   O                       F                               c                                   F                                   P                       7                                       )                       (                               J                           c                   J                                   =           >                                           1                                   .                                           /                                   ,                                       B               :                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )                       c           (                                                       8                   5                                       @                           ?                                   3                                                                               8               @           (                                   (                                                                                                                                                                              8           R                           (                               @           (                   (                                                                                                                                                              )           c               3           7                           5                       @                               ?                                   3




                                    <                       B                                       e                                               E                                                       [                                                                               K                                                                       =                               C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )               7                                                       ?                       @                       3                   5                                                                                       (                   @                           8                   (                                                                                                                                                                                                          8           R                               @           (                   (                                                                                                                                                                                              ?           (                                       )                   @                               3               5




                                    Y                                                       e                                           G                                               C                                                   `                                                                           +                                                                                               >                                           9                                                                   X                                                                           >                   .                                                                           /                                   E                                                       =           C                                                   =       +                                                                       /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )               (                                       R                                       @                       6                                   8                                                                               )               @           (                                   (                                                                                                                                                                              )                           )           5                               @           (                   (                                                                                                                                                                                          ?                   ?                               6                   @                               6                               8




                                    N                   :                                                                           >                                       -                                                                                       =           C                                                                           ;                                                                                                               Q                                                                                                   =                           E                                   G                                               :                                                           B                       B                       .                                                               /                                           :                                               +                                                           e                           E                                                   Q                                           .                                   C                       :                                                   >           =           .                                           B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?                                   )                   R                                       @                       8                   (                                                                                       (                   @                           8                   (                                                                                                                                                                                                          8           R                               @           (                   (                                                                                                                                                                                              ?                   6                   5                       @                                   8               (




                                    O                               B                   :                                                           G                                       C                                                   >                                       =                   G                                                   .                                                                                           B                                               I                                                   +                                                                                       /                                                               /                               :                                                           G                                               C                                       =                       +                                                       /                                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                   3                       @               5                                                   2                                                                           )               @           (                                   (                                                                                                                                                                              )                           )           5                               @           (                   (                                                                                                                                                                                          )           R                           7                       @               5                                                   2




                                    N                                           >                           +                                                       ^                                   :                                                   E                                                       E                                                                   =                           +                                                                       /                                                       .                                                                       B                                                       Y                                                               e                                   G                                                   C                                       `                                                                       +                                                       >                               9                                               I                           B               :                               .                                       /                                       =                   /                               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                   7                                       @               5                                   5                                                                                           8               @           (                                   (                                                                                                                                                                              8           R                           (                               @           (                   (                                                                                                                                                                                          3           7                           7                       @               5                                       5




                                    N                   +                                                                       E                                       C                                                                               \                   /                                                                       E                                                       C                                   .                                                                           B                           B   .                                                                   C                                                       =                   +                                                       /                                                                           0                                           D                                               E                                   C                               :                                                   -                                                       0                               C                       .                                           >                   C                                           S                                               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                       @               (                                       (                                                                               (                   @                           8                   (                                                                                                                                                                                                          8           R                               @           (                   (                                                                                                                                                                                                                      8                   R                       @               (                                       (




                                    I                                               >                           .                                                           /                                                       :                                                                                                       <                                   :                                                                           :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                                   6                   7                                       @                       2                   5                                                                                       (                   @           (                                       (                                                                                                                                                                                                                  (                               @           (                   (                                                                                                                                                                                              ?                   6                   7                       @                                   2               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                           ú                           %           $                                                                                                                                                                                            ©                           Ê           ©                                   ¨                                       ¢                                       ¤                           ¼                                   ¼                                                               ¡                       ¨                               ¤           §                       ¢                                                                                                                                       Ã           Ê               ¡           ¨                                       ¼               ¤           ¢                   ¢                                                                                                                                                                   ¦           Ê               ¦                   ¦                               ¼           ¤                               ¼                                   ¼




                g                       h                                                               i                                                       j                                   k                                                           l                                                                                                                                                                       m                                                                           n                                                       o                                                                       o                                                                       p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                                         $                                                                                                                                                                    $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                     $                                                  $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                                      



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                            *                                                                   >                           .                                                       /                                                               ,                                                   .                                                                                   =                                       >                   :                                                       c                                                                               8                                                                       X                                                           +                                                           /                                                       c                                                           )                                   7                                                                   0                                                   O                               O                           F                           c                                   F                                   P                           7                                               )           (                                   J                       c                   0                           I                                               I                           +                                           /                                           ,                                   :                                           /                           E                           =               /                       M                               S                           /               =       C                                                                                                                                                                                                                                                                                                          ?                       c                               )               R                                                       )                       @                           2                                   6                                                                       7                   @           (                                       (                                                                                                                                                                      7                               6                           ?               @           (                   (                                                                                                                                                                  ?           c               3                   3                               2                   @                               2                               6




                                    )           (                                                                                   9                                       H                                                                                                                                                           O                                                                       B               :                                                   G                                                       C                                                           >                                   =               G                                                                                   1                                                       :                                                       .                                               C                                                           0                               C                                           >                               =       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                   ?                                   8                       @                       )                                   ?                                                                               )               @           (                                   (                                                                                                                                                                              )                           )           5                               @           (                   (                                                                                                                                                                                          ?           7                                       2                   @                               )                               ?




                            *                                                                   >                           .                                                       /                                                               ,                                                   .                                                                                   =                                       >                   :                                                       c                                                                               8                                                                       X                                                           +                                                           /                                                       c                                                           )                                   7                                                                   0                                                   O                               O                           F                           c                                   F                                   P                           7                                               )           (                                   J                       c                   J                                   =               >                                           1                               .                                           /                                   ,                                           B               :                                   >                                                                                                                                                                                                                                                                                                                                                                                                                                                              )                       c                               ?               5                                                       )                       @                           ?               5                                                                                                   8               @           (                                   (                                                                                                                                                                              8           R                           (                               @           (                   (                                                                                                                                                              )           c       5                           6                               )                   @                               ?               5




                                    Y                                                       e                                           G                                               C                                                   `                                                                           +                                                                                               >                                           9                                                                   X                                                                           >                   .                                                                           /                                   E                                                       =           C                                                   =       +                                                                       /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )               (                                       R                                       @                       6                                   8                                                                               )               @           (                                   (                                                                                                                                                                              )                           )           5                               @           (                   (                                                                                                                                                                                          ?                   ?                               6                   @                               6                               8




                                    <                       B                                       e                                               E                                                       [                                                                               K                                                                       =                               C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )               7                                                       ?                       @                       3                   5                                                                                       (                   @                           8                   (                                                                                                                                                                                                          8           R                               @           (                   (                                                                                                                                                                                              ?           (                                       )                   @                               3               5




                                    O                               B                   :                                                           G                                       C                                                   >                                       =                   G                                                   .                                                                                           B                                               I                                                   +                                                                                       /                                                               /                               :                                                           G                                               C                                       =                       +                                                       /                                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                   3                       @               5                                                   2                                                                           )               @           (                                   (                                                                                                                                                                              )                           )           5                               @           (                   (                                                                                                                                                                                          )           R                           7                       @               5                                                   2




                                    N                   :                                                                           >                                       -                                                                                       =           C                                                                           ;                                                                                                               Q                                                                                                   =                           E                                   G                                               :                                                           B                       B                       .                                                               /                                           :                                               +                                                           e                           E                                                   Q                                           .                                   C                       :                                                   >           =           .                                           B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?                                   )                   R                                       @                       8                   (                                                                                       (                   @                           8                   (                                                                                                                                                                                                          8           R                               @           (                   (                                                                                                                                                                                              ?                   6                   5                       @                                   8               (




                                    N                                           >                           +                                                       ^                                   :                                                   E                                                       E                                                                   =                           +                                                                       /                                                       .                                                                       B                                                       Y                                                               e                                   G                                                   C                                       `                                                                       +                                                       >                               9                                               I                           B               :                               .                                       /                                       =                   /                               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                   7                                       @               5                                   5                                                                                           8               @           (                                   (                                                                                                                                                                              8           R                           (                               @           (                   (                                                                                                                                                                                          3           7                           7                       @               5                                       5




                                    N                   +                                                                       E                                       C                                                                               \                   /                                                                       E                                                       C                                   .                                                                           B                           B   .                                                                   C                                                       =                   +                                                       /                                                                           0                                           D                                               E                                   C                               :                                                   -                                                       0                               C                       .                                           >                   C                                           S                                               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                       @               (                                       (                                                                               (                   @                           8                   (                                                                                                                                                                                                          8           R                               @           (                   (                                                                                                                                                                                                                      8                   R                       @               (                                       (




                                    I                                               >                           .                                                           /                                                       :                                                                                                       <                                   :                                                                           :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )               5                                                       3                       @                       8                   5                                                                                       (                   @           (                                       (                                                                                                                                                                                                                  (                               @           (                   (                                                                                                                                                                                              )           5                                       3                   @                               8               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                           ú                           %           $                                                                                                                                                                                            ©                           Ê                           ¼                   ¨                                                   ¥                           ¤               £                           £                                                                                   ¡                       ¨                               ¤           §                       ¢                                                                                                                                       Ã           Ê               ¡           ¨                                       ¼               ¤           ¢                   ¢                                                                                                                                                                   ¦           Ê               §                   ¥                   ¢                       ¤               £                                   £




                                                                                                                                                                                                                                                                                                                                    Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 17 of 198NGIC 000232 #:
                                                                                                                                                                                                                                                                                                                                                                                                            PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                         936
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¡                                                                                                                                                                                                                                                                                                                                                                                                                   ¢                                   £                   ¤                       ¥                       ¦                   ¤                   §                       ¢                                   ¥                                   ¨




                                                                                                    ©                                                           ª
                                                                                                                                                                                                                                                                        «                               ¬                                                                                                                                   ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       §                               ¦               ¨                               ¨                           §                       §                       ®                   ¯                                               °




                                                                                                                                                                                                                                                                                                                                                            ©                                                           ´                                                                           µ                                                                           ª
                                                                                                    ±                                                               ²                                                                               ³                                                                                                                                                                                                                                                                                                   «                                                                                                                  ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                           ¨           ®                   ¥                           §                       ¥                       ¢                                       £                               ¶




g           h                                               i                                               j                                   k                                                           l                                                                                                                                       m                                                               n                                                       o                                                           o                                                       ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                     $                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                      $                                                 $                                                                  $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




    J                                           >                       -                                                                               E                                       C                                               >                               +                                                                       /                                           M                                                           c                                               8                                                                   X                                   +                                                           /                               c                                               )                           7                                           0                               O                       O                       F                               c                               F                       P                   7                           )                           (               J                   c               1                   :                   .                   C                           N                   e                   -                                       A                           N                           .                   G                       9   .               M           :                       S                   /       =   C                                                                                                                          8               c       (                                               2                                       2                           @                           ?                               )                       R               @       (                               (                                              )       c       (                       3                   ?           @           (           (                                                                                              3           c           (                           R                                               8                   @                           ?                                       )




        Y                                               e                                   G                                           C                                       `                                                                           +                                                                           >                                   9                                                       X                                                                   >                   .                                                           /                                   E                                       =           C                                       =           +                                           /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )           (                                       R                                           @                       6                               8                           )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                              ?                       ?                                       6                   @                           6                                       8




        O                       B                   :                                                   G                                   C                                           >                                       =           G                                                       .                                                                   B                                       I                                                       +                                                                   /                                               /                               :                                           G                               C                                       =           +                                               /                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      6                                       3                           @           5                                                   2                       )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                              )               R                               7                           @           5                                                           2




        )               (                                                               9                                   H                                                                                                                                   O                                                               B               :                                       G                                               C                                                   >                                   =               G                                                           1                                               :                                       .                                               C                                       0                       C                               >                   =       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                           3                       7                                           @                       3                               2                           )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                              ?               5                                               ?                   @                           3                                       2




        I                                   e                                                   >                               a                                                                   J                                                                               ,                                                       .                                                           A                                               C                           :                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2           5                                                       3                           @                       2                               ?                           ?               @       (                           (                                                                      ?                   2                   3           @           (           (                                                                                                                              3                       ?                                       ?                   @                           2                                       ?




        N                   :                                                           >                                   -                                                                                   =       C                                                                       ;                                                                               Q                                                                                               =               E                                   G                                   :                                                       B               B               .                                           /                                           :                               +                                           e                       E                                   Q                                       .                           C               :                                           >               =       .                           B       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                           )                       R                                           @                       8           (                                           (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                                  ?                       6                       5                           @                               8                   (




        N                               >                       +                                               ^                                   :                                                   E                                               E                                                       =                   +                                                           /                                               .                                                           B                                               Y                                                       e                                   G                                   C                               `                                               +                                               >                   9                                       I                       B       :                       .                               /                               =                   /                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                       7                                           @           5                               5                                           8               @       (                           (                                                                      8   R                           (                   @           (           (                                                                                                                              3               7                               7                           @           5                                           5




        N                   +                                                   E                                   C                                                                       \                       /                                                       E                                               C                                   .                                                           B                               B       .                                               C                                               =       +                                                       /                                                           0                                       D                               E                           C                   :                                       -                                           0                       C               .                                   >               C                                           S                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                           @           (                                   (                                   (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                                                                  8                   R                           @           (                                           (




        I                                   >                       .                                                       /                                           :                                                                                           <                                       :                                                           :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?                           6                       7                                           @                       2           5                                           (               @       (                               (                                                                                                  (                   @           (           (                                                                                                                                  ?                       6                       7                           @                               2                   5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                           ú           %   $                                                                                                            ¦               Ê                       ¼                               ¡                       £                                       ¤                               §       ¢                                           Ã               ¢                           ¤       ¢                   ¢                                   Ã       Ê               ¼               ¦           ¢                   ¤           ¢           ¢                                                                                       ¨                   Ê                       ¦                       ¥                       £                           ¤                           §                       ¢




g           h                                               i                                               j                                   k                                                           l                                                                                                                                       m                                                               n                                                       o                                                           o                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                     $                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                      $                                                 $                                                                  $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




    T               +                                                               >                                   9                                   c                                                               6                                                           @                               8                                                           X                                                               +                                                           /                                               c                                               )                                   7                                                           0                                               O                                       O                               F                           c                       F                       P           7                                       )                       (                           J                                   c                       1                   :               .               C                       N                   e                   -                                       A                       N                       .               G                       9                   .                       M                   :                           S               /               =   C                                                                                                                                                                      3               c                           ?                           ?                                       3                           @                           )                               ?                       R               @       (                               (                                              )       c       (                       3                   ?           @           (           (                                                                                              6           c                       ?               5                               5                           @                           )                                           ?




        I                                   e                                                   >                               a                                                                   J                                                                               ,                                                       .                                                           A                                               C                           :                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          R                                                   2                                       ?                           @           5                               5                                   ?               @       (                           (                                                                      ?                   2                   3           @           (           (                                                                                          )           c                       )                       3                       5                           @           5                                           5




        Y                                               e                                   G                                           C                                       `                                                                           +                                                                           >                                   9                                                       X                                                                   >                   .                                                           /                                   E                                       =           C                                       =           +                                           /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )           (                                       R                                           @                       6                               8                           )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                              ?                       ?                                       6                   @                           6                                       8




        N                   :                                                           >                                   -                                                                                   =       C                                                                       ;                                                                               Q                                                                                               =               E                                   G                                   :                                                       B               B               .                                           /                                           :                               +                                           e                       E                                   Q                                       .                           C               :                                           >               =       .                           B       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                           )                       R                                           @                       8           (                                           (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                                  ?                       6                       5                           @                               8                   (




        O                       B                   :                                                   G                                   C                                           >                                       =           G                                                       .                                                                   B                                       I                                                       +                                                                   /                                               /                               :                                           G                               C                                       =           +                                               /                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                           )                       R                                           @                       8           (                                               )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                              2                       2                                       6                   @                           8                   (




        )                           8                                                   9                                   H                                                                                                                                   O                                                               B               :                                       G                                               C                                                   >                                   =               G                                                           1                                               :                                       .                                               C                                       0                       C                               >                   =       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                           8                       (                                           @                       ?                               2                           )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                              2                       3                       5                           @                               ?                                       2




        N                               >                       +                                               ^                                   :                                                   E                                               E                                                       =                   +                                                           /                                               .                                                           B                                               Y                                                       e                                   G                                   C                               `                                               +                                               >                   9                                       I                       B       :                       .                               /                               =                   /                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                       7                                           @           5                               5                                           8               @       (                           (                                                                      8   R                           (                   @           (           (                                                                                                                              3               7                               7                           @           5                                           5




        N                   +                                                   E                                   C                                                                       \                       /                                                       E                                               C                                   .                                                           B                               B       .                                               C                                               =       +                                                       /                                                           0                                       D                               E                           C                   :                                       -                                           0                       C               .                                   >               C                                           S                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                           @           (                                   (                                   (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                                                                  8                   R                           @           (                                           (




        I                                   >                       .                                                       /                                           :                                                                                           <                                       :                                                           :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?                           6                       7                                           @                       2           5                                           (               @       (                               (                                                                                                  (                   @           (           (                                                                                                                                  ?                       6                       7                           @                               2                   5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                           ú           %   $                                                                                                ¨                           Ê                           Ã               ¨                                               ¥                               ¤                           Ã           ©                                       Ã               ¢                           ¤       ¢                   ¢                                   Ã       Ê               ¼               ¦           ¢                   ¤           ¢           ¢                                                                           ¡           ¢                   Ê                       ¦               ©                                               ¥           ¤                           Ã                   ©




g           h                                               i                                               j                                   k                                                           l                                                                                                                                       m                                                               n                                                       o                                                           o                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                     $                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                      $                                                 $                                                                  $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




        V       :                                                           /                                                       /                                               +                                               W                                                       c                                                                       )                                       (                                                                           X                                                       +                                                   /                                   c                                                   )                                   7                                                   0                                           O                       O                           F                   c                                   F                   P           7                                           )                   (                           J                           c                   1               :               .                   C                           N                       e                       -                       A                           N                       .                       G                               9       .                       M               :               S                       /           =   C                                                                                                                                  R                           c       5                                                   )                                       3                           @           (                               7                                   R               @       (                               (                                              )       c       (                       3                   ?           @           (           (                                                                          )           (                       c           5                                   6                           5                           @           (                                           7




        I                                   e                                                   >                               a                                                                   J                                                                               ,                                                       .                                                           A                                               C                           :                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          R                                                   2                                       ?                           @           5                               5                                   ?               @       (                           (                                                                      ?                   2                   3           @           (           (                                                                                          )           c                       )                       3                       5                           @           5                                           5




        Y                                               e                                   G                                           C                                       `                                                                           +                                                                           >                                   9                                                       X                                                                   >                   .                                                           /                                   E                                       =           C                                       =           +                                           /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )           (                                       R                                           @                       6                               8                           )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                              ?                       ?                                       6                   @                           6                                       8




        N                   :                                                           >                                   -                                                                                   =       C                                                                       ;                                                                               Q                                                                                               =               E                                   G                                   :                                                       B               B               .                                           /                                           :                               +                                           e                       E                                   Q                                       .                           C               :                                           >               =       .                           B       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                           )                       R                                           @                       8           (                                           (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                                  ?                       6                       5                           @                               8                   (




        O                       B                   :                                                   G                                   C                                           >                                       =           G                                                       .                                                                   B                                       I                                                       +                                                                   /                                               /                               :                                           G                               C                                       =           +                                               /                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                           )                       R                                           @                       8           (                                               )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                              2                       2                                       6                   @                           8                   (




        )                           8                                                   9                                   H                                                                                                                                   O                                                               B               :                                       G                                               C                                                   >                                   =               G                                                           1                                               :                                       .                                               C                                       0                       C                               >                   =       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                           8                       (                                           @                       ?                               2                           )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                              2                       3                       5                           @                               ?                                       2




        N                               >                       +                                               ^                                   :                                                   E                                               E                                                       =                   +                                                           /                                               .                                                           B                                               Y                                                       e                                   G                                   C                               `                                               +                                               >                   9                                       I                       B       :                       .                               /                               =                   /                       M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                       7                                           @           5                               5                                           8               @       (                           (                                                                      8   R                           (                   @           (           (                                                                                                                              3               7                               7                           @           5                                           5




        N                   +                                                   E                                   C                                                                       \                       /                                                       E                                               C                                   .                                                           B                               B       .                                               C                                               =       +                                                       /                                                           0                                       D                               E                           C                   :                                       -                                           0                       C               .                                   >               C                                           S                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                           @           (                                   (                                   (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                                                                  8                   R                           @           (                                           (




        I                                   >                       .                                                       /                                           :                                                                                           <                                       :                                                           :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )           5                                                       3                           @                       8           5                                           (               @       (                               (                                                                                                  (                   @           (           (                                                                                                                                  )               5                                               3                   @                           8                   5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                           ú           %   $                                                                                        ¡                   ¡               Ê                       ¥                   ¨                                   £                                   ¤                                   ¼                               ¦                   Ã               ¢                           ¤       ¢                   ¢                                   Ã       Ê               ¼               ¦           ¢                   ¤           ¢           ¢                                                                           ¡           ©                   Ê                       ¡               ©                               £                           ¤                           ¼                                           ¦




                                                                                                                                                                                                                                                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 18 of 198NGIC 000233 #:
                                                                                                                                                                                                                                                                                                                                        PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ]                                                                                                                       




                                                                                                                                                                                                                                                                                                     937
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¡                                                                                                                                                                                                                                                                                                                                                       ¢                           £               ¤                   ¥                   ¦               ¤                   §                   ¢                               ¥                           ¨




                                                                                        ©                                                       ª
                                                                                                                                                                                                                                                «                           ¬                                                                                                                           ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   §                       ¦               ¨                       ¨                       §                       §                   ®               ¯                                       °




                                                                                                                                                                                                                                                                                                                            ©                                                       ´                                                                       µ                                                                           ª
                                                                                        ±                                                           ²                                                                       ³                                                                                                                                                                                                                                                                                   «                                                                                                          ­                                                                                                                                                                                                                                                                                                                                                                                                                                       ¥                       ¨           ®               ¥                   §                       ¥                   ¢                                   £                       ¶




g           h                                       i                                           j                                   k                                                   l                                                                                                                               m                                                       n                                                   o                                                           o                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                              $                                                 $                                                              $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




        V       :                                               /                                                       /                                           +                                           W                                               c                                                                   )                                   (                                                                       X                                                       +                                               /                               c                                               )                               7                                               0                                       O                   O                       F               c                               F               P           7                                   )               (                       J                       c               1           :           .               C                       N                   e                   -                   A                       N                   .                   G                           9       .                   M       :           S                   /       =   C                                                                                                                      R                           c       5                                               )                                   3                       @               (                           7                               R               @       (                               (                                              )       c       (                       3                   ?           @           (           (                                                                          )           (                       c       5                                   6                           5                       @               (                                       7




        I                               e                                           >                               a                                                           J                                                                       ,                                                       .                                                   A                                               C                       :                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      R                                               2                                   ?                       @               5                           5                               ?               @       (                           (                                                                      ?                   2                   3           @           (           (                                                                                          )           c                   )                       3                       5                       @               5                                       5




        Y                                       e                               G                                           C                                   `                                                                   +                                                                       >                               9                                                   X                                                               >                   .                                                       /                               E                                       =           C                               =           +                                       /                           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )           (                                   R                                   @                           6                           8                       )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                          ?                       ?                                   6                   @                               6                                   8




        N               :                                                   >                                   -                                                                           =       C                                                               ;                                                                           Q                                                                                       =               E                                   G                                   :                                               B               B               .                                       /                                       :                           +                                       e                   E                               Q                               .                       C               :                                   >           =       .                       B       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                       )                       R                                   @                           8       (                                       (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                              ?                       6                       5                       @                                   8               (




        O                   B               :                                               G                                   C                                       >                                   =           G                                               .                                                               B                                   I                                                   +                                                                   /                                           /                           :                                           G                           C                                   =           +                                       /                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                       )                       R                                   @                           8       (                                           )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                          2                       2                                   6                   @                               8               (




        )                       8                                           9                                   H                                                                                                                       O                                                           B               :                                   G                                           C                                               >                                   =               G                                                       1                                           :                                   .                                           C                                   0                   C                           >                   =   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                       8                       (                                   @                           ?                           2                       )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                          2                       3                       5                       @                                   ?                                   2




        N                           >                   +                                           ^                                   :                                           E                                           E                                                   =                   +                                                       /                                           .                                                       B                                               Y                                                   e                               G                               C                           `                                           +                                           >               9                                   I                   B       :                   .                           /                           =               /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                       7                                   @               5                           5                                       8               @       (                           (                                                                      8   R                           (                   @           (           (                                                                                                                          3               7                               7                       @               5                                       5




        N               +                                           E                                   C                                                                   \                   /                                                   E                                           C                               .                                                       B                               B   .                                               C                                               =       +                                               /                                                       0                                   D                           E                       C                   :                                   -                                   0                   C               .                               >           C                                   S                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @               (                               (                               (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                                                              8                   R                       @               (                                       (




        I                               >                   .                                                   /                                       :                                                                                   <                                   :                                                       :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )           5                                               3                       @                           8       5                                       (               @       (                               (                                                                                                  (                   @           (           (                                                                                                                              )               5                                           3                   @                               8               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                           ú   %   $                                                                                        ¡                   ¡               Ê                       ¥                   ¨                               £                               ¤                                   ¼                           ¦               Ã               ¢                           ¤       ¢                   ¢                                   Ã       Ê               ¼               ¦           ¢                   ¤           ¢           ¢                                                                           ¡           ©                   Ê                   ¡               ©                               £                       ¤                               ¼                                       ¦




g           h                                       i                                           j                                   k                                                   l                                                                                                                               m                                                       n                                                   o                                                           o                                                   °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                              $                                                 $                                                              $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




    T               +                                                   >                                   9                               c                                                           6                                                   @                               8                                                       X                                                           +                                                       /                                               c                                           )                               7                                                       0                                           O                               O                               F                       c                   F                   P       7                                   )                   (                       J                               c                   1               :           .           C                   N               e               -                               A                   N                   .               G                   9               .                   M               :                   S           /           =   C                                                                                                                                                      3               c                           ?                       ?                                   3                       @                               )                           ?                   R               @       (                               (                                              )       c       (                       3                   ?           @           (           (                                                                                              6           c                   ?               5                               5                       @                               )                                       ?




        I                               e                                           >                               a                                                           J                                                                       ,                                                       .                                                   A                                               C                       :                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      R                                               2                                   ?                       @               5                           5                               ?               @       (                           (                                                                      ?                   2                   3           @           (           (                                                                                          )           c                   )                       3                       5                       @               5                                       5




        Y                                       e                               G                                           C                                   `                                                                   +                                                                       >                               9                                                   X                                                               >                   .                                                       /                               E                                       =           C                               =           +                                       /                           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )           (                                   R                                   @                           6                           8                       )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                          ?                       ?                                   6                   @                               6                                   8




        N               :                                                   >                                   -                                                                           =       C                                                               ;                                                                           Q                                                                                       =               E                                   G                                   :                                               B               B               .                                       /                                       :                           +                                       e                   E                               Q                               .                       C               :                                   >           =       .                       B       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                       )                       R                                   @                           8       (                                       (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                              ?                       6                       5                       @                                   8               (




        O                   B               :                                               G                                   C                                       >                                   =           G                                               .                                                               B                                   I                                                   +                                                                   /                                           /                           :                                           G                           C                                   =           +                                       /                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                       )                       R                                   @                           8       (                                           )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                          2                       2                                   6                   @                               8               (




        )                       8                                           9                                   H                                                                                                                       O                                                           B               :                                   G                                           C                                               >                                   =               G                                                       1                                           :                                   .                                           C                                   0                   C                           >                   =   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                       8                       (                                   @                           ?                           2                       )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                          2                       3                       5                       @                                   ?                                   2




        N                           >                   +                                           ^                                   :                                           E                                           E                                                   =                   +                                                       /                                           .                                                       B                                               Y                                                   e                               G                               C                           `                                           +                                           >               9                                   I                   B       :                   .                           /                           =               /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                       7                                   @               5                           5                                       8               @       (                           (                                                                      8   R                           (                   @           (           (                                                                                                                          3               7                               7                       @               5                                       5




        N               +                                           E                                   C                                                                   \                   /                                                   E                                           C                               .                                                       B                               B   .                                               C                                               =       +                                               /                                                       0                                   D                           E                       C                   :                                   -                                   0                   C               .                               >           C                                   S                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @               (                               (                               (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                                                              8                   R                       @               (                                       (




        I                               >                   .                                                   /                                       :                                                                                   <                                   :                                                       :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )           5                                               3                       @                           8       5                                       (               @       (                               (                                                                                                  (                   @           (           (                                                                                                                              )               5                                           3                   @                               8               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                           ú   %   $                                                                                                ¨                           Ê                           ¡               £                               £                                   ¤               ©                       ©                                   Ã               ¢                           ¤       ¢                   ¢                                   Ã       Ê               ¼               ¦           ¢                   ¤           ¢           ¢                                                                           ¡           ¢                   Ê                   §                       §                       £                       ¤               ©                                   ©




g           h                                       i                                           j                                   k                                                   l                                                                                                                               m                                                       n                                                   o                                                           o                                                   ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                              $                                                 $                                                              $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                      



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




    T               +                                                   >                                   9                               c                                                           6                                                   @                               8                                                       X                                                           +                                                       /                                               c                                           )                               7                                                       0                                           O                               O                               F                       c                   F                   P       7                                   )                   (                       J                               c                   1               :           .           C                   N               e               -                               A                   N                   .               G                   9               .                   M               :                   S           /           =   C                                                                                                                                                      3               c                           ?                       ?                                   3                       @                               )                           ?                   R               @       (                               (                                              )       c       (                       3                   ?           @           (           (                                                                                              6           c                   ?               5                               5                       @                               )                                       ?




        I                               e                                           >                               a                                                           J                                                                       ,                                                       .                                                   A                                               C                       :                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      R                                               2                                   ?                       @               5                           5                               ?               @       (                           (                                                                      ?                   2                   3           @           (           (                                                                                          )           c                   )                       3                       5                       @               5                                       5




        Y                                       e                               G                                           C                                   `                                                                   +                                                                       >                               9                                                   X                                                               >                   .                                                       /                               E                                       =           C                               =           +                                       /                           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )           (                                   R                                   @                           6                           8                       )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                          ?                       ?                                   6                   @                               6                                   8




        N               :                                                   >                                   -                                                                           =       C                                                               ;                                                                           Q                                                                                       =               E                                   G                                   :                                               B               B               .                                       /                                       :                           +                                       e                   E                               Q                               .                       C               :                                   >           =       .                       B       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                       )                       R                                   @                           8       (                                       (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                              ?                       6                       5                       @                                   8               (




        O                   B               :                                               G                                   C                                       >                                   =           G                                               .                                                               B                                   I                                                   +                                                                   /                                           /                           :                                           G                           C                                   =           +                                       /                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                       )                       R                                   @                           8       (                                           )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                          2                       2                                   6                   @                               8               (




        )                       8                                           9                                   H                                                                                                                       O                                                           B               :                                   G                                           C                                               >                                   =               G                                                       1                                           :                                   .                                           C                                   0                   C                           >                   =   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                       8                       (                                   @                           ?                           2                       )               @       (                           (                                                                      )                   )           5                   @           (           (                                                                                                                          2                       3                       5                       @                                   ?                                   2




        N                           >                   +                                           ^                                   :                                           E                                           E                                                   =                   +                                                       /                                           .                                                       B                                               Y                                                   e                               G                               C                           `                                           +                                           >               9                                   I                   B       :                   .                           /                           =               /                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                       7                                   @               5                           5                                       8               @       (                           (                                                                      8   R                           (                   @           (           (                                                                                                                          3               7                               7                       @               5                                       5




        N               +                                           E                                   C                                                                   \                   /                                                   E                                           C                               .                                                       B                               B   .                                               C                                               =       +                                               /                                                       0                                   D                           E                       C                   :                                   -                                   0                   C               .                               >           C                                   S                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @               (                               (                               (               @                       8           (                                                                                          8           R                   @           (           (                                                                                                                                                              8                   R                       @               (                                       (




        I                               >                   .                                                   /                                       :                                                                                   <                                   :                                                       :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )           5                                               3                       @                           8       5                                       (               @       (                               (                                                                                                  (                   @           (           (                                                                                                                              )               5                                           3                   @                               8               5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                           ú   %   $                                                                                                ¨                           Ê                           ¡               £                               £                                   ¤               ©                       ©                                   Ã               ¢                           ¤       ¢                   ¢                                   Ã       Ê               ¼               ¦           ¢                   ¤           ¢           ¢                                                                           ¡           ¢                   Ê                   §                       §                       £                       ¤               ©                                   ©




                                                                                                                                                                                                                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 19 of 198NGIC 000234 #:
                                                                                                                                                                                                                                                                                                                PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  f                                                                                                                       




                                                                                                                                                                                                                                                                             938
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¢                                   £                   ¤                           ¥                       ¦                   ¤                           §                       ¢                                   ¥                           ¨




                                                                                                                    ©                                                               ª
                                                                                                                                                                                                                                                                                                    «                                       ¬                                                                                                                                               ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   §                       ¦                           ¨                           ¨                           §                           §                           ®               ¯                                           °




                                                                                                                                                                                                                                                                                                                                                                                                    ©                                                       ´                                                                                           µ                                                                                               ª
                                                                                                                    ±                                                                   ²                                                                                       ³                                                                                                                                                                                                                                                                                                                                           «                                                                                                                                                      ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                           ¨                   ®                   ¥                       §                               ¥                       ¢                                       £                       ¶




g               h                                                       i                                                   j                                       k                                                           l                                                                                                                                                               m                                                       n                                                               o                                                                       o                                                                               ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                          $                                             $                                                              $                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




        T               +                                                                       >                                           9                                   c                                                                   2                                                                                   X                                                                       +                                                               /                                                   c                                                                           F                                           P                                   7                                                                       )                                               (                                                               J                                                       c                                               J                                           =                   >                                           1                                   .                                                       /                               ,                               B                   :                       >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )               c                           2                                   ?                   7                                           @               (                                   ?                           8                   @       (                                   (                                                                              8           R                           (                       @           (           (                                                                                      )           c               R                               )                       7                           @               (                                                       ?




        T               +                                                                       >                                           9                                   c                                                                   8                                                               9                                                           H                                                                                                                                   O                                                           B                       :                                                           G                                       C                                                       >                                           =               G                                                                               1                                               :                                       .                                       C                                               0                               C                               >                           =               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                                   ?                                       8                       @                   )                       ?                               )                   @       (                                   (                                                                              )                           )           5                       @           (           (                                                                                                                          ?               7                                           2                       @                                   )                               ?




        T               +                                                                       >                                           9                                   c                                                                   2                                                                                   X                                                                       +                                                               /                                                   c                                                                           2                                                                           N                                                       [                                                               .                                               E                                       :                                               c                                               F                                           P                           7                                   )                               (                                           J                                       c                                   1                               :                               .                       C               N               e                       -                                   A                                           I       +                       /                           ,                       :                       /                           E               =                   /               M               S               /               =               C                                                                                                                                                      ?               c           7                                                   6                                       6                       @                       )                       3                           7                   @       (                                       (                                                                  7                                   6                       ?           @           (           (                                                                                          ?           c               R                       7                               R                           @                                   )                                   3




            Y                                                   e                                       G                                                   C                                       `                                                                                   +                                                                                   >                                           9                                                           X                                                                       >                       .                                                                           /                                                   E                                                       =           C                                                       =       +                                                                       /                                   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )           (                                           R                                           @                   6                       8                               )                   @       (                                   (                                                                              )                           )           5                       @           (           (                                                                                                                          ?                       ?                                   6                       @                                   6                               8




            O                               B               :                                                           G                                       C                                               >                                       =                   G                                                   .                                                                                   B                               I                                                           +                                                                                   /                                                                   /                                           :                                                           G                                                   C                                           =                   +                                                   /                                           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                       3                       @           5                                       2                           )                   @       (                                   (                                                                              )                           )           5                       @           (           (                                                                                                                          )               R                               7                           @               5                                                       2




            <                           B                           e                                                   E                                                   [                                                                                   K                                                                   =                   C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )           7                                                               ?                       @                   3   5                                               (                   @                       8                   (                                                                                                          8           R                       @           (           (                                                                                                                              ?               (                                           )                       @                                   3           5




            N                   :                                                                   >                                           -                                                                                   =           C                                                                           ;                                                                                               Q                                                                                                   =                   E                                       G                                               :                                                                           B               B                   .                                                                           /                                                       :                                   +                                                               e                           E                                                       Q                                                   .                                           C                           :                                           >                   =           .                               B           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                                   )                   R                                           @                   8   (                                               (                   @                       8                   (                                                                                                          8           R                       @           (           (                                                                                                                              ?                       6                       5                           @                                       8           (




            N                                   >                           +                                                       ^                                   :                                                   E                                                       E                                                               =                   +                                                               /                                                       .                                                               B                                                                   Y                                                                   e                                   G                                                   C                                                   `                                                                       +                                                               >                   9                                                           I                                   B           :                                       .                                           /                                           =       /                               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                   7                                           @           5                   5                                               8                   @       (                                   (                                                                              8           R                           (                       @           (           (                                                                                                                          3               7                               7                           @               5                                       5




            N                   +                                                       E                                               C                                                                           \                       /                                                           E                                                       C                                           .                                                   B                                       B   .                                                           C                                                               =           +                                                                       /                                                                       0                                                       D                                           E                                           C                               :                                                   -                                                               0                               C                                   .                                               >       C                                                   S                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                           @           (                       (                                       (                   @                       8                   (                                                                                                          8           R                       @           (           (                                                                                                                                                          8                       R                           @               (                                       (




            I                                       >                           .                                                               /                                           :                                                                                                   <                                               :                                                                   :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )           5                                                               3                       @                   8   5                                               (                   @       (                                       (                                                                                                                  (                       @           (           (                                                                                                                              )               5                                           3                       @                                   8           5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              $                                                                   ú       %           $                                                                                                    ©                       Ê                           ¥                               ¡                                   ¦                           ¤                           §                   Ã                       ¡                   ¨                               ¤               §                   ¢                                       Ã       Ê               ¡           ¨                                       ¼           ¤           ¢           ¢                                                                                           ¦           Ê           ¨                           £                           £                           ¤                                   §                                       Ã




g               h                                                       i                                                   j                                       k                                                           l                                                                                                                                                               m                                                       n                                                               o                                                                                                                                                      o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                          $                                             $                                                              $                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                  



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




            V       :                                                               /                                                                   /                                               +                                                           W                                                   c                                                                   7                                                                           X                                                                   +                                                                                   /                                                   c                                               1                                                                   :                                                       .                                                   C                                                                   N                                   e                                           -                                                           A                                   c                                               )                           7                                                   0                           O                   O                   F               c               F                       P               7                       )               (                       J                       c                       N                       .                   G                           9               .                           M               :                       S               /               =       C                                                                                                                                                          8               c                           2                                   6                                       2                       @                       2                       3                           R                   @       (                                       (                                                  )       c       (                                   3                       ?           @           (           (                                                                                          3           c               7                               2                                   8                       @                                   2                               3




            Y                                                   e                                       G                                                   C                                       `                                                                                   +                                                                                   >                                           9                                                           X                                                                       >                       .                                                                           /                                                   E                                                       =           C                                                       =       +                                                                       /                                   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )           (                                           R                                           @                   6                       8                               )                   @       (                                   (                                                                              )                           )           5                       @           (           (                                                                                                                          ?                       ?                                   6                       @                                   6                               8




            O                               B               :                                                           G                                       C                                               >                                       =                   G                                                   .                                                                                   B                               I                                                           +                                                                                   /                                                                   /                                           :                                                           G                                                   C                                           =                   +                                                   /                                           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                       3                       @           5                                       2                           )                   @       (                                   (                                                                              )                           )           5                       @           (           (                                                                                                                          )               R                               7                           @               5                                                       2




            )               (                                                                       9                                           H                                                                                                                                           O                                                                       B                   :                                       G                                                       C                                                       >                                       =                   G                                                                                       1                                                   :                                                                   .                                                       C                                                       0                                   C                                   >                               =               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )                                   3                   7                                           @                   3                       2                               )                   @       (                                   (                                                                              )                           )           5                       @           (           (                                                                                                                          ?               5                                           ?                       @                                   3                               2




            I                                       e                                                       >                                       a                                                                   J                                                                                   ,                                                                       .                                                       A                                                       C                                   :                                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2           5                                                               3                       @                   2                       ?                               ?                   @       (                                   (                                                                              ?                           2                       3           @           (           (                                                                                                                          3                       ?                                   ?                       @                                   2                               ?




            N                   :                                                                   >                                           -                                                                                   =           C                                                                           ;                                                                                               Q                                                                                                   =                   E                                       G                                               :                                                                           B               B                   .                                                                           /                                                       :                                   +                                                               e                           E                                                       Q                                                   .                                           C                           :                                           >                   =           .                               B           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                                   )                   R                                           @                   8   (                                               (                   @                       8                   (                                                                                                          8           R                       @           (           (                                                                                                                              ?                       6                       5                           @                                       8           (




            N                                   >                           +                                                       ^                                   :                                                   E                                                       E                                                               =                   +                                                               /                                                       .                                                               B                                                                   Y                                                                   e                                   G                                                   C                                                   `                                                                       +                                                               >                   9                                                           I                                   B           :                                       .                                           /                                           =       /                               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                   7                                           @           5                   5                                               8                   @       (                                   (                                                                              8           R                           (                       @           (           (                                                                                                                          3               7                               7                           @               5                                       5




            N                   +                                                       E                                               C                                                                           \                       /                                                           E                                                       C                                           .                                                   B                                       B   .                                                           C                                                               =           +                                                                       /                                                                       0                                                       D                                           E                                           C                               :                                                   -                                                               0                               C                                   .                                               >       C                                                   S                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                           @           (                       (                                       (                   @                       8                   (                                                                                                          8           R                       @           (           (                                                                                                                                                          8                       R                           @               (                                       (




            I                                       >                           .                                                               /                                           :                                                                                                   <                                               :                                                                   :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ?                                   6                   7                                           @                   2   5                                               (                   @       (                                       (                                                                                                                  (                       @           (           (                                                                                                                              ?                       6                       7                           @                                       2           5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              $                                                                   ú       %           $                                                                                                            ¦               Ê                       ¦                               §                           £                                   ¤                               ¦                   §                       Ã                   ¢                               ¤       ¢                           ¢                                       Ã       Ê               ¼                           ¦           ¢                       ¤           ¢           ¢                                                                                   £                   Ê               ¢                               ¡                       £                           ¤                                   ¦                                   §




g               h                                                       i                                                   j                                       k                                                           l                                                                                                                                                               m                                                       n                                                               o                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                          $                                             $                                                              $                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                                  



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




        J                                               -                                                                       :                                                                           >                           =                   G                                                   .                                                                                       /                                                           0                                                               C                               .                                                                           /                                                               ,                                               .                                                                           >                               ,                                           c                                               8                                                           X                                           +                                   /                                       c                                   *                                               .                           E                               ;                           O                   B   :                   G           C                   >       =           G                       c                       )       7                                       0                       O               O                       F                       c                               F                   P               7           )       (               J               c                       N       .       G       9   .       M       :




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3               c                           6           R                                                               6                       @               (                   R                               )                   (                               @       (                           (                                      )       c               )           5                           (                       @           (           (                                                                                          6           c               R                               6                                   6                       @               (                                       R




    S                               /                                                       =                   C




            Y                                                   e                                       G                                                   C                                       `                                                                                   +                                                                                   >                                           9                                                           X                                                                       >                       .                                                                           /                                                   E                                                       =           C                                                       =       +                                                                       /                                   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )           (                                           R                                           @                   6                       8                               )                   @       (                                   (                                                                              )                           )           5                       @           (           (                                                                                                                          ?                       ?                                   6                       @                                   6                               8




            O                               B               :                                                           G                                       C                                               >                                       =                   G                                                   .                                                                                   B                           ;                                                                           *                                                                                       .                                                       E                                                                   I                                                           +                                                                               /                                           /                                   :                                           G                                   C                               =       +                                               /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )           (                                           R                                           @                   6                       8                               )                   @       (                                   (                                                                              )                           )           5                       @           (           (                                                                                                                          ?                       ?                                   6                       @                                   6                               8




            I                                       e                                                       >                                       a                                                                   J                                                                                   ,                                                                       .                                                       A                                                       C                                   :                                                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2           5                                                               3                       @                   2                       ?                               ?                   @       (                                   (                                                                              ?                           2                       3           @           (           (                                                                                                                          3                       ?                                   ?                       @                                   2                               ?




            N                   :                                                                   >                                           -                                                                                   =           C                                                                           ;                                                                                               Q                                                                                                   =                   E                                       G                                               :                                                                           B               B                   .                                                                           /                                                       :                                   +                                                               e                           E                                                       Q                                                   .                                           C                           :                                           >                   =           .                               B           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                                   )                   R                                           @                   8   (                                               (                   @                       8                   (                                                                                                          8           R                       @           (           (                                                                                                                              ?                       6                       5                           @                                       8           (




            N                                   >                           +                                                       ^                                   :                                                   E                                                       E                                                               =                   +                                                               /                                                       .                                                               B                                                                   Y                                                                   e                                   G                                                   C                                                   `                                                                       +                                                               >                   9                                                           I                                   B           :                                       .                                           /                                           =       /                               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                   7                                           @           5                   5                                               8                   @       (                                   (                                                                              8           R                           (                       @           (           (                                                                                                                          3               7                               7                           @               5                                       5




            N                   +                                                       E                                               C                                                                           \                       /                                                           E                                                       C                                           .                                                   B                                       B   .                                                           C                                                               =           +                                                                       /                                                                       0                                                       D                                           E                                           C                               :                                                   -                                                               0                               C                                   .                                               >       C                                                   S                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                           @           (                       (                                       (                   @                       8                   (                                                                                                          8           R                       @           (           (                                                                                                                                                          8                       R                           @               (                                       (




            I                                       >                           .                                                               /                                           :                                                                                                   <                                               :                                                                   :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )           5                                                               3                       @                   8   5                                               (                   @       (                                       (                                                                                                                  (                       @           (           (                                                                                                                              )               5                                           3                       @                                   8           5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              $                                                                   ú       %           $                                                                                                            ¥               Ê           ¨                                                   ¦                                   ¼                           ¤           ¨                                   ¥                   Ã                   ¢                               ¤       ¢                           ¢                                       Ã       Ê               ¼                           ¦           ¢                       ¤           ¢           ¢                                                                           ¡       ¢                   Ê                       Ã                       Ã                                   ¼               ¤               ¨                                                       ¥




                                                                                                                                                                                                                                                                                            Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 20 of 198NGIC 000235 #:
                                                                                                                                                                                                                                                                                                                                                                    PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                                                                                                                                                                 939
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¢                                               £                                               ¤                                               ¥                               ¦                               ¤                                               §                               ¢                                           ¥                                       ¨




                                                                                                                                                ©                                                                               ª
                                                                                                                                                                                                                                                                                                                                                                                    «                                       ¬                                                                                                                                                                               ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           §                                               ¦                                                   ¨                                       ¨                                               §                                       §                                   ®                   ¯                                                           °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ©                                                                                   ´                                                                                       µ                                                                                                                   ª
                                                                                                                                                ±                                                                                   ²                                                                                                               ³                                                                                                                                                                                                                                                                                                                                                                                                   «                                                                                                                                                                                  ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                                                           ¨                                       ®                           ¥                                   §                                                   ¥                               ¢                                                   £                               ¶




g               h                                                                   i                                                                   j                                                   k                                                                               l                                                                                                                                                                                           m                                                                                   n                                                               o                                                                                                                                                                  p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                          $                                         $                                                                      $                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




        *                                               +                                                                           +                                                                                       ,                                                                       -                                                                                                                   .                                                                                           /                                               c                                                                                   8                                                                                                   X                                                       +                                                                                   /                                                   c                                                               1                                                                       :                                           .                                               C                                                           N                                           e                                   -                                                                   A                                   c                                               )                       7                                               0                                       O                           O                               F                           c                                       F                                           P                       7                                   )                       (                                   J                                           c                                   N                               .                       G                               9               .                   M               :                           S                               /                       =               C                                                                                                                                  7                           c                       6           R                                       5                                           @                           3               R                                                   R                       @       (                                           (                                              )       c           (                           3                       ?               @               (               (                                                                                      8           c               5                                       3                   (                           @                               3                       R




            Y                                                           e                                                       G                                                           C                                                       `                                                                                                       +                                                                                                           >                                               9                                                                           X                                                                               >                       .                                                                                       /                                                   E                                                                   =                   C                                               =           +                                                                                   /                                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )               (                                       R                                       @                           6                                       8                               )                       @       (                                       (                                                                          )                       )           5                           @               (               (                                                                                                                          ?                           ?                                   6                   @                                   6                                       8




            O                                       B               :                                                                               G                                                   C                                                               >                                               =                   G                                                                   .                                                                                               B                                                       I                                                               +                                                                                       /                                                                       /                                               :                                                                       G                                                   C                                               =                           +                                                               /                                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                       3                   @               5                                                           2                           )                       @       (                                       (                                                                          )                       )           5                           @               (               (                                                                                                                          )               R                               7                           @               5                                                               2




            )                   (                                                                                           9                                           H                                                                                                                                                                                       O                                                                                       B                           :                                                   G                                                               C                                                       >                                               =                           G                                                                                               1                                                                   :                                                               .                                                       C                                                                           0                                   C                                           >                                   =           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )                                   ?                                       8                   @                           )                                       ?                               )                       @       (                                       (                                                                          )                       )           5                           @               (               (                                                                                                                          ?               7                                               2                   @                                   )                                       ?




            I                                                   e                                                                       >                                               a                                                                                       J                                                                                                               ,                                                                           .                                                                               A                                                       C                                       :                                                                                       >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2               5                                                           3                   @                           2                                       ?                               ?                       @       (                                       (                                                                          ?                       2                       3               @               (               (                                                                                                                          3                           ?                                   ?                   @                                   2                                       ?




            N                       :                                                                                       >                                           -                                                                                                                       =                   C                                                                                       ;                                                                                                               Q                                                                                                                   =                   E                                               G                                                       :                                                                               B                               B                       .                                                                   /                                                       :                                                           +                                                                   e                           E                                                               Q                                                           .                                   C                       :                                                       >                       =           .                                       B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                                   )                   R                                       @                           8               (                                                   (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                              ?                           6                   5                           @                                   8                   (




            N                                               >                           +                                                                   ^                                                   :                                                                   E                                                                   E                                                                           =                           +                                                                                   /                                                           .                                                                       B                                                                       Y                                                                               e                                                   G                                                           C                                       `                                                                           +                                                                               >                   9                                                               I                                       B               :                                   .                                       /                                                   =                       /                               M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                   7                                       @               5                                       5                                               8                       @       (                                       (                                                                          8       R                           (                           @               (               (                                                                                                                          3               7                               7                           @               5                                               5




            N                       +                                                                           E                                                   C                                                                                                       \                               /                                                                           E                                                           C                                                       .                                                                       B                                       B       .                                                           C                                                                   =                   +                                                                           /                                                                                               0                                               D                                                   E                                                   C                               :                                                   -                                                                           0                                   C                           .                                           >                           C                                                   S                                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                       @               (                                           (                                       (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                                                              8                       R                       @               (                                               (




            I                                                   >                           .                                                                           /                                                               :                                                                                                                               <                                                       :                                                                               :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )               5                                                           3                   @                           8               5                                                   (                       @       (                                           (                                                                                                          (                           @               (               (                                                                                                                              )               5                                               3                   @                                   8                   5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                       ú                                       %           $                                                                                                                §               Ê           £                                           §                                   ¥                       ¤                               ¦                                       ¥                   Ã                   ¢                                   ¤           ¢                           ¢                                   Ã       Ê                   ¼                   ¦           ¢                       ¤               ¢               ¢                                                                                   ¨                   Ê                           ¼                           ¡                                   ¥           ¤                               ¦                                               ¥




g               h                                                                   i                                                                   j                                                   k                                                                               l                                                                                                                                                                                           m                                                                                   n                                                               o                                                                                                                                                                  ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                          $                                         $                                                                      $                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




            1                                               :                                                               .                                                                       C                                                   G                                                                   >                                       .                                                                                       ^                                           C                                       c                                                                           7                                                                                                               1                                                                               N                                                   c                                                                               V                               +                                                                   `                                                                                                       X                                           :                                               -                                                           A                                   :                                                       >       .                                   C                                       e                                       >       :                                   c                                   F                       :                               ^                               >                           =   M                                       :                                           >                   .                               C                               =       +                                       /                                                       I               +                                       /               ,           :                           /               E               =               /                       M                           S           /       =   C                                                                                                      6               c                   8                                   2                                       ?                   @                               2           5                                                       7                       @       (                                           (                                                                  7                           6                       ?               @               (               (                                                                              5                       c               (                           (                               7                           @                                   2                   5




            <                                   B                               e                                                                   E                                                               [                                                                                                       K                                                                                       =                   C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )               7                                                           ?                   @                           3               5                                                   (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                              ?               (                                               )                   @                                   3                   5




            O               û                                                                       .                                                           G                                                                                           e                                                   .                                                                               C                                                       :                                                                       c                                                                                   F                                                       :                                                                   G                                                           +                                                               û                                                           :                                                                       >                                       c                                               .                                                               /                                               ,                                                       F                                       :                               G                                       B                       .                                       =           -                                                                                   F                           :                               ^                       >               =               M                           :                                           >                   .                                               /                   C                                           N                               :                                               >                               O                                       N               J                                           *                       e                   =           ,                   :                       B       =                   /       :               E                                                                                                                                                                                                                      (                                       @               (                                           (                                       (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                                                              8                       R                       @               (                                               (




            \       /                                                       E                                                           C                                               .                                                                               B                               B                                                                               <                                                                           =                               B                   C                                       :                                                                               >                                                                                       Y                                                                               >                                   =                       :                                                                                   >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8                                       6                   @               (                                                           6                       (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                              )                           )                                   3                   @               (                                                           6




            N                       :                                                                                       >                                           -                                                                                                                       =                   C                                                                                       ;                                                                                                               Q                                                                                                                   =                   E                                               G                                                       :                                                                               B                               B                       .                                                                   /                                                       :                                                           +                                                                   e                           E                                                               Q                                                           .                                   C                       :                                                       >                       =           .                                       B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )               (                                       R                                       @                           6                                       8                           (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                              )                           3                   5                           @                                   6                                           8




            O                                       B               :                                                                               G                                                   C                                                               >                                               =                   G                                                                   .                                                                                               B                                                       I                                                               +                                                                                       /                                                                       /                                               :                                                                       G                                                   C                                               =                           +                                                               /                                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                       3                   @               5                                                           2                           )                       @       (                                       (                                                                          )                       )           5                           @               (               (                                                                                                                          )               R                               7                           @               5                                                               2




            F                               :                                                                   G                                                                               [                                                               .                                                                               >                                           M                                                                                   :                                                                                                       F                                                           :                                                                   ^                                                           >                                               =               M                                                           :                                                                       >                               .                                                                       /                                           C                                               C                                       +                                                               Q                                                               .                                               /                                       e                               ^                   .                                   G                           C                               e                       >                   :                               >                               0                                                       A                           :                               G                               =           ^                               =           G                       .                                   C                           =               +                                       /               E                                                                                                                                                                                                                                                                                                                                                                                          (                                       @               (                                           (                                       (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                                                              8                       R                       @               (                                               (




        H                                                                                       :                                                                               B                                       ,                                                               =                                       /                                                                       M                                                                                                           ;                                                                                                   4                                                                   >                                       .                                                           b                                                               =                               /                                                   M                                                                                               ;                                                                   J                                                           B                   B                       +                                   D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8                   7                                       @               5                                       5                                           (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                              )                           )                                   2                   @               5                                               5




            Q                                                                                           =               E                                                   G                                                                   :                                                                                   B                                       B                       .                                                                                           /                                                       :                                                                       +                                                                       e                                                               E                                                                                               F                                                           :                                                       ^                                                               >                           =                       M                                               :                                                   >                       .                                           /                                   C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                   (                                       @               R                                       5                                           (                       @       (                                           (                                                                                                          (                           @               (               (                                                                                                                                                              )                       (                       @               R                                               5




            N                       +                                                                           E                                                   C                                                                                                       \                               /                                                                           E                                                           C                                                       .                                                                       B                                       B       .                                                           C                                                                   =                   +                                                                           /                                                                                               0                                               D                                                   E                                                   C                               :                                                   -                                                                           0                                   C                           .                                           >                           C                                                   S                                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                       @               (                                           (                                       (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                                                              8                       R                       @               (                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                       ú                                       %           $                                                                                                                ¥               Ê           £                       ¨                                       ©                                   ¤                               §                                       ¥                               ¨                       ¤                           §                   ¢                                                   ¡       Ê           ¢               ¢                                   ¼               ¤               ¢               ¢                                                                               ¨                   Ê               £                           ¨                                               ¥           ¤                               §                                               ¥




g               h                                                                   i                                                                   j                                                   k                                                                               l                                                                                                                                                                                           m                                                                                   n                                                               o                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                                                          $                                         $                                                                      $                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                                  



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




        X               :                                                                                   G                                                                       e                                                                               -                                                                                                           E                                                           :                                                                                       [                                                           c                                                                               8                                                                                               1                                                                               N                                                       c                                                                           1                                                                       =               M                                                       [                                                                       X                                   :                                                   -                                                           A                               :                                                   >           .                                       C                               e                               >                   :                   c                                           F                           :                                   ^                               >                       =               M                       :                                           >                       .                               C                           =       +                                       /                                                       I               +                   /                       ,           :                           /               E                           =           /               M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       8               c                   3               (                                                           ?                   @                   5                                                       8                       7                       @       (                                           (                                                                  7                           6                       ?               @               (               (                                                                                      3           c               (                                       6                   7                           @               5                                                               8




    S                                   /                                                                           =                       C




        X               :                                                                                   G                                                                       e                                                                               -                                                                                                           E                                                           :                                                                                       [                                                           c                                                                               ?                                                                                               <                                               .                                                                           /                                                               c                                                               V                                   +                                                   `                                                                                                           N                                   >                       +                                   ^                                   =   B                   :                                           c                                                   S                                   /                                   =               C                               I                           +                               +                                               B       :                                               >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          R                                   5                                   (                                       @                           )               5                                                   8                       @       (                                       (                                                                          8       R                           (                           @               (               (                                                                                  )           c                           8                           6                   (                           @                               )                       5




            O                                       B               :                                                                               G                                                   C                                                               >                                               =                   G                                                                   .                                                                                               B                                                       I                                                               +                                                                                       /                                                                       /                                               :                                                                       G                                                   C                                               =                           +                                                               /                                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                                       3                   @               5                                                           2                           )                       @       (                                       (                                                                          )                       )           5                           @               (               (                                                                                                                          )               R                               7                           @               5                                                               2




            <                                   B                               e                                                                   E                                                               [                                                                                                       K                                                                                       =                   C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )               7                                                           ?                   @                           3               5                                                   (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                              ?               (                                               )                   @                                   3                   5




            N                       :                                                                                       >                                           -                                                                                                                       =                   C                                                                                       ;                                                                                                               Q                                                                                                                   =                   E                                               G                                                       :                                                                               B                               B                       .                                                                   /                                                       :                                                           +                                                                   e                           E                                                               Q                                                           .                                   C                       :                                                       >                       =           .                                       B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                                   )                   R                                       @                           8               (                                                   (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                              ?                           6                   5                           @                                   8                   (




            N                       +                                                                           E                                                   C                                                                                                       \                               /                                                                           E                                                           C                                                       .                                                                       B                                       B       .                                                           C                                                                   =                   +                                                                           /                                                                                               0                                               D                                                   E                                                   C                               :                                                   -                                                                           0                                   C                           .                                           >                           C                                                   S                                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                       @               (                                           (                                       (                       @                           8                   (                                                                                                  8           R                           @               (               (                                                                                                                                                              8                       R                       @               (                                               (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                       ú                                       %           $                                                                                                                ¥               Ê           ¢                                           Ã                                   Ã                       ¤               ¢                           ©                                               ¡                       ¡                               ¤               §                       ¢                                   ¡       Ê                   ¼                   §                       ¥               ¤               ¢               ¢                                                                               ¨                   Ê                           ¼                           ¥                   £                           ¤               ¢                                       ©




                                                                                                                                                                                                                                                                                                                                                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 21 of 198NGIC 000236 #:
                                                                                                                                                                                                                                                                                                                                                                                                                                        PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ´                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                     940
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¢                                                       £                                   ¤                                   ¥                                   ¦                               ¤                                           §                       ¢                                           ¥                                   ¨




                                                                                                                            ©                                                                                       ª
                                                                                                                                                                                                                                                                                                                                                                        «                                               ¬                                                                                                                                                                                   ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   §                                               ¦                                   ¨                                           ¨                                               §                                       §                           ®                   ¯                                                   °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ©                                                                                       ´                                                                                           µ                                                                                                                               ª
                                                                                                                            ±                                                                                           ²                                                                                                                   ³                                                                                                                                                                                                                                                                                                                                                                                                                   «                                                                                                                                                                                                  ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                                                           ¨                       ®                           ¥                                       §                                               ¥                       ¢                                               £                               ¶




g           h                                                               i                                                           j                                                   k                                                                               l                                                                                                                                                                                                       m                                                                                       n                                                                       o                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                     $                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                          $                                             $                                                                                  $                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




        1                                       :                                                           .                                                                       C                                                           G                                                               >                                           .                                                                                           ^                                           C                                               c                                                                           7                                                                                                                       1                                                                                       N                                                       c                                                                                   V                           +                                                               `                                                                                                               X                                                       :                                           -                                                                   A                                       :                                                   >                   .                                       C                                       e                               >                       :                           c                                   F                   :                                   ^                           >                           =   M                               :                                       >                   .                               C                               =   +                                   /                                               I               +                               /           ,           :                   /                   E               =       /                   M                   S                   /       =   C                                                                                                          6               c                           8                               2                                   ?                   @                           2   5                                           7                   @       (                               (                                                          7                           6                           ?           @               (               (                                                                              5                           c                   (                               (                                       7                                       @                                                   2                   5




        F                   :                                                                       ^                                                   >                                                       =                           M                                                           :                                                                                                           >                                                   .                                                                   C                                                       =                   +                                                                               /                                                                                                                           I                                                   +                                                                                       /                                                               ,                                           :                                                                           /                                               E                                                           =       /                                   M                                                               S                                                           /                                                   =       C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                                   @               (                           (                               7                   @       (                               (                                                          7                           6                           ?           @               (               (                                                                                                                          7                                           6                                               ?                               @                           (                                               (




        <                       B                                       e                                                       E                                                                   [                                                                                                           K                                                                                           =                       C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )               7                                                   ?                   @                       3       5                                       (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                      ?                   (                                                       )                               @                                                   3                   5




        O           û                                                                       .                                                   G                                                                                                   e                                           .                                                                                       C                                                           :                                                                               c                                                                               F                                                               :                                                                       G                                                               +                                                                       û                                                           :                                                                   >                                       c                                               .                                                                       /                                                           ,                                                           F                                   :                                   G                                           B                   .                                                       =           -                                                                               F                               :                               ^                   >               =           M                               :                                           >               .                                   /                       C                                           N                           :                                           >                           O                                   N               J                                   *                   e           =               ,               :                   B       =           /   :               E                                                                                                                                                                                                                                      (                                   @               (                           (                               (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                                                              8                           R                                   @                           (                                                   (




        \       /                                                   E                                                   C                                               .                                                                                   B                           B                                                                                   <                                                                                   =                               B                       C                                       :                                                                                       >                                                                                           Y                                                                                       >                                   =                           :                                                                                       >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                                   6                   @               (                                       6                   (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                      )                               )                                           3                               @                           (                                                               6




        N               :                                                                                   >                                               -                                                                                                                   =                   C                                                                                               ;                                                                                                                           Q                                                                                                                       =               E                                                       G                                                           :                                                                                   B                                   B                       .                                                                   /                                                   :                                                           +                                                                           e                                       E                                                                   Q                                                           .                                           C                   :                                                               >                       =               .                                       B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )               (                                   R                                   @                       6                       8                       (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                      )                               3                           5                                       @                                                   6                                           8




        O                           B                       :                                                                   G                                                       C                                                                   >                                               =                       G                                                                   .                                                                                                       B                                                       I                                                                   +                                                                                               /                                                                           /                                                   :                                                                       G                                                       C                                                   =                   +                                                           /                                                           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                   3                   @               5                                       2                       )                   @       (                           (                                                                  )                       )           5                           @               (               (                                                                                                                                  )                   R                                       7                                       @                           5                                                                   2




        F                   :                                                                       G                                                                           [                                                                       .                                                                               >                                           M                                                                                       :                                                                                                           F                                                                   :                                                                       ^                                                           >                                                       =               M                                                               :                                                                       >                           .                                                                   /                                               C                                                                   C                                           +                                                                   Q                                                               .                                           /                                                   e                                   ^               .                                   G                                       C                       e                   >                       :                                   >                       0                                                   A                       :                           G                                   =   ^                               =           G                           .                           C                       =           +                                   /           E                                                                                                                                                                                                                                                                                                                                                                              (                                   @               (                           (                               (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                                                              8                           R                                   @                           (                                                   (




    H                                                                                   :                                                                           B                                   ,                                                               =                                           /                                                                           M                                                                                                                   ;                                                                                                       4                                                                   >                                               .                                                               b                                                                   =                                   /                                                   M                                                                                           ;                                                               J                                                                                   B                   B                       +                               D                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8                   7                                   @               5                       5                                   (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                      )                               )                                           2                               @                           5                                                   5




        Q                                                                                       =       E                                                       G                                                                   :                                                                                   B                                           B                       .                                                                                               /                                                               :                                                                       +                                                                               e                                                               E                                                                                                           F                                                           :                                                       ^                                                           >                           =                       M                                               :                                                                       >                           .                                           /                               C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                   (                                   @               R                       5                                   (                   @       (                               (                                                                                                  (                           @               (               (                                                                                                                                                                              )                           (                                   @                           R                                                   5




        N               +                                                                           E                                               C                                                                                                           \                           /                                                                               E                                                                   C                                                       .                                                                           B                                           B       .                                                           C                                                                       =                       +                                                                                       /                                                                                                   0                                       D                                                   E                                               C                                   :                                                                       -                                                                               0                                   C                           .                                                   >                       C                                                           S                                               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @               (                           (                               (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                                                              8                           R                                   @                           (                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                           ú                           %           $                                                                                                                            ¥               Ê           £                               ¨                                   ©                               ¤                               §                       ¥                   ¡                   Ã                           ¤       §                   ¢                                   ¡   Ê       ©                           ¥                           §           ¤               ¢               ¢                                                                               £                       Ê               ©                                               §                           £                                       ¤                                               §                                               ¥




g           h                                                               i                                                           j                                                   k                                                                               l                                                                                                                                                                                                       m                                                                                       n                                                                       o                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                     $                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                          $                                             $                                                                                  $                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




    *                                       +                                                                       +                                                                                       ,                                                                       -                                                                                                                           .                                                                                                   /                                               c                                                                                           2                                                                                                   X                                                                   +                                                                                       /                                                       c                                                               )                                           7                                                                                       0                                                                       O                               O                                           F                                       c                                               F                                       P                           7                                                   )                       (                                       J                                       c                           1                               :                               .                                           C                                       N                               e                                   -                                                       A                                       I                       +                                       /                           ,           :               /           E                   =       /               M                           S               /                   =   C                                                                                                                          ?               c           7                                               3                                   8                   @                   (                                   2                   7                   @       (                               (                                                          7                           6                           ?           @               (               (                                                                                          ?           c               R                                               2                                           6                               @                           (                                                               2




        8                               9                                                       H                                                                                                                                                                   O                                                                                   B                       :                                                                                               G                                                       C                                                       >                                               =                   G                                                                                                           1                                                                               :                                                                   .                                                                   C                                                                   0                                           C                                                   >                                       =                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6                   R                                   @               (                                       ?                       )                   @       (                           (                                                                  )                       )           5                           @               (               (                                                                                                                                  )                   R                                                       6                               @                           (                                                               ?




    *                                       +                                                                       +                                                                                       ,                                                                       -                                                                                                                           .                                                                                                   /                                               c                                                                                           2                                                                                                   X                                                                   +                                                                                       /                                                       c                                                               )                                           7                                                                                       0                                                                       O                               O                                           F                                       c                                               F                                       P                           7                                                   )                       (                                       J                                       c                   J                                               =       >                                               1                                           .                                   /                       ,                           B                   :                                       >                                                                                                                                                                                                                                                                                                                                                                                                      )               c           (                                               8                   5                                   @                           ?                       3                           8                   @       (                           (                                                                  8       R                           (                           @               (               (                                                                                      )           c                               3                   7                                       5                                       @                                               ?                                               3




        <                       B                                       e                                                       E                                                                   [                                                                                                           K                                                                                           =                       C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )               7                                                   ?                   @                       3       5                                       (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                      ?                   (                                                       )                               @                                                   3                   5




        Y                                                       e                                               G                                                           C                                                           `                                                                                                           +                                                                                                               >                                                   9                                                                               X                                                                               >                               .                                                                                           /                                                       E                                                                   =                       C                                               =       +                                                                               /                                       E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )               (                                   R                                   @                       6                       8                           )                   @       (                           (                                                                  )                       )           5                           @               (               (                                                                                                                                  ?                               ?                                           6                               @                                                   6                                       8




        N               :                                                                                   >                                               -                                                                                                                   =                   C                                                                                               ;                                                                                                                           Q                                                                                                                       =               E                                                       G                                                           :                                                                                   B                                   B                       .                                                                   /                                                   :                                                           +                                                                           e                                       E                                                                   Q                                                           .                                           C                   :                                                               >                       =               .                                       B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                               )                   R                                   @                       8       (                                       (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                      ?                               6                           5                                       @                                                   8                   (




        O                           B                       :                                                                   G                                                       C                                                                   >                                               =                       G                                                                   .                                                                                                       B                                                       I                                                                   +                                                                                               /                                                                           /                                                   :                                                                       G                                                       C                                                   =                   +                                                           /                                                           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                   3                   @               5                                       2                       )                   @       (                           (                                                                  )                       )           5                           @               (               (                                                                                                                                  )                   R                                       7                                       @                           5                                                                   2




        N                                       >                               +                                                           ^                                                   :                                                                   E                                                                           E                                                                               =                           +                                                                                           /                                                       .                                                                           B                                                                           Y                                                                                           e                                                       G                                                               C                               `                                                                           +                                                                               >                                       9                                                               I                                           B               :                               .                                               /                                                           =                       /                                   M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  8                   7                                   @               5                       5                                       8                   @       (                           (                                                                  8       R                           (                           @               (               (                                                                                                                                  3                   7                                       7                                       @                           5                                                   5




        N               +                                                                           E                                               C                                                                                                           \                           /                                                                               E                                                                   C                                                       .                                                                           B                                           B       .                                                           C                                                                       =                       +                                                                                       /                                                                                                   0                                       D                                                   E                                               C                                   :                                                                       -                                                                               0                                   C                           .                                                   >                       C                                                           S                                               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @               (                           (                               (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                                                              8                           R                                   @                           (                                                   (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                           ú                           %           $                                                                                                                ©                           Ê                           Ã               ¢                                               §                       ¤               £                                   §                   ¡               ¨                               ¤       §                   ¢                                   Ã   Ê               ¡       ¨                                   ¼           ¤               ¢               ¢                                                                                               ¦           Ê                               ¼                   ¨                                   ¨                                       ¤                           £                                                                       §




g           h                                                               i                                                           j                                                   k                                                                               l                                                                                                                                                                                                       m                                                                                       n                                                                       o                                                                                                                                                                          °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '                                     $                                                                                                                                            $                                                                                                                                                                                                                                                                                                                                                                          $                                             $                                                                                  $                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                       $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         




        F                                               Y                                                                           \           c                                                                                                       ?                                                                   1                                                                                                           N                                                                   c                                                                           F                                                                   :                                                               ^                                                           >                                                           =                   M                                                               :                                                                       >                           .                                                   C                                                   =               +                                                                       /                                                                       I                                   +                                                       /                                       ,                                   :                                                       /                               E                               =                           /               M                                               S                                       /                                       =           C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  7                           c                               ?                               3                                   2                   @                       2                       6                       7                   @       (                               (                                                          7                           6                           ?           @               (               (                                                                              7                           c                               6                               2                                               8                               @                                               2                                       6




        F                                               Y                                                                           \           c                                                                           7                                                                                                                                   <                                                               .                                                                                           /                                                       c                                                                                           V                               +                                                                                       `                                                                                                                                               N                                                               >                           +                                                               ^                                       =                                   B               :                                                           c                                   S                                                       /                                                   =       C                                                   I                                           +                                       +                                               B       :                                           >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?               c                           2               7                                   R                                   @                   5                                   3                       8                   @       (                           (                                                                  8       R                           (                           @               (               (                                                                                      ?           c               R                                               2                           R                                       @                           5                                                                   3




        O                           B                       :                                                                   G                                                       C                                                                   >                                               =                       G                                                                   .                                                                                                       B                                                       I                                                                   +                                                                                               /                                                                           /                                                   :                                                                       G                                                       C                                                   =                   +                                                           /                                                           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                   3                   @               5                                       2                       )                   @       (                           (                                                                  )                       )           5                           @               (               (                                                                                                                                  )                   R                                       7                                       @                           5                                                                   2




        <                       B                                       e                                                       E                                                                   [                                                                                                           K                                                                                           =                       C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )               7                                                   ?                   @                       3       5                                       (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                      ?                   (                                                       )                               @                                                   3                   5




        N               :                                                                                   >                                               -                                                                                                                   =                   C                                                                                               ;                                                                                                                           Q                                                                                                                       =               E                                                       G                                                           :                                                                                   B                                   B                       .                                                                   /                                                   :                                                           +                                                                           e                                       E                                                                   Q                                                           .                                           C                   :                                                               >                       =               .                                       B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ?                               )                   R                                   @                       8       (                                       (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                      ?                               6                           5                                       @                                                   8                   (




        N               +                                                                           E                                               C                                                                                                           \                           /                                                                               E                                                                   C                                                       .                                                                           B                                           B       .                                                           C                                                                       =                       +                                                                                       /                                                                                                   0                                       D                                                   E                                               C                                   :                                                                       -                                                                               0                                   C                           .                                                   >                       C                                                           S                                               A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @               (                           (                               (                   @                       8           (                                                                                          8           R                           @               (               (                                                                                                                                                                              8                           R                                   @                           (                                                   (




        I                                           >                               .                                                                       /                                                               :                                                                                                                                   <                                                           :                                                                                   :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )               5                                                   3                   @                       8       5                                       (                   @       (                               (                                                                                                  (                           @               (               (                                                                                                                                      )                   5                                                       3                               @                                                   8                   5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                           ú                           %           $                                                                                                                            ¥               Ê                       Ã                                   ¼                   ¨                               ¤               ¨                                       Ã                   ¡                   ¡                           ¤       §                   ¢                                   ¡   Ê               ¼                   §                           ¥           ¤               ¢               ¢                                                                               ¨                       Ê                               §                   £                                                       §                       ¤                           ¨                                                                   Ã




                                                                                                                                                                                                                                                                                                                                                            Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 22 of 198NGIC 000237 #:
                                                                                                                                                                                                                                                                                                                                                                                                                                    PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                                                                 941
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¡                                                                                                                                                                                                                                                                                                                                               ¢                                   £           ¤                           ¥                       ¦           ¤               §               ¢                           ¥                   ¨




                                                                        ©                                               ª
                                                                                                                                                                                                            «                       ¬                                                                                           ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               §                       ¦                   ¨                               ¨                   §                   §               ®           ¯                               °




                                                                                                                                                                                                                                                                    ©                                               ´                                                   µ                                                                   ª
                                                                        ±                                                   ²                                                                   ³                                                                                                                                                                                                               «                                                                                                      ­                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                           ¨       ®                   ¥               §                       ¥               ¢                               £               ¶




g               h                                   i                               j                           k                                           l                                                                                                   m                                               n                                       o                                                                                          ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                            $                                                                                                                                                                                                                                                                                                                          $                                         $                                                              $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




        1                       :                                   .                                   C                                   G                                   >                   .                                                   ^               C                           c                                       )                                   @                           8                                                   1                                               N                       c                                       O       W                       C               :                   /                       ,           :                               ,                                       Q                           :                           ,                           =   e                   -                                   X   :                               -                                       A           :               >           .           C               e           >                   :       c               F   :       ^       >       =   M       :       >       .   C       =   +       /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       7                           c       (                                               ?                               ?               @                   8       5                           7               @       (                               (                                                      7                       6                       ?       @           (           (                                                                          7                           c           7                       R                               7                       @                               8                       5




    I       +                                               /                                       ,                               :                                               /                               E                                       =                           /                   M                                                               S                                                           /                               =               C




        1                       :                                   .                                   C                                   G                                   >                   .                                                   ^               C                           c                                       ?                                                           <                           .                                           /                           c                                       V               +                       `                                           N                       >       +                   ^           =                   B       :                   c                       S                       /                           =   C                           I               +                   +                   B       :                           >                                                                                                                                                                                                                                                                                                                                                  )               c                   3                               3                               8               @               (                       ?                       8               @       (                           (                                                              8   R                           (                   @           (           (                                                                                  ?           c                       ?                       8                               8                   @               (                                                   ?




        O                   B               :                               G                               C                                       >                       =               G                               .                                                   B                       I                                           +                                               /                                           /                   :                                           G                       C                       =           +                               /               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                               3               @           5                           2                       )               @       (                           (                                                              )                   )           5                   @           (           (                                                                                                                      )           R                               7                       @               5                                                       2




        <               B                       e                           E                                       [                                                           K                                               =           C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )               7                                               ?               @                   3       5                           (               @                       8           (                                                                                  8           R                   @           (           (                                                                                                                          ?           (                                           )                   @                               3                       5




        N           :                                               >                           -                                                               =       C                                               ;                                                                   Q                                                               =       E                       G                               :                                               B                       B   .                                   /                           :                       +                           e               E                       Q                               .                           C           :                               >       =           .                           B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?                               )               R                               @                   8       (                           (               @                       8           (                                                                                  8           R                   @           (           (                                                                                                                          ?                       6                   5                       @                               8                       (




        N           +                                           E                           C                                                           \           /                                           E                                   C                       .                                           B               B       .                                   C                                   =       +                                                   /                                           0                       D                           E               C                   :                       -                               0               C           .                                   >           C                           S                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                               @           (                       (                       (               @                       8           (                                                                                  8           R                   @           (           (                                                                                                                                                      8                       R                   @               (                                               (




        I                           >                   .                                       /                               :                                                                       <                               :                                       :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )               5                                               3               @                   8       5                           (               @       (                               (                                                                                          (                   @           (           (                                                                                                                          )           5                                           3                   @                               8                       5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                       ú           %           $                                                                                                        ¦               Ê                   ¼                               ¡                           ¼                   ¤                       ¡       £                       ¡               ¡                           ¤       §                   ¢                                   ¡   Ê           ¼               §                       ¥       ¤           ¢           ¢                                                                                       ¥           Ê                       ¦                       ¥                   ¢                       ¤                               ¡                   £




g               h                                   i                               j                           k                                           l                                                                                                   m                                               n                                       o                                                                                          ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                            $                                                                                                                                                                                                                                                                                                                          $                                         $                                                              $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




        F                               Y                                       \       c                                                       2                       ;                                       7                                                                   1                                               N                           c                                                   F                                   :                                   ^                       >               =           M                               :                       >           .               C                   =   +                       /                               I                   +                               /                           ,       :                               /                   E               =       /           M                                   S                           /               =           C                                                                                                                                                                                                                                                                                                                  ?               c       R                           R                                               6               @               5                   R                       7               @       (                               (                                                      7                       6                       ?       @           (           (                                                                                      2           c           7                                   3                   R                       @               5                                               R




        1                       :                                   .                                   C                                   G                                   >                   .                                                   ^               C                           c                                       ?                                                           <                           .                                           /                           c                                       V               +                       `                                           N                       >       +                   ^           =                   B       :                   c                       S                       /                           =   C                           I               +                   +                   B       :                           >                                                                                                                                                                                                                                                                                                                                                  )               c                   8                               6               R                               @               7                       )                       8               @       (                           (                                                              8   R                           (                   @           (           (                                                                                  ?           c                       )                       3                   R                       @               7                                                       )




        O                   B               :                               G                               C                                       >                       =               G                               .                                                   B                       I                                           +                                               /                                           /                   :                                           G                       C                       =           +                               /               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                               3               @           5                           2                       )               @       (                           (                                                              )                   )           5                   @           (           (                                                                                                                      )           R                               7                       @               5                                                       2




        <               B                       e                           E                                       [                                                           K                                               =           C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )               7                                               ?               @                   3       5                           (               @                       8           (                                                                                  8           R                   @           (           (                                                                                                                          ?           (                                           )                   @                               3                       5




        N           :                                               >                           -                                                               =       C                                               ;                                                                   Q                                                               =       E                       G                               :                                               B                       B   .                                   /                           :                       +                           e               E                       Q                               .                           C           :                               >       =           .                           B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?                               )               R                               @                   8       (                           (               @                       8           (                                                                                  8           R                   @           (           (                                                                                                                          ?                       6                   5                       @                               8                       (




        N           +                                           E                           C                                                           \           /                                           E                                   C                       .                                           B               B       .                                   C                                   =       +                                                   /                                           0                       D                           E               C                   :                       -                               0               C           .                                   >           C                           S                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                               @           (                       (                       (               @                       8           (                                                                                  8           R                   @           (           (                                                                                                                                                      8                       R                   @               (                                               (




        I                           >                   .                                       /                               :                                                                       <                               :                                       :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )               5                                               3               @                   8       5                           (               @       (                               (                                                                                          (                   @           (           (                                                                                                                          )           5                                           3                   @                               8                       5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                       ú           %           $                                                                                                        §               Ê                   Ã               ¢                                           Ã                   ¤           ¨                   £                       ¡               ¡                           ¤       §                   ¢                                   ¡   Ê           ¼               §                       ¥       ¤           ¢           ¢                                                                                       ¦           Ê                       §                       §                   £                       ¤               ¨                                       £




g               h                                   i                               j                           k                                           l                                                                                                   m                                               n                                       o                                       p                                                   o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                            $                                                                                                                                                                                                                                                                                                                          $                                         $                                                              $                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                                      



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




        F                               Y                                       \       c                                                       2                       ;                                       7                                                                   1                                               N                           c                                                   F                                   :                                   ^                       >               =           M                               :                       >           .               C                   =   +                       /                               I                   +                               /                           ,       :                               /                   E               =       /           M                                   S                           /               =           C                                                                                                                                                                                                                                                                                                                  ?               c       R                           R                                               6               @               5                   R                       7               @       (                               (                                                      7                       6                       ?       @           (           (                                                                                      2           c           7                                   3                   R                       @               5                                               R




        1                       :                                   .                                   C                                   G                                   >                   .                                                   ^               C                           c                                       ?                                                           <                           .                                           /                           c                                       V               +                       `                                           N                       >       +                   ^           =                   B       :                   c                       S                       /                           =   C                           I               +                   +                   B       :                           >                                                                                                                                                                                                                                                                                                                                                  )               c                   8                               6               R                               @               7                       )                       8               @       (                           (                                                              8   R                           (                   @           (           (                                                                                  ?           c                       )                       3                   R                       @               7                                                       )




        O                   B               :                               G                               C                                       >                       =               G                               .                                                   B                       I                                           +                                               /                                           /                   :                                           G                       C                       =           +                               /               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                               3               @           5                           2                       )               @       (                           (                                                              )                   )           5                   @           (           (                                                                                                                      )           R                               7                       @               5                                                       2




        <               B                       e                           E                                       [                                                           K                                               =           C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )               7                                               ?               @                   3       5                           (               @                       8           (                                                                                  8           R                   @           (           (                                                                                                                          ?           (                                           )                   @                               3                       5




        N           :                                               >                           -                                                               =       C                                               ;                                                                   Q                                                               =       E                       G                               :                                               B                       B   .                                   /                           :                       +                           e               E                       Q                               .                           C           :                               >       =           .                           B   E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ?                               )               R                               @                   8       (                           (               @                       8           (                                                                                  8           R                   @           (           (                                                                                                                          ?                       6                   5                       @                               8                       (




        N           +                                           E                           C                                                           \           /                                           E                                   C                       .                                           B               B       .                                   C                                   =       +                                                   /                                           0                       D                           E               C                   :                       -                               0               C           .                                   >           C                           S                           A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (                               @           (                       (                       (               @                       8           (                                                                                  8           R                   @           (           (                                                                                                                                                      8                       R                   @               (                                               (




        I                           >                   .                                       /                               :                                                                       <                               :                                       :                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )               5                                               3               @                   8       5                           (               @       (                               (                                                                                          (                   @           (           (                                                                                                                          )           5                                           3                   @                               8                       5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                       ú           %           $                                                                                                        §               Ê                   Ã               ¢                                           Ã                   ¤           ¨                   £                       ¡               ¡                           ¤       §                   ¢                                   ¡   Ê           ¼               §                       ¥       ¤           ¢           ¢                                                                                       ¦           Ê                       §                       §                   £                       ¤               ¨                                       £




                                                                                                                                                                                                    Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 23 of 198NGIC 000238 #:
                                                                                                                                                                                                                                                                            PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                         942
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¢                                               £                           ¤                                               ¥                                   ¦                       ¤                                   §                           ¢                                                   ¥                               ¨




                                                                                        ©                                                       ª
                                                                                                                                                                                                                                                        «                               ¬                                                                                                                   ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   §                                       ¦                                           ¨                                       ¨                                       §                               §                               ®                           ¯                                               °




                                                                                                                                                                                                                                                                                                                            ©                                                               ´                                                       µ                                                                                   ª
                                                                                        ±                                                               ²                                                                                   ³                                                                                                                                                                                                                                                           «                                                                                                                              ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                                           ¨                               ®                           ¥                               §                                       ¥                           ¢                                                       £                           ¶




g                   h                                       i                                   j                                   k                                                       l                                                                                                                           m                                                           n                                               o                                               p                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                      $                                                         $                                                                                          $                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




            1                               :                                   .                                       C                                           G                                                       >                       .                                                   ^                       C                               c                                                   )                                                                               1                                                       N                                           c                                                   O                               W                                               C                       :                                           /                               ,                       :                                           ,                                               Q                                                               :                                   ,                       =                           e                                       -                                                   X                               :                           -                                                               A                       :                                       >                   .                   C                                   e                                   >           :                           c                                       F                   :               ^               >           =           M                   :                   >           .               C       =       +               /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2               c               6                               )                   R                                   @                           8       7                                               7                       @           (                                   (                                                      7                       6                           ?           @               (               (                                                                                      7                               c                               )                       R                                                       )                               @                                           8                   7




    I           +                                                   /                                               ,                                       :                                                                   /                                   E                                               =                           /                               M                                                                           S                                                                       /                                       =                       C




            1                               :                                   .                                       C                                           G                                                       >                       .                                                   ^                       C                               c                                                   ?                                                                               <                           .                                                       /                                       c                                                       V                                   +                                           `                                                           N                                       >                   +                           ^                           =               B       :                                   c                                               S                                   /                                           =   C                                       I                                   +                               +                               B                   :                                       >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              )               c               8                               6                   R                                   @                   7                                           )                           8                   @           (                               (                                                              8   R                           (                           @               (               (                                                                                                  ?           c                               )                                       3                           R                                   @                           7                                                           )




            O                           B       :                                           G                               C                                               >                                   =                       G                                       .                                                           B                               I                                               +                                                           /                                                   /                           :                                                           G                                       C                                           =           +                                               /                               E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6                                   3                   @               5                                               2                           )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                                                                                              )                       R                                           7                                   @                           5                                                           2




            <                   B                   e                                       E                                           [                                                                                   K                                                       =       C                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )               7                                                   ?                   @                       3           5                                           (                       @                           8               (                                                                                  8           R                           @               (               (                                                                                                                                                  ?                       (                                                       )                               @                                           3                   5




            N               :                                                   >                               -                                                                               =           C                                                               ;                                                                       Q                                                                                   =       E                               G                                       :                                                       B                                   B   .                                                           /                                           :                                           +                                       e                   E                                               Q                                               .                                   C                   :                                               >                           =       .                                           B           E                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                               )                   R                                   @                       8           (                                           (                       @                           8               (                                                                                  8           R                           @               (               (                                                                                                                                                  ?                                       6                           5                                   @                                               8                   (




            N               +                                               E                               C                                                                   \                       /                                                   E                                       C                               .                                                           B               B       .                                       C                                           =               +                                                                   /                                                               0                               D                                               E                               C                           :                               -                                                           0                           C                       .                                           >               C                                                       S                                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @               (                           (                                       (                       @                           8               (                                                                                  8           R                           @               (               (                                                                                                                                                                                                  8                       R                                   @                           (                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                   ú                   %           $                                                                                                                §               Ê               ¥                               ¼                               ¥                       ¤           £                                           ¦                       ¡                   ¡                                   ¤       §                       ¢                                   ¡   Ê           ¼               §                           ¥           ¤               ¢               ¢                                                                                                       ¥           Ê                   ¢                                   £                                       ©                                   ¤                           £                                                               ¦




g                   h                                       i                                   j                                   k                                                       l                                                                                                                           m                                                           n                                               o                                               p                                                           p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                      $                                                         $                                                                                          $                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




            Q                                           .                                                   /                                                           =   C                                       +                                                       `                                                                       +                                                   G                                   c                                                   5                                                       6                                   R                                                       B                           a                                   E                                   c                                       H                                                           .                   C                           :                                   >                                       I                                       +                           +                                       B           :                                               ,                           c                               1                               .                               B           ^                                   0                                           =       b                       :                                                       I                       e                                   a                           :                                   c                       \               G           :                           Q                               .                   G               [               =       /       :                                                                                                                              3               c               )                               )                   R                                   @                           2                               2                               )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                                                  3           c                               ?                                       2                                       6                               @                                           2                                       2




            N               +                                               E                               C                                                                   \                       /                                                   E                                       C                               .                                                           B               B       .                                       C                                           =               +                                                                   /                                                               0                               C                                       .                                               >           C                                               S                                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @               (                           (                                               )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                                                                                              )                                       )                           5                                   @                           (                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                   ú                   %           $                                                                                                                ¦               Ê               ¡                               ¡                   £                                   ¤                           ¼                           ¼                                   Ã           ¤               ¢                               ¢                                                                   Ã               ¼                       ¦           ¤               ¢               ¢                                                                                                           ¦           Ê                               ¼                                   §                                           §                   ¤                                                   ¼                                       ¼




g                   h                                       i                                   j                                   k                                                       l                                                                                                                           m                                                           n                                               o                                               p                                                           ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                      $                                                         $                                                                                          $                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                          



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




            1                               +                                       E                                           [                                                   =               b                                           .                                                           9                                           =           c                                                           )                                   2                                           (                                                   (                                                                           B                       a                                   E                                       c                                       J                                   =                               >                           I                           +                           +                                               B           :                                   ,                                   c                                           I                                       >           :                           E                           G                           :                                       /                   C                                                   I                                   e                       a                               :                               c                                   \       G                               :                                           Q                   .                   G                   [                   =           /               :                                                                                                                                                                  6               c               2                               8                   7                                   @                   R                       (                                               )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                                                  6           c                       7                                               6                                       ?                               @                           R                                           (




            N               +                                               E                               C                                                                   \                       /                                                   E                                       C                               .                                                           B               B       .                                       C                                           =               +                                                                   /                                                               0                               C                                       .                                               >           C                                               S                                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @               (                           (                                               )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                                                                                              )                                       )                           5                                   @                           (                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                   ú                   %           $                                                                                                                ¥               Ê               ¼                               §                   ©                                   ¤           £                       ¢                                                       Ã           ¤               ¢                               ¢                                                                   Ã               ¼                       ¦           ¤               ¢               ¢                                                                                                           ¥           Ê                               §                       £                                       ¢                                   ¤                           £                                           ¢




g                   h                                       i                                   j                                   k                                                       l                                                                                                                           m                                                           n                                               o                                               p                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                      $                                                         $                                                                                          $                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




        0               G                                       +                                       C                                   E                                           -                                                                               .                                                               /                               c                                                           2                                       8                                       (                                                                                           B           a                                       E                               c                                                           Q                                                           :                                       ,                               =           e                           -                                                                               I                                   e                           a                                           :                               c                               \       G                           :                                           Q                                                       .                                   G                           [                                   =           /                           :                                                                                                                                                                                                                                                                                                                                                                                                                                  2               c               8                               ?                   7                                   @                   (                                           6                           )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                                                  2           c                               3                       7                                                       ?                               @                           (                                                       6




            N               +                                               E                               C                                                                   \                       /                                                   E                                       C                               .                                                           B               B       .                                       C                                           =               +                                                                   /                                                               0                               C                                       .                                               >           C                                               S                                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @               (                           (                                               )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                                                                                              )                                       )                           5                                   @                           (                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                   ú                   %           $                                                                                                                ¼               Ê               §                               Ã                   ©                                   ¤           ¢                                           ¥                                   Ã           ¤               ¢                               ¢                                                                   Ã               ¼                       ¦           ¤               ¢               ¢                                                                                                           ¼           Ê                               ¥                                   ¦                           ¢                                   ¤                           ¢                                                               ¥




g                   h                                       i                                   j                                   k                                                       l                                                                                                                           m                                                           n                                               o                                               p                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                      $                                                         $                                                                                          $                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




        X                           >                                   e                           :                                               c                                                                   )                                       ;                                               ?                                                                       1                                                               N                                   c                                                       3                               (                                                       d                                                           I                                                   e                                           >               û                               :                           ,                                           *                                                   B       .                                           E               E                                                   F                                   :                                   ^                       >                   =       M                               :                                   >                       .                               C           :                                           ,                                               Y                                   =           E                           A                               B               .               D                                   I               .                       E           :                                                                                                                                                                                      )           7                           c               )               R                                   5                                   @           7                                           3                                   )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                      )               7                               c                               2                                   )                                           3                               @                       7                                                       3




            N               +                                               E                               C                                                                   \                       /                                                   E                                       C                               .                                                           B               B       .                                       C                                           =               +                                                                   /                                                               0                               C                                       .                                               >           C                                               S                                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @               (                           (                                               )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                                                                                              )                                       )                           5                                   @                           (                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                   ú                   %           $                                                                                        ¡           ©                           Ê               ¡               £                                   ¨                               ¤               ©                                       ¦                                       Ã           ¤               ¢                               ¢                                                                   Ã               ¼                       ¦           ¤               ¢               ¢                                                                               ¡           ©                           Ê                       ©                                               ¼                           ©                                   ¤                           ©                                                           ¦




g                   h                                       i                                   j                                   k                                                       l                                                                                                                           m                                                           n                                               o                                               p                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                     $                                                                                                                                        $                                                                                                                                                                                                                                                                                                                                                                                      $                                                         $                                                                                          $                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '                   $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      !                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




        X                           >                                   e                           :                                               c                                                                   )                                       ;                                               ?                                                                       1                                                               N                                   c                                                       3                               (                                                       d                                                           I                                                   e                                           >               û                               :                           ,                                           *                                                   B       .                                           E               E                                                   F                                   :                                   ^                       >                   =       M                               :                                   >                       .                               C           :                                           ,                                               Y                                   =           E                           A                               B               .               D                                   I               .                       E           :                                                                                                                                                                                      )           7                           c               )               R                                   5                                   @           7                                           3                                   )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                      )               7                               c                               2                                   )                                           3                               @                       7                                                       3




            N               +                                               E                               C                                                                   \                       /                                                   E                                       C                               .                                                           B               B       .                                       C                                           =               +                                                                   /                                                               0                               C                                       .                                               >           C                                               S                                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (                                   @               (                           (                                               )                   @           (                               (                                                              )                   )           5                           @               (               (                                                                                                                                              )                                       )                           5                                   @                           (                                           (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          $                                                                                   ú                   %           $                                                                                        ¡           ©                           Ê               ¡               £                                   ¨                               ¤               ©                                       ¦                                       Ã           ¤               ¢                               ¢                                                                   Ã               ¼                       ¦           ¤               ¢               ¢                                                                               ¡           ©                           Ê                       ©                                               ¼                           ©                                   ¤                           ©                                                           ¦




                                                                                                                                                                                                                                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 24 of 198NGIC 000239 #:
                                                                                                                                                                                                                                                                                                                        PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ñ                                                                                                                   




                                                                                                                                                                                                                                                                                     943
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                       ¢                                               £                                   ¤                                       ¥                                       ¦                           ¤                               §                           ¢                                       ¥                           ¨




                                                        ©                           ª
                                                                                                                                                        «               ¬                                                                                   ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               §                                           ¦                                   ¨                                           ¨                                       §                           §                               ®                       ¯                                       °




                                                                                                                                                                                                        ©                                       ´                                       µ                                                       ª
                                                        ±                                   ²                                               ³                                                                                                                                                                               «                                                                                  ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                                               ¨                           ®                       ¥                                           §                                   ¥                           ¢                                           £                       ¶




g           h                   i                           j                   k                                   l                                                                               m                                   n                                       o                                   p                                       °




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                     $                                                                                                                                            $                                                                                                                                                                                                                                                                          $                                             $                                                                                  $                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




        V       .                       F                           +                                   E                       .                                   c                       5                                   3                                           d                                   X                                   [                               >                   :                                   :                                               Y                       +                       +                               >               c                           N                               =           b                   b                       .                                               N                               >                   :                           A                                   X                       .                                   a                                           B   :                                                                                                                                                                                                                                                                                                                                                                                                                                                              6               c                           6                               8                                   8                   @               5                                   )                   )           @       (               (                                              )           )       5           @       (       (                                                                                      6           c                   5                                               6                               2                           @                       5                                           )




        N           +                       E                       C                                           \           /                               E                   C                           .                                       B           B       .                               C                               =   +                                           /                                           0                       C                   .                           >               C                                   S                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @           (                           (                               )           @       (               (                                              )           )       5           @       (       (                                                                                                                                  )                                   )                   5                               @                       (                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                       ú   %   $                                                                                                        ¥               Ê                       ¥                               §                               §                       ¤               ¨                                   ¡                       Ã       ¤           ¢               ¢                                               Ã           ¼               ¦   ¤       ¢       ¢                                                                                       ¥           Ê               £                                   £                                               ¡               ¤                       ¨                                                       ¡




g           h                   i                           j                   k                                   l                                                                               m                                   n                                       o                                   p                                       ¯




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                     $                                                                                                                                            $                                                                                                                                                                                                                                                                          $                                             $                                                                                  $                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




    X                       >       e                           :                       c                                           )                           ;                               ?                                           1                                               N                           c                               X                                   [                           >                       :                   :                                                   Y                           +               +                                       >               c                                   F                           :                           ^                       >                       =               M               :                       >                           .                   C                   +                                   >                                           N                                   >       :                                   A                                       X                       .                                       a                           B       :                                                                                                                                                                                                                                              8               c                           6               5                                                   8                   @               5                                   3                   )           @       (               (                                              )           )       5           @       (       (                                                                                      8           c                   R                               (                                               2                           @                       5                                           3




        N           +                       E                       C                                           \           /                               E                   C                           .                                       B           B       .                               C                               =   +                                           /                                           0                       C                   .                           >               C                                   S                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @           (                           (                               )           @       (               (                                              )           )       5           @       (       (                                                                                                                                  )                                   )                   5                               @                       (                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                       ú   %   $                                                                                                        §               Ê                       ¥                   ¨                                           §                       ¤               ¨                                   ¦                       Ã       ¤           ¢               ¢                                               Ã           ¼               ¦   ¤       ¢       ¢                                                                                       ¦           Ê               ¢                                               Ã                                   ¡               ¤                       ¨                                                       ¦




g           h                   i                           j                   k                                   l                                                                               m                                   n                                       o                                   p                                       ³




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                     $                                                                                                                                            $                                                                                                                                                                                                                                                                          $                                             $                                                                                  $                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




    X                       >       e                           :                       c                                           )                           ;                               ?                                           1                                               N                           c                                       Z                                           /                   :                                       0                       :                               G                       C               =       +                               /                               c                               0                   +                                       B               =                   ,                                       Y                           +                       +                                   >           c                                   F                                   :                               .                           G                                   [                       P                       \           /                                           <                           >       :                       :       b       :               >                                                                                                                                          7                           c                               6           (                                                       6                   @                   8           (                                   )           @       (               (                                              )           )       5           @       (       (                                                                          7                           c                   5                                               ?                               8                           @                                   8                   (




        N           +                       E                       C                                           \           /                               E                   C                           .                                       B           B       .                               C                               =   +                                           /                                           0                       C                   .                           >               C                                   S                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @           (                           (                               )           @       (               (                                              )           )       5           @       (       (                                                                                                                                  )                                   )                   5                               @                       (                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                       ú   %   $                                                                                            ©                           Ê                           ¥               ¢                                               ¥                       ¤                       §           ¢                                   Ã       ¤           ¢               ¢                                               Ã           ¼               ¦   ¤       ¢       ¢                                                                           ©                       Ê                   £                               ©                                               ¼                   ¤                                           §               ¢




g           h                   i                           j                   k                                   l                                                                               m                                   n                                       o                                   ~                                       o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                     $                                                                                                                                            $                                                                                                                                                                                                                                                                          $                                             $                                                                                  $                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




        I               +                           /                       C                               =           /                           :                               /                               C               .                                               B           c                                   )                               ;                           8                                                   1                               N               c                               F                       :                       ^                   >                           =   M                               :                               >                   .                       C                               :                           ,                                       N                           >   :                                       A                                           X                                   .                                       a                           B           :                                                                                                                                                                                                                                                                                                                                                              ?               c                           3                               6                                   6                   @                       3                       )                       )           @       (               (                                              )           )       5           @       (       (                                                                                      ?           c                               6                   R                                               8                           @                                   3                               )




        N           +                       E                       C                                           \           /                               E                   C                           .                                       B           B       .                               C                               =   +                                           /                                           0                       C                   .                           >               C                                   S                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @           (                           (                               )           @       (               (                                              )           )       5           @       (       (                                                                                                                                  )                                   )                   5                               @                       (                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                       ú   %   $                                                                                                        Ã               Ê                       ¦                               ¥                               ¥                       ¤                           ¦                       ¡                       Ã       ¤           ¢               ¢                                               Ã           ¼               ¦   ¤       ¢       ¢                                                                                       Ã           Ê               £                                               ¡                                   ¼               ¤                                           ¦                                   ¡




g           h                   i                           j                   k                                   l                                                                               m                                   n                                       o                                   ~                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                     $                                                                                                                                            $                                                                                                                                                                                                                                                                          $                                             $                                                                                  $                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




    X                       e                   >                       a                       +                                               J                                       =                       >       c                                           )                               ;                           2                                           1                                       N                                   c                   X                           `                                       +                                               Y                               >           .                               `                                       :                                   >                   c                               S                           /                               ,                   :                                       >               G                           +                                           e                               /                   C                       :                               >                               F                       :                                   ^               >           =           M       :           >   .           C       +       >                                                                                                                  7                           c                               8                               2               7                                       @                   3           7                                   )           @       (               (                                              )           )       5           @       (       (                                                                          7                           c                               3                                   8                               ?                           @                                   3                   7




        N           +                       E                       C                                           \           /                               E                   C                           .                                       B           B       .                               C                               =   +                                           /                                           0                       C                   .                           >               C                                   S                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @           (                           (                               )           @       (               (                                              )           )       5           @       (       (                                                                                                                                  )                                   )                   5                               @                       (                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                       ú   %   $                                                                                            ©                           Ê                           §                               ¼                   ©                                   ¤                       ¦           ©                                   Ã       ¤           ¢               ¢                                               Ã           ¼               ¦   ¤       ¢       ¢                                                                           ©                       Ê                               ¥                                   ¥                   ¢                               ¤                                           ¦               ©




g           h                   i                           j                   k                                   l                                                                               m                                   n                                       o                                   ~                                       p




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                     $                                                                                                                                            $                                                                                                                                                                                                                                                                          $                                             $                                                                                  $                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '                               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  !                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




    X                       >       e                           :                       c                                           )                           ;                               2                                           1                                               N                           c                               X                       `                                                       +                                               Y                       +                       +                               >               c                           F                               :                               ^                       >                       =   M                           :                               >                   .                   C                   :                               ,                                           N                                           >           :                                   A                                   X                                   .                               a                               B       :                                                                                                                                                                                                                                                                      2               c           R                               R                                                   )                   @               7                       R                               )           @       (               (                                              )           )       5           @       (       (                                                                          7                           c                               )                   (                                   R                               @                       7                                       R




        N           +                       E                       C                                           \           /                               E                   C                           .                                       B           B       .                               C                               =   +                                           /                                           0                       C                   .                           >               C                                   S                                   A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (                                   @           (                           (                               )           @       (               (                                              )           )       5           @       (       (                                                                                                                                  )                                   )                   5                               @                       (                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                       ú   %   $                                                                                                        ¼               Ê           £                               £                                           ¡                       ¤               ©                   £                                       Ã       ¤           ¢               ¢                                               Ã           ¼               ¦   ¤       ¢       ¢                                                                           ©                       Ê                               Ã                                   Ã                               ¥                   ¤                       ©                                       £




                                                                                                                                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 25 of 198NGIC 000240 #:
                                                                                                                                                                                                                                PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                                                                                                                                                             944
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ¡                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¢                                                           £                                           ¤                                               ¥                                                   ¦                           ¤                                           §                                   ¢                                                           ¥                                           ¨




                                                                                                                                                                ©                                                           ª
                                                                                                                                                                                                                                                                                                                        «                                       ¬                                                                                                                               ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       §                                                       ¦                                       ¨                                                           ¨                                           §                                                   §                           ®                               ¯                                                               °




                                                                                                                                                                                                                                                                                                                                                                                                ©                                                                       ´                                                                           µ                                                                                                   ª
                                                                                                                                                                ±                                                                   ²                                                                   ³                                                                                                                                                                                                                                                                                                       «                                                                                                                                                          ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                                                       ¨                                   ®                                           ¥                                       §                                               ¥                                   ¢                                                               £                                       ¶




                                    g                                   h                                               i                                               j                                       k                                                   l                                                                                                                       m                                                                   n                                                               o                                                               ~                                                                       ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                     $                                                                                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                     $                                                                                                                              $                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                X                                               >                               e                                           :                                                   c                                                           )                                       ;                                               ?                                                                               1                                                                                       N                                       c                                                       0                                                       B                           =                       ,                                                   =                       /                                               M                                               *                                                                       B       .                                               E                           E                                                                   Y                               +                                       +                               >                                       F                               :                           .                           G                                           [                           P                                           \                       /                                                               I                           +                                   +                                               B           :                                       >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7                                           c                                   8                           R                                                   6                                   @                   ?                   7                                                                                                                           )                           @           (                                   (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                   )                               5                                               @           (                                   (                                                                                                                                                                                                                                                                          7                                                                   c                           6                                                           )                                                                   8                                                           @                                       ?                           7




                                                                N                   +                                                           E                                       C                                                               \                   /                                               E                                               C                               .                                                               B                           B               .                                                   C                                                       =               +                                                           /                                                                   0                                               C                                   .                                                   >                   C                                                   S                                                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                           @           (                                   (                                                                                                                       )                           @           (                                   (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                   )                               5                                               @           (                                   (                                                                                                                                                                                                                                                                                                                                                                      )                                                           )                                                           5                                                               @                               (                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                           ú                                           %                   $                                                                                                                                                                                                                                                                                                                                                        ©                                           Ê                               §                       £                                                       ¥                                   ¤                       Ã                   ©                                                                                                                           Ã                       ¤               ¢                               ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ã                                   ¼                                           ¦                                   ¤           ¢                                   ¢                                                                                                                                                                                                                                                                           ©                                               Ê                                           ¨                                                           ¼                                                                   ¼                                                   ¤                                               Ã                           ©




                                    g                                   h                                               i                                               j                                       k                                                   l                                                                                                                       m                                                                   n                                                               o                                                               ~                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                     $                                                                                                                                                                                                                $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                     $                                                                                                                              $                                                                                                                                                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     $




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                X                                               >                               e                                           :                                                   c                                                           2                                                   3                                                       d                               c                                                                   )                                                       ;                                                   2                                                                           1                                                           N                                                   c                                                           <                                   >                       +                                       E                       C                                   :                                                       >                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2                               c                               )                               5                                       5                                           @                       6                               ?                                                                                                               )                           @           (                                   (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                   )                               5                                               @           (                                   (                                                                                                                                                                                                                                                                                      2                                                   c                           2                                               (                                                                               3                                                           @                                       6                                                           ?




                                                                N                   +                                                           E                                       C                                                               \                   /                                               E                                               C                               .                                                               B                           B               .                                                   C                                                       =               +                                                           /                                                                   0                                               C                                   .                                                   >                   C                                                   S                                                       A                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (                                           @           (                                   (                                                                                                                       )                           @           (                                   (                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  )                                   )                               5                                               @           (                                   (                                                                                                                                                                                                                                                                                                                                                                      )                                                           )                                                           5                                                               @                               (                                       (




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                           ú                                           %                   $                                                                                                                                                                                                                                                                                                                                                                    ¼                               Ê                           ¡                           ¨                                           ¨                                           ¤                           ¥                               Ã                                                                                                               Ã                       ¤               ¢                               ¢                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ã                                   ¼                                           ¦                                   ¤           ¢                                   ¢                                                                                                                                                                                                                                                                                       ¼                                   Ê                                       ©                                                           Ã                                                               ©                                                       ¤                                               ¥                                                               Ã




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ²                                       s                       r                       j                   i                                                   g                               É                                   Â                                                                                  y                                       j                           s                               z                                   Á                                                                      y                                                                                                  s                                                   «                                   n                                               ö                                                                                                                           p                       o                                   °                                           Æ                               ³                                                               o                                                                                                                                                                                                                                                




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ª                                       s                                       Â                   y                                   r                                                   g                               É                                   Â                                                                                  y                                       j                           s                               z                                   Á                                                                      y                                                                                                  s                                                   «                                   n                                                   ö                                                                                                                                                                                      ~                                           Æ                                                                                                                                                             o                                                                                                              o                                                                   o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                g                               s                       z                   k                                       i                                                                                      s                                                   «                                   n                                                   ö                                                                                                                                                   p                                   o                                           Æ                               p                                                               °                                                                                                                                                                             p                                                                   ~




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           y                               j                       s                                       z                                   ¶                                   k                                           ¿               z                           s                                   ¸                   k                                           l                                               k                                   t                               j                                               |                                           y                                           i                                           j                                   n                                   ö                                                                                                                           p                       °                                                                              Æ                               ¯                                                               ~                                                               °                                                                                                              ~                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ë                       Ì                                                                  Ì                                                      Ë                                                                          Í                                                          Î                               Ï                                                                  Ð                                           Ñ                                                                                          Ì                                                                                      Ò                                                                                                                                                                                                                                                                                                                                                                                                              Ó                                   ]                                                                                                                                          Ô




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Ï                                                                              Õ           Ö                                       ×                                   Ø               Õ                               Ø                                                          ×                                   Ñ                                                                                  Ì                                                                                                                                 Ù                                               Ú                                                                                          Û                                                       Ù                                       Ò                                       Ü                                                                                                                                                                                                                                                                                                                                                                                                 f                                                               Ó                                               ´                                                                   ´




                                Í                                                                                                                     Î                                                                                                                      ×                                                                                                                                              Ì                                                                                                                              Ì                                       Ö                                                                                                                      Ì                                                                   Ì                                   Ö                                                                                                                                                             Ý                                                                                                              Þ                                                                                                          ü                               ý                                   þ                                                               Ñ                                                                      ç                                           Í                                                                      Õ                                                                                      ß                                                                                              ×                                           Ì                                                                                                                              Î                   Ì                               Ñ                                                                                                            Ù                                              ×                           Õ                                                              Ø   ×                                                                 Ù           ß                                                                                  Ì                       Ø                                                          ×                                               Ø                   ×                                                   Õ                                   Í                               Û                                       à                                                          Î               Ò




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            é




                                                                                                            Í               Í                                                               æ                                                                                       Ø                           Î                                                   Õ                                                                                                          Í                               Í                                                                                          ×                                                                                                                                                                                         Û                                                           Î                                                                                                                                                          Ù                       Ì                                       Î                                                                                                  ×                                           à                                               æ                                                                                                      Ì                                                  Ù                                   Ø                                                                          Í                   Î                                                                                                                     Ù                                                   Ñ                                                                                          ç                               Í                                      Õ                                                      ß                                                                              ×                               Ì                                                                                         Ú                   è                                                                                                                                                           Û                                   Ø               ç                                       ß                                                                                                  ×                                                       Ì




                ä                                       å                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               å                       é                                   ê                       ë




                                                                                                        Ù                                                                                          ×                                                                                                                                      ì                                                                                                                                                                                     Î                                                                                           í                                                                                                   Ö                                                                                                                          Ù                                                                                                                                                  ç                                                           ç                                           Í               Ø                               Õ                                                                          Ý                               Í                   




                ä                                       é                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       å




                                                                                                                Ø                       Î                                       ç                                                                                                                          Î                                                                                                  Í                                                                                                                                                                                                                                                                     Ð                                               Ø               Î                                                       Ì                               Ø                           ×                                                                                                                                                                                                                      Û                                           Ø                               ç                                               ß                                                                                      ×                               Ì                                           ï                                                                                  Ì                                                                                                                                                             Ë                                                                              Í           Þ                                                                                                                                                                            è                                                  Í           Û                                                              ð                               ñ                                                                      ×                               ò




            ä                                       î                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ê                                                                                                                                                                                                                                                                                                                                                               ê                                           ë                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   å




                                                    Ë                                       ò                                                       Î                                           Ì                                                                                      ß                                                                                                                               Ë                                   Ì                                                                                                                      Ù                                                   Ì                                       ó                       ô                                                                               ç                                                                                           õ                                                                                                                                                                                      Ù                                                                                                         Ù                               ß                                                                                          ×                               Õ                                                                                                                              Ö                                                                                                      Õ                                   â                                           Î




            ä                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               é




Ï                           Ö                                                                                                                                                                                     Ý                                                                                                                  Þ                                                                                                                                                  ü                                               ý                                                                       þ                                                                                                       Ñ                                                                                                                              ç                                               Í                                                                  Õ                                                                                      ß                                                                                                                      ×                                           Ì                                                                                                              Î                       Ì                                               Ñ                                                                                                                                                                        Ù                                                                          ×                                       Õ                                                                                              Ø               ×                                                                                             Ù               ß                                                                      Ì                           Ø                                          ×                                               à                                                                     Î                                   ×                                          Ì                           Ø                   ×                                   Õ                   Í               Û                                       à                                                                                                  Õ                                   Û                                                   Ì                               Ì                       Ø                   ×                                                  ð               ç                      Ì       Õ                   Ö                           Ø       ×                                                                              ð                                   ç                                                          Ø           ×                                       Ì                       Ø                   ×                                                          ð                                   Ù                                                                                                                        Ø       ×                                                                                                                         Ù                                                       Ù                                                                          Î                   ç                                          ×                               Î       Ø       Ý               Ø       Í           Ø       Ì           Ø                                      Î                                   Ù                                                                                                                                                  Û                                                           Ø                               Ù                                                                                                                                  à




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    é                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ë




                   Ù                                                                  ß                                                                                                                                                                                                                                                                                                                        ×                                                                                                                                  Ù                                                                                                      Í                                           Õ                                                                                                                  ×                                                           Ì                           Ù                                                                      Õ                                           Ì                                                                                  Ù                                       Ó




    Ñ                                                                          ç                                                   Í                                                                                  Õ                                                                                                      ß                                                                                                                                                                  ×                                                                   Ì                                                                       Õ                                                                                                  Î                                                       Ì                               Î                                                                                                              Ù                                                                                                  Ý                                                                                                  Î                                                                              à                                                                                  ×                                                                                      Þ                                                                                  Ù                                                                                                                                                                            ß                                                                                                              Ù                       â                                                                                  Ì                       Ù                                                  Ì                                          Î                                                                      Ì                               Ì               Ö                                                              Ì               Ø           ß                                                                  Ì                   Ö                                   Ø                   Î                                       Ù                                                      ç                                                                                              Ù                                       Ì                                               ã                                                                                      Î               ç                   Ù                  ç                                  Ù                                                      à                                   Ó                                   æ                                                                                          Ù               â                                                                          Ì                                   ç                               Ù                   Ø                                   Õ                                                      Î                                   Õ                                                  ×                                           ð                                                                                      ×                                       à                                                                                     Ì                                      ×                   à                                          ð                       Î               Û                               Ý                                       Î                                       Ì                                                                                                      ×                                                                   Ì                               Ø                                                                                                      Í                                           Í   ò




        Õ               Ö                                                                                          ×                                                                                                                                                                                                                                                        Þ                                                                                                                                  Ù                                                                   Ì                                                   Ø                       ß                                                                                                                                                  ð                                                                                                      ×                                           à                                                                       Ì                                       Ö                                                                                              Ù                                                                                                                            Ù                                                                              Ì           Ö                                                                              Î                                                                                                          Õ                                                                                      Î                               Ì                                   Î                                                                                          Ù                                                                                                 ×                               Í       ò                                       Þ                                                          Í           Ø       à                                                                                 Ù                               ñ                   ´                               à                                                              ò                           Î                                                              Ù                                                                  ß                                                                                       Ì                           Ö                                                                                              à                                                  Ì                                                            Ù                                              ç                                                                              Ù                           Ì                           Ø               Î                               Î                   Û                                                                      ×                                   Õ                                                                          Ó




                                                                                                                                                                                                                                                                                                                    Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 26 of 198NGIC 000241 #:
                                                                                                                                                                                                                                                                                                                                                                                            PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             




                                                                                                                                                                                                                                                                                                                                                         945
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ¡                                                                                                                                                                                                                                                                                                                                           ¢                                                                                                               £                                                                                                           ¤                                                                                                                   ¥                                                                                                                                                                                               ¦                       ¤                   §                       ¢                                   ¥                   ¨




                                                                                                                                        ©                                                                                                               ª
                                                                                                                                                                                                                                                                                                                                                                                                            «               ¬                                                   ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               §                                                                                                                   ¦                                                                                                                                                                                                   ¨                                                                                                                                                                                                   ¨                                   §                       §                   ®                       ¯                           °




                                                                                                                                                                                                                                                                                                                                                                                                                                            ©                           ´                   µ                           ª
                                                                                                                                        ±                                                                                                                   ²                                                                                                                                           ³                                                                                                   «                                                                                                                                                                                                                                      ­                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ¥                                                                                                                                                                                                           ¨                                                                                                       ®                                                                                                           ¥                                                                                                       §                           ¥                       ¢                                       £               ¶




ç           ¿                           º                                                                                                           À                                       ½                                                                                                                                                                                               »                           Æ                           ¹           ¾                   Â               Ü                               ¸                                                                                                                                                                                                   Ä                                                                                                                   Ä                                                                                                                           º           Ê           ¾           º           »                                                                                                               Æ                                                               ¹           º               Á           Æ           Å           Å       À   Á               º                       Á                                                                                                           ¼                                                                                                                                                                                                           Â                                                                                                               Ë                                                                                                               Ì                               Í                                       Î                           º                       å           Æ                                                                                               À       Ê               Ã                                       º                   ½                                   ¾                                                                                                                                                                                                                       À                                                                                               ¹                                                                                                                                                   ¥                                                                                                                                                           £                                                       Ü               º           ¸           Â       ¹           á                                                                                                   Ë               Ì               Í           Î                   À               ¸                                                           Ê                                                                                                                                                                                           Ê                                                                                                                               Å                                                                       À                                                                                                       º                                   ¹           ¦       á       ¦       ¨       ÿ                                                                                                       »       º       Ê       Â           º                           Ä                                                                                                       À                                       ¸                                                                                                       ¾                                                                                   À                                                                                                       ¼                                                                                                                                                                       ½                       Ê           º       Â       Ü           º       ¸                                                                                               Â               ¼           Á           ¹   º                       Â               È                                                                                                                                                                                                   À           Ä                                                                                                       º                                                                                                                                                                                           ¾                                                                                       ¼




    »                   º           ¾           º                                                                                                       Â                                                                                                               Ã                                                                                                                                           À               ½                       º                                   Í                   Ä                                                                                                               ¾                                                                                                           Æ                                                                                                                       ¸                                                                                                                       Å       Î           ¸           ¹               ¿                                                                                                                                       Ì                                       ¸               Å       Æ           º           á                       Í                           §                                                                                                                       £                                                                                                                                                                                                   ÿ                                                                                                                                                                                                                       Â                           º                           ¹               À               »                   Æ                   ¸               Å                                                                                           È           ¸               Å               Æ                       º                                                                                                                                   Ä                                                                                                                                   ¸                                                                                                                   Ê                                                                                                                                                                                                                                                                                                                       À                   ¹                           ¸           Ê               Ê       Å           À       º                                                                                           »               ¾               ¼           ¹               Ü           ¹                       ¾                                                   º                                                                                                                                                                                   Ã                                                                                                                                                                                                                   ¹                                                                                                                       â                           ¿       ¼       ¹       º       Ä                                                                                               ¸       Å       Ä       Æ       Å   ¸       ¾                               º                                                                                                                                           »                                                                                                                                                                                           »                                                                                                                                                                                       º                                                                                                       Ê       Â   º       Ä       À       ¸   ¾       À                                                                                               ¼       ½               À           ¹   Ç               Â           º                                                                                                                   ¸                                                                                                       ¾                                                                                                   º                                                                                                                                   Â                                                                                                                                                   ¾                           ¿   ¸   ½




        ¨           £           ÿ                                                                                                               á                                                                                                                                                                   ÷                                                                                           ¸                       ß                           ¼                   Â                       À           ¹                                                                                                                                                                                                               ½                                                                                                                       ¼                                                                                                                       ¾               »           º           Ê               Â                                                                                                           º                                                           Ä           À   ¸               ¾           º           »                           À       ½                           Í                                                                                                                                                                                                                   Î                                                                                                               Ì                                                                                                                                                                                                                   Ä                   ¸                       Å               Ä                       Æ                   Å       ¸       ¾                                                                                           À       ¼                   ½                       ¹           á




                           &                                                                                                              $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            #                                                                                                                                                                                        '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '                       '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Ã   §                                                                 '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                $               $                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      $                                                                                                                                                                                                                             '                                                                                                                                                                                                                                                                                                                                                                                   $                                                                                                                                                                                                                                                         




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 




                                                    (                                                                                                           (                                                                                                                                                           )                                                                                                                                                                                                               ?                                                                                               (                                                                                                               (                                                                                                               5                                                                                                                                                                                                               R                                                                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         3                                                                                                       c                       3                                                                                                           3                                                                                                               2                                                                                                                                                                               @           2                                                                                                               2                                                                                                                                                                                                                                                                                      ?                   c                                                                                                   2                                                                                                           5                                                                                                       R                                                                                                                           @                                                                                                   8                   (                                                                                                                                                                                                          7                                                                                                       c                       ?                                                                                                               6                                                                                               2                                                                                                                                                                           @               5                                                                                                       2                                                                                                                                                                                                                                      2                                                                                           c                           2                                                                                           (                                                                                                               2                                                                                                                                                           @               (                                                                                               5




                                                        (                                                                                                           (                                                                                                                                                           ?                                                                                                                                                                                                               ?                                                                                               (                                                                                                                                                                                       )                                                                                                   2                                                                                                                                                   7                                                                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                               R                                                                                                           7                                                                                                       @                                                                                                                               6                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                  ?                                                                                                                       )                                                                               @                                                                                       R                                                                                                                           8                                                                                                                                                                                                                                                                                                                                  R                                                                                                                                                   6                                                                                                   ?                                                                                       @                                                                       5                                                                                                                                   )                                                                                                                                                                                                                                                                                                                              R                                                                                                                           )                                                                                                           ?                                                                                   @                                                                           7                                                                                                           7




                                                                (                                                                                           (                                                                                                                                                           2                                                                                                                                                                                                               ?                                                                                               (                                                                                                               (                                                                                                                                                                           6                                                                                                                   )                                                                                                   (                                                                                                                                                                                               3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5                                                                                                                   c                       3                                                                                                           6                                                                                                           R                                                                                                                                                                                   @           8                                                                                                               (                                                                                                                                                                                                                                                                                      2                   c                                                                                                   6                                                                                                           R                                                                                                                   )                                                                                                               @                                                                                                   3                   R                                                                                                                                                                                                          7                                                                                                       c                   5                                                                                                               5                                                                                                   6                                                                                                                                                                           @               5                                                                                                       )                                                                                                                                                                                                                                      2                                                                                           c                   R                                                                                                               2                                                                                           R                                                                                                                                                                   @               5                                                                                                           6




                                                    (                                                                                                           (                                                                                                           7                                                                                                                                                                                                                                                               ?                                                                                               (                                                                                                                                                                                       )                                                                                                   )                                                                                                                                                                                           3                                                                                                                                                                                                                           3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )                           (                                                                                                               c                                                                                                       3                                                                                                       7                                                                                                       6                                                                                                           @                                                                                               ?                                   7                                                                                                                                                                                                                                                                  ?                   c                                                                                                   6                                                                                                                           3                                                                                                   ?                                                                                                               @                                                                                           7                                   )                                                                                                                                                                                                          6                                                                                                   c               5                                                                                                               5                                                                                           7                                                                                                                                                                                       @               5                                                                                                       2                                                                                                                                                                                                              7                                                                                                                   c               7                                                                                                               2                                                                                                       )                                                                                                                                                           @               5                                                                                                       )




                                                            (                                                                                                           (                                                                                                                                                           8                                                                                                                                                                                                               ?                                                                                               (                                                                                                           (                                                                                                               5                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                               R                                                                                                           7                                                                                                       @                                                                                                                               6                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                  8                                                                           5                                                                                                                           @                                                                                                           8                                                                                                       2                                                                                                                                                                                                                                                                                                                                      R                                                                                                                                               2                                                                                                   3                                                                                       @                                                                                               ?                                                                                                   2                                                                                                                                                                                                                                                                                                                              R                                                                                                                               )                                                                                                           ?                                                                                   @                                                                           7                                                                                                           7




                                                                (                                                                                                           (                                                                                                                                                           3                                                                                                                                                                                                               ?                                                                                               (                                                                                                           (                                                                                                               5                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                               R                                                                                                           7                                                                                                       @                                                                                                                               6                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                  8                                                                           5                                                                                                                           @                                                                                                           8                                                                                                       2                                                                                                                                                                                                                                                                                                                                      R                                                                                                                                               2                                                                                                   3                                                                                       @                                                                                               ?                                                                                                       2                                                                                                                                                                                                                                                                                                                              R                                                                                                                           )                                                                                                           ?                                                                                   @                                                                           7                                                                                                           7




                                                                    (                                                                                                           (                                                                                                                                                           6                                                                                                                                                                                                               ?                                                                                               (                                                                                                           (                                                                                                               5                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                               R                                                                                                           7                                                                                                       @                                                                                                                               6                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                  8                                                                           5                                                                                                                           @                                                                                                           8                                                                                                       2                                                                                                                                                                                                                                                                                                                                      R                                                                                                                                               2                                                                                                   3                                                                                       @                                                                                               ?                                                                                                       2                                                                                                                                                                                                                                                                                                                              R                                                                                                                           )                                                                                                           ?                                                                                   @                                                                           7                                                                                                           7




                                                                        (                                                                                                           (                                                                                           5                                                                                                                                                                                                                                                                               ?                                                                                               (                                                                                                           (                                                                                                               5                                                                                                                                                                                                                   R                                                                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R                                                                                                                               R                                                                                                           7                                                                                                       @                                                                                                                               6                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                  8                                                                           5                                                                                                                           @                                                                                                           8                                                                                                       2                                                                                                                                                                                                                                                                                                                                      R                                                                                                                                               2                                                                                                   3                                                                                       @                                                                                               ?                                                                                                       2                                                                                                                                                                                                                                                                                                                              R                                                                                                                           )                                                                                                           ?                                                                                   @                                                                           7                                                                                                           7




                                                                            (                                                                                                           (                                                                                           R                                                                                                                                                                                                                                                                               ?                                                                                                   (                                                                                                       (                                                                                                                   5                                                                                                                                                                                                               R                                                                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R                                                                                                                               R                                                                                                           7                                                                                                       @                                                                                                                               6                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                  8                                                                           5                                                                                                                               @                                                                                                               8                                                                                                   2                                                                                                                                                                                                                                                                                                                                      R                                                                                                                                               2                                                                                                   3                                                                                       @                                                                                           ?                                                                                                       2                                                                                                                                                                                                                                                                                                                                  R                                                                                                                           )                                                                                                       ?                                                                                       @                                                                       7                                                                                                           7




                                                                                        (                                                                                                               )                                                                               (                                                                                                                                                                                                                                                                                       ?                                                                                   (                                                                                                                                                                       )                                                   7                                                                                                                                                                                                                                       2                                                                                                                                                                                                                                               3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     R                                                                                                                       c           (                                                                                                                       )                                                                                                       R                                                                                                                                                                                       @           3                                                                                                               8                                                                                                                                                                                                                                                                                              5                                                                                                                   5                                                                                                                       6                                                                                                                                           @                                               R                                                                                                                               8                                                                                                                                                                                                                          5                                                                                                           c                   )                                                                                                               2                                                                                               )                                                                                                                                                                               @                   6                                                                                   (                                                                                                                                                                                                                              7                                                                                                                   c               (                                                                                                               ?                                                                                       7                                                                                                                                                                           @               R                                                                                                       )




                                                                                (                                                                                                               )                                                                                                                                               )                                                                                                                                                                                                                       ?                                                                                                   (                                                                                                       (                                                                                                                                                           2                                                                                                           )                                                                                                       7                                                                                                                                                                                                                           3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R                                                                                                                               R                                                                                                           7                                                                                                       @                                                                                                                               6                                                                                                       3                                                                                                                                                                                                                                                                                                                                                      5                                                                                                                                                               ?                                                                                               @                                                                                                               2                                                                                                   ?                                                                                                                                                                                                                                                                                                                                      R                                                                                                                                               )                                                                                                   ?                                                                                       @                                                       7                                                                                                               7                                                                                                                                                                                                                                                                                                                                                              R                                                                                                                           )                                                                                                           ?                                                                                   @                                                                           7                                                                                                           7




                                                                                    (                                                                                                               )                                                                                                                                               ?                                                                                                                                                                                                                       ?                                                                                                   (                                                                                                       (                                                                                                               5                                                                                                                                                                                                               R                                                                                                                                                                                                                                                                           3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R                                                                                                                               R                                                                                                           7                                                                                                       @                                                                                                                               6                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                              8                                                                           5                                                                                                                               @                                                                                                               8                                                                                                   2                                                                                                                                                                                                                                                                                                                                      R                                                                                                                                               2                                                                                                   3                                                                                       @                                                                                           ?                                                                                                       2                                                                                                                                                                                                                                                                                                                                  R                                                                                                                           )                                                                                                       ?                                                                                       @                                                                       7                                                                                                           7




                                                                                            (                                                                                                               )                                                                                                                                           2                                                                                                                                                                                                                           ?                                                                                               (                                                                                                                                                           )                                                           (                                                                                                                                                                                                                               6                                                                                                                                                                                                                                                           3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                               (                                                                                                           5                                                                                                       @                                               5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ?                                                                                                   )                                                                                                       @                                                           R                                                                                                                                                       8                                                                                                                                                                                                                                                                                                                                              2                                                                           5                                                                                                                                                               3                                                                                       @                                               R                                                                                                                                                   2                                                                                                                                                                                                                                                                                                                                      2                                                                                                                       3                                                                                                       6                                                                                       @                                                                                   6                                                                                                   ?




                                                                                                (                                                                                                               )                                                                           7                                                                                                                                                                                                                                                                                           ?                                                                                               (                                                                                                                                                           )                                                                                               )                                                                                                                                                                                           3                                                                                                                                                                                                                                                           3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                               (                                                                                                           5                                                                                                       @                                               5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      )                                                                       5                                                                                                                                   @                                                                                                           ?                                                       R                                                                                                                                                                                                                                                                                                                                                                                              2                                                                           R                                                                                                           (                                                                                                                                           @                                                                                       8                                                                   R                                                                                                                                                                                                                                                                                                                                                                              2                                                                                                                       3                                                                                                       6                                                                                       @                                                                                       6                                                                                                           ?




                                                                                                        (                                                                                                               )                                                                                                                                       8                                                                                                                                                                                                                               ?                                                                                               (                                                                                               (                                                                                                                                                           6                                                                                                       )                                                                                                   (                                                                                                                                                                                                                                           3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                           @                                               5                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2                                                                                                       ?                                                                                                       @                                               R                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                                  2                                                                                                                               6                                                                                                   8                                                                                                   @                               R                                                                                                                                                               8                                                                                                                                                                                                                                                                                                                                          2                                                                                                               3                                                                                                           6                                                                                       @                                                                               6                                                                                                           ?




                                                                                                            (                                                                                                               )                                                                                                                                       3                                                                                                                                                                                                                               ?                                                                                               (                                                                                               (                                                                                                               5                                                                                                                                                                                                       R                                                                                                                                                                                                                                                                                           3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             R                                                                                                                                   R                                                                                                           7                                                                                                           @                                                                                                       6                                                                                                       3                                                                                                                                                                                                                                                                                                                                                                                                                              8                                                                   5                                                                                                                                                   @                                                                                                       8                                                                                                   2                                                                                                                                                                                                                                                                                                                  R                                                                                                                                                           2                                                                                                   3                                                                                                   @                                                                                   ?                                                                                                               2                                                                                                                                                                                                                                                                                                          R                                                                                                                                                   )                                                                                                       ?                                                                                           @                                           7                                                                                                           7




                                                                                                                            (                                                                                                               )                                                                                                                                   6                                                                                                                                                                                                                                   ?                                                                                               (                                                                                               (                                                                                                                                                   )                                                                                                       )                                                                                                                           3                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                       @                                               5                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                      7                                                                                                                                                                   )                                                                                                       @                                                                                                               )                                                                                               3                                                                                                                                                                                                                                                                                                                                                  2                                                                                                                               3                                                                                                   6                                                                                                   @                                                                                   6                                                                                                       ?                                                                                                                                                                                                                                                                                                                                              2                                                                                                               3                                                                                                           6                                                                                   @                                                                               6                                                                                                       ?




                                                                                                    (                                                                                                               )                                                                           5                                                                                                                                                                                                                                                                                           ?                                                                                               (                                                                                               (                                                                                                                                                           ?                                                                                                       )                                                                                                                           8                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                       @                                               5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                  7                                                                                                                                                                   )                                                                                                           @                                                                                                           )                                                                                                   3                                                                                                                                                                                                                                                                                                                                                  2                                                                                                                           3                                                                                                       6                                                                                               @                                                                                       6                                                                                                       ?                                                                                                                                                                                                                                                                                                                                          2                                                                                                                   3                                                                                                       6                                                                                       @                                                                               6                                                                                                       ?




                                                                                                    (                                                                                                               )                                                                           R                                                                                                                                                                                                                                                                                           ?                                                                                               (                                                                                               (                                                                                                                   (                                                                                                                                               )                                                                                                                           6                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                       @                                               5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                  7                                                                                                                                                                   )                                                                                                           @                                                                                                           )                                                                                                   3                                                                                                                                                                                                                                                                                                                                                  2                                                                                                                           3                                                                                                       6                                                                                               @                                                                                       6                                                                                                       ?                                                                                                                                                                                                                                                                                                                                          2                                                                                                                   3                                                                                                                   6                                                                                       @                                                                               6                                                                                                           ?




                                                                                                                (                                                                                                               ?                                                                       (                                                                                                                                                                                                                                                                                               ?                                                                                               (                                                                                               (                                                                                                               (                                                                                                                                               )                                                                                                                           6                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                           @                                           5                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                      7                                                                                                                                                                   )                                                                                                           @                                                                                                           )                                                                                               3                                                                                                                                                                                                                                                                                                                                                  2                                                                                                                               3                                                                                                   6                                                                                                   @                                                                                   6                                                                                                           ?                                                                                                                                                                                                                                                                                                                                          2                                                                                                               3                                                                                                           6                                                                                       @                                                                               6                                                                                                           ?




                                                                                                                (                                                                                                               ?                                                                                                                                       )                                                                                                                                                                                                                               ?                                                                                               (                                                                                               (                                                                                                                                                       )                                                                                                       )                                                                                                                           3                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                           @                                           5                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                      7                                                                                                                                                                   )                                                                                                           @                                                                                                           )                                                                                               3                                                                                                                                                                                                                                                                                                                                                  2                                                                                                                               3                                                                                                   6                                                                                                   @                                                                                   6                                                                                                           ?                                                                                                                                                                                                                                                                                                                                          2                                                                                                               3                                                                                                           6                                                                                       @                                                                               6                                                                                                           ?




                                                                                                                (                                                                                                               ?                                                                                                                                       ?                                                                                                                                                                                                                               ?                                                                                               (                                                                                               (                                                                                                               7                                                                                                                                               )                                                                                                                           2                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2                                                                                           7                                                                                                           R                                                                                                       @                                               5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                  7                                                                                                                                                                   )                                                                                                           @                                                                                                           )                                                                                                   3                                                                                                                                                                                                                                                                                                                                                  2                                                                           (                                                                                                           5                                                                                                                                           @                                                                                       6                                                                                                       ?                                                                                                                                                                                                                                                                                                                                          2                                                                   (                                                                                                           5                                                                                                                                       @                                                                               6                                                                                                   ?




                                                                                                    (                                                                                                               ?                                                                                                                                       2                                                                                                                                                                                                                               ?                                                                                               (                                                                                               (                                                                                                                                                           3                                                                                                       )                                                                                                                           )                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2                                                                                           7                                                                                                           R                                                                                                       @                                               5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2                                                                                                   3                                                                                                           @                                                                                                           8                                                   R                                                                                                                                                                                                                                                                                                                                                                                                  2                                                                                                                           )                                                                                                       2                                                                                               @                                                                                       ?                                                               R                                                                                                                                                                                                                                                                                                                                                                                  2                                                                   (                                                                                                           5                                                                                                                                       @                                                                               6                                                                                                       ?




                                                                                                        (                                                                                                               ?                                                                           7                                                                                                                                                                                                                                                                                           ?                                                                                               (                                                                                               (                                                                                                                                                           8                                                                                                       )                                                                                                                           ?                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2                                                                                           7                                                                                                           R                                                                                                           @                                               5                                                                                                           5                                                                                                                                                                                                                                                                                                                                                                                                                      7                                                                                                                               (                                                                                                                                               @                                                                                                           ?                                                                                               8                                                                                                                                                                                                                                                                                                                                                  2                                                                       (                                                                                                           R                                                                                                                                                   @                                                                                   3                                                                                                       2                                                                                                                                                                                                                                                                                                                                                      2                                                       (                                                                                                           5                                                                                                                                                       @                                                                       6                                                                                                               ?




                                                                                                                        (                                                                                                               ?                                                                                                                                   8                                                                                                                                                                                                                                   ?                                                                                               (                                                                                               (                                                                                                                                                   6                                                                                                           )                                                                                           (                                                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                           @                                       5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2                                                                                                           ?                                                                                                           @                                   R                                                                                                                                                                           2                                                                                                                                                                                                                                                                                                                                              2                                                                                                                               6                                                                                                   8                                                                                               @                           R                                                                                                                                                                       8                                                                                                                                                                                                                                                                                                                                          2                                                                                                                   3                                                                                                       6                                                                                               @                                                                       6                                                                                                               ?




                                                                                                                                (                                                                                                               ?                                                                                                                                   3                                                                                                                                                                                                                                   ?                                                                                               (                                                                                               (                                                                                                                                                   6                                                                                                       )                                                                                           (                                                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                           @                                       5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2                                                                                                           ?                                                                                                           @                                   R                                                                                                                                                                               2                                                                                                                                                                                                                                                                                                                                              2                                                                                                                               6                                                                                                   8                                                                                               @                       R                                                                                                                                                                       8                                                                                                                                                                                                                                                                                                                                          2                                                                                                                   3                                                                                                       6                                                                                                   @                                                                   6                                                                                                               ?




                                                                                                                                    (                                                                                                               ?                                                                                                                                   6                                                                                                                                                                                                                                   ?                                                                                               (                                                                                               (                                                                                                                                                   2                                                                                                       )                                                                                           7                                                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                   6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                           @                                       5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                  7                                                                                                                                                                       )                                                                                                           @                                                                                                       )                                                                                                       3                                                                                                                                                                                                                                                                                                                                              2                                                                                                                               3                                                                                                   6                                                                                               @                                                                                       6                                                                                                           ?                                                                                                                                                                                                                                                                                                                                      2                                                                                                                   3                                                                                                       6                                                                                           @                                                                           6                                                                                                               ?




                                                                                                                    (                                                                                                               ?                                                                       5                                                                                                                                                                                                                                                                                               ?                                                                                               (                                                                                               (                                                                                                               7                                                                                                                                               )                                                                                                                           2                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                           @                                       5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                  7                                                                                                                                                                       )                                                                                                           @                                                                                                       )                                                                                                       3                                                                                                                                                                                                                                                                                                                                              2                                                                                                                               3                                                                                                   6                                                                                               @                                                                                       6                                                                                                           ?                                                                                                                                                                                                                                                                                                                                      2                                                                                                                   3                                                                                                       6                                                                                           @                                                                           6                                                                                                               ?




                                                                                                                    (                                                                                                               ?                                                                       R                                                                                                                                                                                                                                                                                               ?                                                                                               (                                                                                               (                                                                                                               7                                                                                                                                               )                                                                                                                           2                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                           @                                       5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                  7                                                                                                                                                                       )                                                                                                           @                                                                                                       )                                                                                                       3                                                                                                                                                                                                                                                                                                                                              2                                                                                                                               3                                                                                                   6                                                                                                       @                                                                                   6                                                                                                           ?                                                                                                                                                                                                                                                                                                                                          2                                                                                                                   3                                                                                                       6                                                                                                   @                                                                   6                                                                                                               ?




                                                                                                                                (                                                                                                               2                                                               (                                                                                                                                                                                                                                                                                                       ?                                                                                               (                                                                                                                               )                                                                       7                                                                                                                                                                                                                   2                                                                                                                                                                                                                                                                                   3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                           @                                       5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6                                                                                                                       @                                                                           2                                                                                                                   ?                                                                                                                                                                                                                                                                                                                                                                                                      7                                                                                               (                                                                                                                                                                       )                                                                                               @                                                                                   8                                                                                                           3                                                                                                                                                                                                                                                                                                                                          2                                                                                                                   3                                                                                                       6                                                                                               @                                                                       6                                                                                                               ?




                                                                                                                                (                                                                                                               2                                                                                                                                   )                                                                                                                                                                                                                                   ?                                                                                               (                                                                                               (                                                                                                       (                                                                                                                                                   )                                                                                                                           6                                                                                                                                                                                                                       3                                                                                                           @                                                                                                   3                                                                                                               6                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7                                                                                                                                   (                                                                                                           5                                                                                                           @                                       5                                                                                                               5                                                                                                                                                                                                                                                                                                                                                                                                              7                                                                                                                                                                           )                                                                                                           @                                                                                                   )                                                                                                           3                                                                                                                                                                                                                                                                                                                                              2                                                                                                                               3                                                                                                   6                                                                                               @                                                                                   6                                                                                                           ?                                                                                                                                                                                                                                                                                                                                          2                                                                                                                   3                                                                                                       6                                                                                               @                                                                       6                                                                                                               ?




                                                                                                                                                                                                                                                                                                                                                                                                            Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 27 of 198NGIC 000242 #:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     




                                                                                                                                                                                                                                                                                                                                                                                                                                                 946
                                                                                                                                                                                                                                                                                                       ¡                                                                                                                                   ¢                           £                       ¤                               ¥                                   ¦               ¤           §           ¢                       ¥               ¨




                                                            ©                       ª
                                                                                                                                «               ¬                                           ­                                                                                                                                                                                                                                                               §                           ¦                                   ¨                                           ¨                       §               §           ®       ¯                           °




                                                                                                                                                                ©               ´                   µ                       ª
                                                            ±                           ²                                   ³                                                                                   «                                                      ­                                                                                                                                                                                                   ¥                               ¨                       ®               ¥                                   §               ¥           ¢                           £           ¶




                                                (                               2                               ?                                                                                                                   ?                   (                       (                       ?                                                           )                   8                                                                               3                       @                   3                           6                                                                                                                                                                                             7           (               5           @       5           5                                                                                                                                                                          7                   )       @               )           3                                                                                                                          2               3               6           @           6           ?                                                                                                                          2                   3       6           @           6           ?




                                            (                           2                                   2                                                                                                                   ?                   (                       (                   7                                                               )                   2                                                                               3                       @                   3                           6                                                                                                                                                                                             7           (               5               @       5           5                                                                                                                                                                          7                   )       @               )           3                                                                                                                          2               3               6           @           6           ?                                                                                                                          2                   3       6           @           6           ?




                                            (                           2                           7                                                                                                                           ?                   (                       (                       2                                                           )           7                                                                                       3                       @                   3                           6                                                                                                                                                                                             7           (               5               @           5           5                                                                                                                                                                          7                   )       @               )           3                                                                                                                          2               3               6           @           6           ?                                                                                                                          2                   3       6           @           6           ?




ó                   º               Ê                   ¸                   À                   Â                                   ¸                   ½                   »                           Â               º                       Ê                   Å                       ¸                       Ä       º       Ã               º       ½                   ¾               Ä       ¼       ¹       ¾   ¹       ¸       Â           º                           ß                                   ¸                                   ¹                       º               »                           ¼                   ½               ¸       È               º       Â       ¸   Ç           º           Ã                           ¸           Â           Ý                       º           ¾               Â       ¸       ¾           º       ¹                   ¸                   ¾           ¾           ¿       º       ¾       À   Ã                       º                       ¾           ¿               À       ¹           Â       º       Ê       ¼       Â   ¾               â       ¸           ¹       Ê       Â               º               Ê                       ¸           Â               º       »       á   ô           ¸       Â               Ý   º       ¾       Ê           Â       À   Ä       º               ¹                       Ä           ¸           ½           É   ¸   ½   »




        ¼       Á           ¾           º                       ½                                       »                               ¼                   É                       ¹           Æ                   ß                       ¹                   ¾                       ¸                   ½           ¾       À       ¸   Å   Å       Ü               Ä                   ¿       ¸       ½       Ç           º       ¼       È               º                                   Â                           ¾                       À                       Ã                           º           É               ¸               ½               »               ¾       ¿       º           Â   º       Á   ¼               Â           º                   ¾                   ¿                   º           ¹           º               Ê           Â           À   Ä           º                   ¹           ¸           Â       º       ¼           ½           Å   Ü                       È                           ¸       Å       À   »       Á       ¼       Â       ê           ¢               »       ¸   Ü       ¹       Á               Â               ¼               Ã                                   ¾       ¿       º           »   ¸       ¾       º                   ¼       Á       Â   º       Ê           ¼               Â       ¾




    À       ¹           ¹       Æ                   ¸               ½                                               Ä                       º                       á




                                                                                                                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 28 of 198NGIC 000243 #:
                                                                                                                                                                                                        PageID                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ]                                                                   




                                                                                                                                                                     947
                                                                                                                           ¡                                                   ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                   §               ¦               ¨                   ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                           ¥                   ¨           ®           ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                            Í      Õ   Ì   Ù   Ø   Õ      Í              ß               ç                              Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                       é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 29 of 198NGIC 000244 #:
                                                                                                                PageID                                                                                                                                                                                                                      f               




                                                                             948
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                           î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 30 of 198NGIC 000245 #:
                                                                                                                PageID                                                                                                                                                                                                                                         




                                                                             949
                                                                                                                           ¡                                               ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                        ü      Î   Î   ü      Õ      Ì   Ø          ×




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 31 of 198NGIC 000246 #:
                                                                                                                PageID                                                                                                                                                                               ñ   ´               




                                                                             950
                                                                                                                           ¡                                       ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                   §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                           ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                        ì      ×      Ù   Ø   Í   Í   




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 32 of 198NGIC 000247 #:
                                                                                                                PageID                                                                                                                                                                   ñ                  




                                                                             951
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì




                                                                                                                                        é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 33 of 198NGIC 000248 #:
                                                                                                                PageID                                                                                                                                                                                       ñ                  




                                                                             952
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                            Ø   Ù   Ú      ×   à   Í      Ù




                                                                                                                                        å




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 34 of 198NGIC 000249 #:
                                                                                                                PageID                                                                                                                                                                       ñ   ñ               




                                                                             953
                                                                                                                           ¡                                           ¢                   £           ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §                   ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ç   ç      Ù   ü   Ø   ×          Î                  Ì




                                                                                                                                        é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 35 of 198NGIC 000250 #:
                                                                                                                PageID                                                                                                                                                                                   ñ                  




                                                                             954
                                                                                                                           ¡                                           ¢                   £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   Ì   Ù      Í   á             Ù   à




                                                                                                                                        é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 36 of 198NGIC 000251 #:
                                                                                                                PageID                                                                                                                                                                               ñ                  




                                                                             955
                                                                                                                           ¡                                           ¢               £           ¤                       ¥           ¦       ¤               §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §               §           ®       ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨               ®       ¥           §                   ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                            Ø   Ù   Ú      ×   à   Í      Ù                                      Ì                                          Í              Ì           




                                                                                                                                        å                                           î




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                            Ø   Ù   Ú      ×   à   Í      Ù




                                                                                                                                        å




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 37 of 198NGIC 000252 #:
                                                                                                                PageID                                                                                                                                                                                                       ñ                  




                                                                             956
                                                                                                                           ¡                                                                                       ¢                   £               ¤                       ¥                   ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                           §                   ¦                   ¨                       ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                                   ¥                       ¨               ®               ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                            Í              Õ       Ì   Ù       Ø   Õ              Í                          ß                       ç                                      Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                                                       é




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                                       ×       à                      ×       Î       Ø   ×                      ô               ×                   Ø                   Ì




                                                                                                                                        é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 38 of 198NGIC 000253 #:
                                                                                                                PageID                                                                                                                                                                                                                                                                       ñ   ]               




                                                                             957
                                                                                                                           ¡                                               ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           p
                                                                                                                                        ü      Î   Î   ü      Õ      Ì   Ø          ×




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 39 of 198NGIC 000254 #:
                                                                                                                PageID                                                                                                                                                                               ñ   f               




                                                                             958
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           p
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì




                                                                                                                                        é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 40 of 198NGIC 000255 #:
                                                                                                                PageID                                                                                                                                                                                       ñ                  




                                                                             959
                                                                                                                           ¡                                                   ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                   §               ¦               ¨                   ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                           ¥                   ¨           ®           ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       o           p
                                                                                                                                            Í      Õ   Ì   Ù   Ø   Õ      Í              ß               ç                              Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                       é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 41 of 198NGIC 000256 #:
                                                                                                                PageID                                                                                                                                                                                                                      ´               




                                                                             960
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o       o           p
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                           î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 42 of 198NGIC 000257 #:
                                                                                                                PageID                                                                                                                                                                                                                                         




                                                                             961
                                                                                                                           ¡                                           ¢               £           ¤                       ¥           ¦       ¤               §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §               §           ®       ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨               ®       ¥           §                   ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o       o           p
                                                                                                                                            Ø   Ù   Ú      ×   à   Í      Ù                                      Ì                                          Í              Ì           




                                                                                                                                        å                                           î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 43 of 198NGIC 000258 #:
                                                                                                                PageID                                                                                                                                                                                                                         




                                                                             962
                                                                                                                           ¡                                       ¢               £           ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           p
                                                                                                                                        á   Í      ã      Ù   í   Ö                         Í




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 44 of 198NGIC 000259 #:
                                                                                                                PageID                                                                                                                                                                              ñ               




                                                                             963
                                                                                                                           ¡                                           ¢                   £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨           ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           p
                                                                                                                                            Þ      ç      Ù      Ì      Ù                              Ø           Í




                                                                                                                                        ê                                           é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 45 of 198NGIC 000260 #:
                                                                                                                PageID                                                                                                                                                                                                         




                                                                             964
                                                                                                                           ¡                                                   ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                   §               ¦               ¨                   ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                           ¥                   ¨           ®           ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       o           p
                                                                                                                                            Í      Õ   Ì   Ù   Ø   Õ      Í              ß               ç                              Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                       é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 46 of 198NGIC 000261 #:
                                                                                                                PageID                                                                                                                                                                                                                                     




                                                                             965
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           p
                                                                                                                                            Ø   Ù   Ú      ×   à   Í      Ù




                                                                                                                                        å




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 47 of 198NGIC 000262 #:
                                                                                                                PageID                                                                                                                                                                                         




                                                                             966
                                                                                                                           ¡                                                                               ¢                   £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           p
                                                                                                                                                       ×       à              ×       Î   Ø       ×                      ô               ×               Ø               Ì




                                                                                                                                        é




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                                   Õ       â                                ô       ×       Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 48 of 198NGIC 000263 #:
                                                                                                                PageID                                                                                                                                                                                                                                  ]               




                                                                             967
                                                                                                                           ¡                                       ¢               £           ¤                   ¥               ¦           ¤       §           ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦               ¨                   ¨                   §       §               ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨           ®           ¥               §           ¥           ¢                       £       ¶




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                           Õ   â            ô   ×   Ø       Ì                                              Ì                                      Í              Ì               




                                                                                                                                                                                                î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 49 of 198NGIC 000264 #:
                                                                                                                PageID                                                                                                                                                                                                          f               




                                                                             968
                                                                                                                           ¡                                           ¢                   £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨           ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                            Þ      ç      Ù      Ì      Ù                              Ø           Í




                                                                                                                                        ê                                           é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 50 of 198NGIC 000265 #:
                                                                                                                PageID                                                                                                                                                                                                         




                                                                             969
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 51 of 198NGIC 000266 #:
                                                                                                                PageID                                                                                                                                                                                      ´               




                                                                             970
                                                                                                                           ¡                                   ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                            Û   Õ   Ì   ã      Ù   â




                                                                                                                                        î




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                            Û   Õ   Ì   ã      Ù   â




                                                                                                                                        î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 52 of 198NGIC 000267 #:
                                                                                                                PageID                                                                                                                                                                                 




                                                                             971
                                                                                                                           ¡                                                                                       ¢                   £           ¤                   ¥               ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                           §               ¦               ¨                   ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                                       Õ       â                                    ô       ×       Ø       Ì




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                            Í              Õ       Ì       Ù   Ø       Õ          Í                              ß               ç                              Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 53 of 198NGIC 000268 #:
                                                                                                                PageID                                                                                                                                                                                                                                                                             




                                                                             972
                                                                                                                           ¡                                                                       ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                                Û       Õ       Ì       ã              Ù   â




                                                                                                                                        î




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                                   Õ       â                                ô   ×   Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 54 of 198NGIC 000269 #:
                                                                                                                PageID                                                                                                                                                                                                          ñ               




                                                                             973
                                                                                                                           ¡                                       ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ~
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 55 of 198NGIC 000270 #:
                                                                                                                PageID                                                                                                                                                                                         




                                                                             974
                                                                                                                           ¡                                       ¢               £           ¤                   ¥               ¦           ¤       §           ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦               ¨                   ¨                   §       §               ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨           ®           ¥               §           ¥           ¢                       £       ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                           Õ   â            ô   ×   Ø       Ì                                              Ì                                      Í              Ì               




                                                                                                                                                                                                î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 56 of 198NGIC 000271 #:
                                                                                                                PageID                                                                                                                                                                                                                         




                                                                             975
                                                                                                                           ¡                                       ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 57 of 198NGIC 000272 #:
                                                                                                                PageID                                                                                                                                                                                         




                                                                             976
                                                                                                                           ¡                                       ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 58 of 198NGIC 000273 #:
                                                                                                                PageID                                                                                                                                                                          ]               




                                                                             977
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦           ¤           §               ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨                   §               §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®       ¥               §               ¥               ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ß   ç   Ù      Î   Î      Ù                                      ß                           ç                      Ù       Ì           ß                          ×   Ì




                                                                                                                                        é                                           é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 59 of 198NGIC 000274 #:
                                                                                                                PageID                                                                                                                                                                                                                      f               




                                                                             978
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 60 of 198NGIC 000275 #:
                                                                                                                PageID                                                                                                                                                                                                     




                                                                             979
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 61 of 198NGIC 000276 #:
                                                                                                                PageID                                                                                                                                                                                      ´               




                                                                             980
                                                                                                                           ¡                                                                                       ¢                   £               ¤                       ¥               ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                           §                   ¦                   ¨                   ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                                   ¥                           ¨           ®           ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                            Í              Õ       Ì   Ù       Ø   Õ              Í                          ß                       ç                                  Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                                                   é




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                                       ×       à                      ×       Î              Ù                                  Ø               Í




                                                                                                                                        é                                                                               é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 62 of 198NGIC 000277 #:
                                                                                                                PageID                                                                                                                                                                                                                                                                                     




                                                                             981
                                                                                                                           ¡                                   ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                            Û   Õ   Ì   ã      Ù   â




                                                                                                                                        î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 63 of 198NGIC 000278 #:
                                                                                                                PageID                                                                                                                                                                                 




                                                                             982
                                                                                                                           ¡                                                                               ¢                   £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                                       ×       à              ×       Î          Ù                                      Ø           Í




                                                                                                                                        é                                                                   é




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                                   Õ       â                                ô       ×       Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 64 of 198NGIC 000279 #:
                                                                                                                PageID                                                                                                                                                                                                                              ñ               




                                                                             983
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 65 of 198NGIC 000280 #:
                                                                                                                PageID                                                                                                                                                                                                     




                                                                             984
                                                                                                                           ¡                                       ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 66 of 198NGIC 000281 #:
                                                                                                                PageID                                                                                                                                                                                         




                                                                             985
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 67 of 198NGIC 000282 #:
                                                                                                                PageID                                                                                                                                                                                                     




                                                                             986
                                                                                                                           ¡                                       ¢               £           ¤                   ¥               ¦           ¤       §           ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦               ¨                   ¨                   §       §               ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨           ®           ¥               §           ¥           ¢                       £       ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                           Õ   â            ô   ×   Ø       Ì                                              Ì                                      Í              Ì               




                                                                                                                                                                                                î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 68 of 198NGIC 000283 #:
                                                                                                                PageID                                                                                                                                                                                                          ]               




                                                                             987
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 69 of 198NGIC 000284 #:
                                                                                                                PageID                                                                                                                                                                                      f               




                                                                             988
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 70 of 198NGIC 000285 #:
                                                                                                                PageID                                                                                                                                                                                                     




                                                                             989
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 71 of 198NGIC 000286 #:
                                                                                                                PageID                                                                                                                                                                                   ]   ´               




                                                                             990
                                                                                                                           ¡                                       ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 72 of 198NGIC 000287 #:
                                                                                                                PageID                                                                                                                                                                       ]                  




                                                                             991
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 73 of 198NGIC 000288 #:
                                                                                                                PageID                                                                                                                                                                                   ]                  




                                                                             992
                                                                                                                           ¡                                       ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 74 of 198NGIC 000289 #:
                                                                                                                PageID                                                                                                                                                                       ]   ñ               




                                                                             993
                                                                                                                           ¡                                       ¢               £           ¤                   ¥               ¦           ¤       §           ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦               ¨                   ¨                   §       §               ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨           ®           ¥               §           ¥           ¢                       £       ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                           Õ   â            ô   ×   Ø       Ì                                              Ì                                      Í              Ì               




                                                                                                                                                                                                î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 75 of 198NGIC 000290 #:
                                                                                                                PageID                                                                                                                                                                                                       ]                  




                                                                             994
                                                                                                                           ¡                                   ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                            Û   Õ   Ì   ã      Ù   â




                                                                                                                                        î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 76 of 198NGIC 000291 #:
                                                                                                                PageID                                                                                                                                                               ]                  




                                                                             995
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 77 of 198NGIC 000292 #:
                                                                                                                PageID                                                                                                                                                                                   ]                  




                                                                             996
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 78 of 198NGIC 000293 #:
                                                                                                                PageID                                                                                                                                                                                   ]   ]               




                                                                             997
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 79 of 198NGIC 000294 #:
                                                                                                                PageID                                                                                                                                                                                   ]   f               




                                                                             998
                                                                                                                           ¡                                                                                       ¢                       £           ¤                   ¥               ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                               §               ¦               ¨                   ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                                       ¥                   ¨           ®           ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                            Í              Õ       Ì       Ù       Ø   Õ              Í                          ß                   ç                              Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                                                       é




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                                       ×       Ì       Ù                  Í       á                         Ù       à




                                                                                                                                        é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 80 of 198NGIC 000295 #:
                                                                                                                PageID                                                                                                                                                                                                                                                               ]                  




                                                                             999
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 81 of 198NGIC 000296 #:
                                                                                                                PageID                                                                                                                                                                                   f   ´               




                                                                            1000
                                                                                                                           ¡                                   ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           °
                                                                                                                                            Û   Õ   Ì   ã      Ù   â




                                                                                                                                        î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 82 of 198NGIC 000297 #:
                                                                                                                PageID                                                                                                                                                               f                  




                                                                            1001
                                                                                                                           ¡                                                                               ¢                   £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           °
                                                                                                                                                   Õ       â                                ô       ×       Ø       Ì




g       h           i       j           k               l                       m           n           o       o           °
                                                                                                                                                       ×       à              ×       Î          Ù                                      Ø           Í




                                                                                                                                        é                                                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 83 of 198NGIC 000298 #:
                                                                                                                PageID                                                                                                                                                                                                                           f                  




                                                                            1002
                                                                                                                           ¡                                       ¢               £           ¤                   ¥               ¦           ¤       §           ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦               ¨                   ¨                   §       §               ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨           ®           ¥               §           ¥           ¢                       £       ¶




g       h           i       j           k               l                       m           n           o       o           °
                                                                                                                                           Õ   â            ô   ×   Ø       Ì                                              Ì                                      Í              Ì               




                                                                                                                                                                                                î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 84 of 198NGIC 000299 #:
                                                                                                                PageID                                                                                                                                                                                                       f   ñ               




                                                                            1003
                                                                                                                           ¡                                                                               ¢                   £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           °
                                                                                                                                                       ×       à              ×       Î          Ù                                      Ø           Í




                                                                                                                                        é                                                                   é




g       h           i       j           k               l                       m           n           o       o           °
                                                                                                                                                   Õ       â                                ô       ×       Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 85 of 198NGIC 000300 #:
                                                                                                                PageID                                                                                                                                                                                                                           f                  




                                                                            1004
                                                                                                                           ¡                                                                               ¢                   £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ¯
                                                                                                                                                   Õ       â                                ô       ×       Ø       Ì




g       h           i       j           k               l                       m           n           o       o           ¯
                                                                                                                                                       ×       à              ×       Î          Ù                                      Ø           Í




                                                                                                                                        é                                                                   é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 86 of 198NGIC 000301 #:
                                                                                                                PageID                                                                                                                                                                                                                           f                  




                                                                            1005
                                                                                                                           ¡                                   ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ¯
                                                                                                                                            Û   Õ   Ì   ã      Ù   â




                                                                                                                                        î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 87 of 198NGIC 000302 #:
                                                                                                                PageID                                                                                                                                                               f                  




                                                                            1006
                                                                                                                           ¡                                       ¢               £           ¤                   ¥               ¦           ¤       §           ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦               ¨                   ¨                   §       §               ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨           ®           ¥               §           ¥           ¢                       £       ¶




g       h           i       j           k               l                       m           n           o       o           ¯
                                                                                                                                           Õ   â            ô   ×   Ø       Ì                                              Ì                                      Í              Ì               




                                                                                                                                                                                                î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 88 of 198NGIC 000303 #:
                                                                                                                PageID                                                                                                                                                                                                       f   ]               




                                                                            1007
                                                                                                                           ¡                                       ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                   §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                           ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ¯
                                                                                                                                            Ø   Ù   ì   Ø   Í   Ì      Ù




                                                                                                                                        å




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 89 of 198NGIC 000304 #:
                                                                                                                PageID                                                                                                                                                                   f   f               




                                                                            1008
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ³
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì




                                                                                                                                        é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 90 of 198NGIC 000305 #:
                                                                                                                PageID                                                                                                                                                                                       f                  




                                                                            1009
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ³
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì




                                                                                                                                        é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 91 of 198NGIC 000306 #:
                                                                                                                PageID                                                                                                                                                                                          ´               




                                                                            1010
                                                                                                                           ¡                                                   ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                   §               ¦               ¨                   ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                           ¥                   ¨           ®           ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       o           ³
                                                                                                                                            Í      Õ   Ì   Ù   Ø   Õ      Í              ß               ç                              Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                       é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 92 of 198NGIC 000307 #:
                                                                                                                PageID                                                                                                                                                                                                                                     




                                                                            1011
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o       o           ³
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                           î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 93 of 198NGIC 000308 #:
                                                                                                                PageID                                                                                                                                                                                                                                         




                                                                            1012
                                                                                                                           ¡                                                                                   ¢                       £               ¤                       ¥                       ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                       §                   ¦                       ¨                           ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                               ¥                           ¨               ®                   ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ³
                                                                                                                                            Í              Õ       Ì   Ù       Ø   Õ           Ú                         Ì               Ë               Ì               Ù                   Ø   ç




                                                                                                                                        ê




g       h           i       j           k               l                       m           n           o       o           ³
                                                                                                                                                       ×       à                      ×   Î       Ø   ×                      ô                   ×                   Ø                   Ì




                                                                                                                                        é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 94 of 198NGIC 000309 #:
                                                                                                                PageID                                                                                                                                                                                                                                                          ñ               




                                                                            1013
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ³
                                                                                                                                            Ø   Ù   Ú      ×   à   Í      Ù




                                                                                                                                        å




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 95 of 198NGIC 000310 #:
                                                                                                                PageID                                                                                                                                                                                         




                                                                            1014
                                                                                                                           ¡                                   ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ³
                                                                                                                                            Û   Õ   Ì   ã      Ù   â




                                                                                                                                        î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 96 of 198NGIC 000311 #:
                                                                                                                PageID                                                                                                                                                                                 




                                                                            1015
                                                                                                                           ¡                                           ¢                   £           ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §                   ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       o           ³
                                                                                                                                               ç   ç      Ù   ü   Ø   ×          Î                  Ì




                                                                                                                                        é




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 97 of 198NGIC 000312 #:
                                                                                                                PageID                                                                                                                                                                                                     




                                                                            1016
                                                                                                                           ¡                                           ¢               £           ¤                       ¥           ¦       ¤               §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §               §           ®       ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨               ®       ¥           §                   ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o       o           ³
                                                                                                                                            Ø   Ù   Ú      ×   à   Í      Ù                                      Ì                                          Í              Ì           




                                                                                                                                        å                                           î




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 98 of 198NGIC 000313 #:
                                                                                                                PageID                                                                                                                                                                                                          ]               




                                                                            1017
                                                                                                                           ¡                                       ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  o
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




g       h           i       j           k               l                       m           n           o                  o
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




                                        Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 99 of 198NGIC 000314 #:
                                                                                                                PageID                                                                                                                                                                          f               




                                                                            1018
                                                                                                                           ¡                                       ¢               £           ¤                   ¥               ¦           ¤       §           ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦               ¨                   ¨                   §       §               ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨           ®           ¥               §           ¥           ¢                       £       ¶




g       h           i       j           k               l                       m           n           o                  o
                                                                                                                                           Õ   â            ô   ×   Ø       Ì                                              Ì                                      Í              Ì               




                                                                                                                                                                                                î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 100 of 198NGICPageID
                                                                                                            000315 #:                                                                                                                                                                                                                          




                                                                     1019
                                                                                                                           ¡                                   ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  o
                                                                                                                                            Û   Õ   Ì   ã      Ù   â




                                                                                                                                        î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 101 of 198NGICPageID
                                                                                                            000316 #:                                                                                                                                                                   ´   ´               




                                                                     1020
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  o
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 102 of 198NGICPageID
                                                                                                            000317 #:                                                                                                                                                                                       ´                  




                                                                     1021
                                                                                                                           ¡                                   ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  o
                                                                                                                                            Û   Õ   Ì   ã      Ù   â




                                                                                                                                        î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 103 of 198NGICPageID
                                                                                                            000318 #:                                                                                                                                                                   ´                  




                                                                     1022
                                                                                                                           ¡                                                                           ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                           §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                   ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  o
                                                                                                                                                Ø   Ù       ì       Ø       Í   Ì              Ù




                                                                                                                                        å




g       h           i       j           k               l                       m           n           o                  o
                                                                                                                                                       Õ       â                                ô   ×   Ø       Ì




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 104 of 198NGICPageID
                                                                                                            000319 #:                                                                                                                                                                                                               ´   ñ               




                                                                     1023
                                                                                                                           ¡                                       ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 105 of 198NGICPageID
                                                                                                            000320 #:                                                                                                                                                                           ´                  




                                                                     1024
                                                                                                                           ¡                                   ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                               §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                       ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                            Û   Õ   Ì   ã      Ù   â




                                                                                                                                        î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 106 of 198NGICPageID
                                                                                                            000321 #:                                                                                                                                                                   ´                  




                                                                     1025
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 107 of 198NGICPageID
                                                                                                            000322 #:                                                                                                                                                                                       ´                  




                                                                     1026
                                                                                                                           ¡                                       ¢               £           ¤                   ¥               ¦           ¤       §           ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦               ¨                   ¨                   §       §               ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨           ®           ¥               §           ¥           ¢                       £       ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                           Õ   â            ô   ×   Ø       Ì                                              Ì                                      Í              Ì               




                                                                                                                                                                                                î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 108 of 198NGICPageID
                                                                                                            000323 #:                                                                                                                                                                                                           ´   ]               




                                                                     1027
                                                                                                                           ¡                                       ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




g       h           i       j           k               l                       m           n           o                  p
                                                                                                                                           Õ   â            ô   ×   Ø       Ì




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 109 of 198NGICPageID
                                                                                                            000324 #:                                                                                                                                                                           ´   f               




                                                                     1028
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  p
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 110 of 198NGICPageID
                                                                                                            000325 #:                                                                                                                                                                                       ´                  




                                                                     1029
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  p
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 111 of 198NGICPageID
                                                                                                            000326 #:                                                                                                                                                                                          ´               




                                                                     1030
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  p
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 112 of 198NGICPageID
                                                                                                            000327 #:                                                                                                                                                                                                         




                                                                     1031
                                                                                                                           ¡                                       ¢               £           ¤                   ¥               ¦           ¤       §           ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦               ¨                   ¨                   §       §               ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨           ®           ¥               §           ¥           ¢                       £       ¶




g       h           i       j           k               l                       m           n           o                  p
                                                                                                                                           Õ   â            ô   ×   Ø       Ì                                              Ì                                      Í              Ì               




                                                                                                                                                                                                î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 113 of 198NGICPageID
                                                                                                            000328 #:                                                                                                                                                                                                                             




                                                                     1032
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  p
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 114 of 198NGICPageID
                                                                                                            000329 #:                                                                                                                                                                                          ñ               




                                                                     1033
                                                                                                                           ¡                                                                               ¢                   £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  p
                                                                                                                                                   Õ       â                                ô       ×       Ø       Ì




g       h           i       j           k               l                       m           n           o                  ~
                                                                                                                                                       ×       à              ×       Î   Ø       ×                      ô               ×               Ø               Ì




                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 115 of 198NGICPageID
                                                                                                            000330 #:                                                                                                                                                                                                                                                     




                                                                     1034
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  ~
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 116 of 198NGICPageID
                                                                                                            000331 #:                                                                                                                                                                                                                                             




                                                                     1035
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  ~
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 117 of 198NGICPageID
                                                                                                            000332 #:                                                                                                                                                                                                         




                                                                     1036
                                                                                                                           ¡                                                   ¢                       £                   ¤                       ¥           ¦           ¤           §               ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                       §                           ¦                   ¨               ¨                   §               §           ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                               ¥                               ¨               ®       ¥               §               ¥               ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  ~
                                                                                                                                        Ñ         Õ   Ö   ó   ñ   ×                                     Í                              Ù




                                                                                                                                                                        é




g       h           i       j           k               l                       m           n           o                  ~
                                                                                                                                        Ñ         Õ   Ö   ó   ñ   ×           Ø   Î           ç                   Í                          ò                                                  Î       




                                                                                                                                                                        î                                                                                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 118 of 198NGICPageID
                                                                                                            000333 #:                                                                                                                                                                                                                                      ]               




                                                                     1037
                                                                                                                           ¡                                                                               ¢                       £               ¤                           ¥               ¦           ¤                   §               ¢               ¥               ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §                       ¦                       ¨                   ¨                   §                   §               ®       ¯                       °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                           ¨                   ®           ¥               §                       ¥               ¢                   £           ¶




g       h           i       j           k               l                       m           n           o                  ~
                                                                                                                                        Ñ                     Õ   Ö       ó       ñ       ×                                         Í                              Ù                                                          Ì                                          Í              Ì   




                                                                                                                                                                                                        é                                                                                   î




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                        ô       ×       Ø   Ì                                 Í          Ù                                                      Ì                                                      Í                      Ì           




                                                                                                                                                                        é                                                   î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 119 of 198NGICPageID
                                                                                                            000334 #:                                                                                                                                                                                                                                                                                                  f               




                                                                     1038
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì




                                                                                                                                        é




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 120 of 198NGICPageID
                                                                                                            000335 #:                                                                                                                                                                                                                                             




                                                                     1039
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 121 of 198NGICPageID
                                                                                                            000336 #:                                                                                                                                                                                          ´               




                                                                     1040
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                        ô   ×   Ø   Ì             Í      Ù




                                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 122 of 198NGICPageID
                                                                                                            000337 #:                                                                                                                                                                                             




                                                                     1041
                                                                                                                           ¡                                           ¢                   £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨           ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                            Þ      ç      Ù      Ì      Ù                              Ø           Í




                                                                                                                                        ê                                           é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 123 of 198NGICPageID
                                                                                                            000338 #:                                                                                                                                                                                                             




                                                                     1042
                                                                                                                           ¡                                           ¢                   £           ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                               §               ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                        í      Í   â   ó   ñ   ×                 Í                  Ù




                                                                                                                                                                    é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 124 of 198NGICPageID
                                                                                                            000339 #:                                                                                                                                                                                          ñ               




                                                                     1043
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì




                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 125 of 198NGICPageID
                                                                                                            000340 #:                                                                                                                                                                                                             




                                                                     1044
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 126 of 198NGICPageID
                                                                                                            000341 #:                                                                                                                                                                                                                                             




                                                                     1045
                                                                                                                           ¡                                                   ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                   §               ¦               ¨                   ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                           ¥                   ¨           ®           ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                            Í      Õ   Ì   Ù   Ø   Õ      Í              ß               ç                              Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                       é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 127 of 198NGICPageID
                                                                                                            000342 #:                                                                                                                                                                                                                                         




                                                                     1046
                                                                                                                           ¡                                               ¢               £               ¤                   ¥           ¦           ¤           §               ¢           ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                               §                   ¦               ¨               ¨                   §               §           ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                       ¨           ®       ¥               §               ¥               ¢               £       ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                        Ñ         Õ   Ö   ó   ñ   ×       Ø   Î       ç               Í                  ò                                                  Î       




                                                                                                                                                                        î                                                                               é




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                        Ñ         Õ   Ö   ó   ñ   ×       Ø   Î       ç               Í                  ò                                                  Î                                             Ì      Í      Ì   




                                                                                                                                                                        î                                                                               é                                                       î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 128 of 198NGICPageID
                                                                                                            000343 #:                                                                                                                                                                                                                                                  ]               




                                                                     1047
                                                                                                                           ¡                                               ¢               £               ¤                   ¥           ¦           ¤           §               ¢           ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                               §                   ¦               ¨               ¨                   §               §           ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                       ¨           ®       ¥               §               ¥               ¢               £       ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                        Ñ         Õ   Ö   ó   ñ   ×       Ø   Î       ç               Í                  ò                                                  Î                                             Ì      Í      Ì   




                                                                                                                                                                        î                                                                               é                                                       î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 129 of 198NGICPageID
                                                                                                            000344 #:                                                                                                                                                                                                                                                  f               




                                                                     1048
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 130 of 198NGICPageID
                                                                                                            000345 #:                                                                                                                                                                                                                                             




                                                                     1049
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì




                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 131 of 198NGICPageID
                                                                                                            000346 #:                                                                                                                                                                                           ñ   ´               




                                                                     1050
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì




                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 132 of 198NGICPageID
                                                                                                            000347 #:                                                                                                                                                                                           ñ                  




                                                                     1051
                                                                                                                           ¡                                                   ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                   §               ¦               ¨                   ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                           ¥                   ¨           ®           ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o                  
                                                                                                                                            Í      Õ   Ì   Ù   Ø   Õ      Í              ß               ç                              Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                       é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 133 of 198NGICPageID
                                                                                                            000348 #:                                                                                                                                                                                                                       ñ                  




                                                                     1052
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  °
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì




                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 134 of 198NGICPageID
                                                                                                            000349 #:                                                                                                                                                                                           ñ   ñ               




                                                                     1053
                                                                                                                           ¡                                       ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                   §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                           ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  °
                                                                                                                                               ×   Ì      Õ   Ì      Ù




                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 135 of 198NGICPageID
                                                                                                            000350 #:                                                                                                                                                                       ñ                  




                                                                     1054
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  °
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 136 of 198NGICPageID
                                                                                                            000351 #:                                                                                                                                                                                                                           ñ                  




                                                                     1055
                                                                                                                           ¡                                           ¢               £           ¤                       ¥           ¦       ¤               §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §               §           ®       ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨               ®       ¥           §                   ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  °
                                                                                                                                        ô   ×   Ø   Ì             Í      Ù                                      Ì                                          Í              Ì           




                                                                                                                                                        é                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 137 of 198NGICPageID
                                                                                                            000352 #:                                                                                                                                                                                                           ñ                  




                                                                     1056
                                                                                                                           ¡                                                                               ¢                   £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                               §               ¦                   ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                   ¨           ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  °
                                                                                                                                            Þ                  ç          Ù              Ì              Ù                                  Ø           Í




                                                                                                                                        ê                                                                               é




g       h           i       j           k               l                       m           n           o                  °
                                                                                                                                        ô       ×       Ø   Ì                                 Í              Ù




                                                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 138 of 198NGICPageID
                                                                                                            000353 #:                                                                                                                                                                                                                               ñ   ]               




                                                                     1057
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  °
                                                                                                                                        ô   ×   Ø   Ì             Í      Ù




                                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 139 of 198NGICPageID
                                                                                                            000354 #:                                                                                                                                                                           ñ   f               




                                                                     1058
                                                                                                                           ¡                                           ¢                   £           ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                               §               ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  °
                                                                                                                                        í      Í   â   ó   ñ   ×                 Í                  Ù




                                                                                                                                                                    é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 140 of 198NGICPageID
                                                                                                            000355 #:                                                                                                                                                                                       ñ                  




                                                                     1059
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  ¯
                                                                                                                                        í      Í   â   ó   ñ   ×   á      Ð




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 141 of 198NGICPageID
                                                                                                            000356 #:                                                                                                                                                                              ´               




                                                                     1060
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  ¯




g       h           i       j           k               l                       m           n           o                  ¯
                                                                                                                                        ô   ×   Ø   Ì             Í      Ù




                                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 142 of 198NGICPageID
                                                                                                            000357 #:                                                                                                                                                                                             




                                                                     1061
                                                                                                                           ¡                                                                                       ¢                   £               ¤                       ¥                   ¦           ¤           §           ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                           §                   ¦                   ¨                       ¨                   §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                                   ¥                       ¨               ®               ¥               §               ¥           ¢                   £       ¶




g       h           i       j           k               l                       m           n           o                  ¯
                                                                                                                                                       ×       à                      ×       Î       Ø   ×                      ô               ×                   Ø                   Ì




                                                                                                                                        é




g       h           i       j           k               l                       m           n           o                  ¯
                                                                                                                                            Í              Õ       Ì   Ù       Ø   Õ              Í                          ß                       ç                                      Ù               Ì               ß                      ×               Ì




                                                                                                                                        ê                                                                       é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 143 of 198NGICPageID
                                                                                                            000358 #:                                                                                                                                                                                                                                                                                             




                                                                     1062
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  ¯
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 144 of 198NGICPageID
                                                                                                            000359 #:                                                                                                                                                                                                                              ñ               




                                                                     1063
                                                                                                                           ¡                                           ¢               £           ¤                       ¥           ¦       ¤               §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §               §           ®       ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨               ®       ¥           §                   ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  ¯
                                                                                                                                        ô   ×   Ø   Ì             Í      Ù                                      Ì                                          Í              Ì           




                                                                                                                                                        é                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 145 of 198NGICPageID
                                                                                                            000360 #:                                                                                                                                                                                                                             




                                                                     1064
                                                                                                                           ¡                                           ¢                   £           ¤                   ¥               ¦           ¤               §       ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                               §               ¦               ¨                   ¨                   §               §           ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨           ®           ¥               §                   ¥       ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  ³
                                                                                                                                        í      Í   â   ó   ñ   ×                 Í                  Ù               Ë               ò               Î               Ì                  ß




                                                                                                                                                                    é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 146 of 198NGICPageID
                                                                                                            000361 #:                                                                                                                                                                                                                                 




                                                                     1065
                                                                                                                           ¡                                                                           ¢                       £               ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §                   ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                           ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  ³
                                                                                                                                                   ×       à                  ×   Î              Ù                                      Ø               Í




                                                                                                                                        é                                                                   é




g       h           i       j           k               l                       m           n           o                  ³
                                                                                                                                        í              Í       â   ó       ñ   ×                                 Í                          Ù




                                                                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 147 of 198NGICPageID
                                                                                                            000362 #:                                                                                                                                                                                                                                                     




                                                                     1066
                                                                                                                           ¡                                           ¢               £           ¤                       ¥           ¦       ¤               §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §               §           ®       ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨               ®       ¥           §                   ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  ³
                                                                                                                                        ô   ×   Ø   Ì             Í      Ù                                      Ì                                          Í              Ì           




                                                                                                                                                        é                           î




g       h           i       j           k               l                       m           n           o                  ³
                                                                                                                                        ô   ×   Ø   Ì             Í      Ù




                                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 148 of 198NGICPageID
                                                                                                            000363 #:                                                                                                                                                                                                              ]               




                                                                     1067
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o                  ³
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì




                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 149 of 198NGICPageID
                                                                                                            000364 #:                                                                                                                                                                                              f               




                                                                     1068
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o                  ³
                                                                                                                                               ×   à      ×   Î   Ø   ×          ô               ×               Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 150 of 198NGICPageID
                                                                                                            000365 #:                                                                                                                                                                                                                                             




                                                                     1069
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦           ¤           §               ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨                   §               §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®       ¥               §               ¥               ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       p           o
                                                                                                                                               ß   ç   Ù      Î   Î      Ù                                      ß                           ç                      Ù       Ì           ß                          ×   Ì




                                                                                                                                        é                                           é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 151 of 198NGICPageID
                                                                                                            000366 #:                                                                                                                                                                                                                          ´               




                                                                     1070
                                                                                                                           ¡                                                                           ¢                       £               ¤                   ¥               ¦           ¤           §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §                   ¦               ¨                   ¨                   §           §               ®   ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                       ¨           ®           ¥               §               ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o       p           o
                                                                                                                                                   ×       à                  ×   Î       Ø   ×                      ô                   ×                   Ø               Ì                                          Ì                              Í          Ì   




                                                                                                                                        é                                                                                                                                                       î




g       h           i       j           k               l                       m           n           o       p           o
                                                                                                                                        í              Í       â   ó       ñ   ×                                 Í                          Ù




                                                                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 152 of 198NGICPageID
                                                                                                            000367 #:                                                                                                                                                                                                                                                                                         




                                                                     1071
                                                                                                                           ¡                                           ¢               £           ¤                       ¥           ¦       ¤               §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §               §           ®       ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨               ®       ¥           §                   ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o       p           o
                                                                                                                                        ô   ×   Ø   Ì             Í      Ù                                      Ì                                          Í              Ì           




                                                                                                                                                        é                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 153 of 198NGICPageID
                                                                                                            000368 #:                                                                                                                                                                                                                             




                                                                     1072
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           o
                                                                                                                                        ô   ×   Ø   Ì             Í      Ù




                                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 154 of 198NGICPageID
                                                                                                            000369 #:                                                                                                                                                                              ñ               




                                                                     1073
                                                                                                                           ¡                                           ¢                   £           ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                               §               ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                        í      Í   â   ó   ñ   ×                 Í                  Ù




                                                                                                                                                                    é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 155 of 198NGICPageID
                                                                                                            000370 #:                                                                                                                                                                                                         




                                                                     1074
                                                                                                                           ¡                                                                               ¢               £           ¤                   ¥               ¦       ¤           §           ¢                   ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                               §               ¦               ¨                   ¨               §               §       ®           ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                       ¥                   ¨           ®           ¥           §               ¥           ¢                       £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                        ô       ×       Ø   Ì                             Í              Ù




                                                                                                                                                                    é




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                                   ß           ç       Ù              Î       Î              Ù                                      Ì                                          Í                      Ì   




                                                                                                                                        é                                                                               î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 156 of 198NGICPageID
                                                                                                            000371 #:                                                                                                                                                                                                                                                                 




                                                                     1075
                                                                                                                           ¡                                           ¢               £           ¤                       ¥           ¦       ¤               §           ¢               ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦                   ¨               ¨               §               §           ®       ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨               ®       ¥           §                   ¥           ¢                   £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                        ô   ×   Ø   Ì             Í      Ù                                      Ì                                          Í              Ì           




                                                                                                                                                        é                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 157 of 198NGICPageID
                                                                                                            000372 #:                                                                                                                                                                                                                             




                                                                     1076
                                                                                                                           ¡                                                                               ¢               £           ¤                   ¥           ¦           ¤           §               ¢               ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                               §               ¦               ¨               ¨                   §               §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                       ¥                   ¨           ®       ¥               §               ¥               ¢                   £       ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                                   ß           ç       Ù              Î       Î              Ù                                      ß                           ç                      Ù       Ì           ß                          ×   Ì




                                                                                                                                        é                                                                               é




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                        ô       ×       Ø   Ì                             Í              Ù




                                                                                                                                                                    é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 158 of 198NGICPageID
                                                                                                            000373 #:                                                                                                                                                                                                                                                              ]               




                                                                     1077
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 159 of 198NGICPageID
                                                                                                            000374 #:                                                                                                                                                                                          f               




                                                                     1078
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           p
                                                                                                                                        ñ   Õ      æ      Õ   Ö   Ø   ×   




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 160 of 198NGICPageID
                                                                                                            000375 #:                                                                                                                                                                                             




                                                                     1079
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤           §           ¢                   ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §           §           ®           ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §               ¥           ¢                       £   ¶




g       h           i       j           k               l                       m           n           o       p           p
                                                                                                                                        ñ   Õ      æ      Õ   Ö   Ø   ×                                         Ì                                          Í                      Ì   




                                                                                                                                                                                    î




g       h           i       j           k               l                       m           n           o       p           p
                                                                                                                                        ñ   Õ      æ      Õ   Ö   Ø   ×   




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 161 of 198NGICPageID
                                                                                                            000376 #:                                                                                                                                                                                                              ´               




                                                                     1080
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           p
                                                                                                                                        ñ   Õ      æ      Õ   Ö   Ø   ×   




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 162 of 198NGICPageID
                                                                                                            000377 #:                                                                                                                                                                                             




                                                                     1081
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           ~
                                                                                                                                        ñ   Õ      æ      Õ   Ö   Ø   ×   




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 163 of 198NGICPageID
                                                                                                            000378 #:                                                                                                                                                                                             




                                                                     1082
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤           §           ¢                   ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §           §           ®           ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §               ¥           ¢                       £   ¶




g       h           i       j           k               l                       m           n           o       p           ~
                                                                                                                                        ñ   Õ      æ      Õ   Ö   Ø   ×                                         Ì                                          Í                      Ì   




                                                                                                                                                                                    î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 164 of 198NGICPageID
                                                                                                            000379 #:                                                                                                                                                                                                              ñ               




                                                                     1083
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           ~
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 165 of 198NGICPageID
                                                                                                            000380 #:                                                                                                                                                                                                         




                                                                     1084
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤           §           ¢                   ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §           §           ®           ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §               ¥           ¢                       £   ¶




g       h           i       j           k               l                       m           n           o       p           ~
                                                                                                                                        ñ   Õ      æ      Õ   Ö   Ø   ×                                         Ì                                          Í                      Ì   




                                                                                                                                                                                    î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 166 of 198NGICPageID
                                                                                                            000381 #:                                                                                                                                                                                                                             




                                                                     1085
                                                                                                                           ¡                                           ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                        ñ   Õ      æ      Õ   Ö   Ø   ×   




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 167 of 198NGICPageID
                                                                                                            000382 #:                                                                                                                                                                                             




                                                                     1086
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 168 of 198NGICPageID
                                                                                                            000383 #:                                                                                                                                                                                          ]               




                                                                     1087
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤           §           ¢                   ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §           §           ®           ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §               ¥           ¢                       £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                        ñ   Õ      æ      Õ   Ö   Ø   ×                                         Ì                                          Í                      Ì   




                                                                                                                                                                                    î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 169 of 198NGICPageID
                                                                                                            000384 #:                                                                                                                                                                                                              f               




                                                                     1088
                                                                                                                           ¡                                                                                   ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                        ñ   Õ                  æ                  Õ       Ö   Ø       ×       




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                                Ø       Î   ç       Í          ò                          Î              Î




                                                                                                                                        î                                               é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 170 of 198NGICPageID
                                                                                                            000385 #:                                                                                                                                                                                                                                         




                                                                     1089
                                                                                                                           ¡                                               ¢               £       ¤                   ¥                   ¦       ¤       §               ¢                   ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                       ¨               §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨       ®               ¥           §           ¥               ¢                       £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                            Ø   Î   ç   Í      ò          Î   




                                                                                                                                        î                           é




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                            Ø   Î   ç   Í      ò          Î                                                     Ì                                  Í                  Ì       




                                                                                                                                        î                           é                       î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 171 of 198NGICPageID
                                                                                                            000386 #:                                                                                                                                                                                                               ]   ´               




                                                                     1090
                                                                                                                           ¡                                                                                   ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                        Ï              ß           ç              Ù          Ì       Û       Ù           




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                                Ø   Î       ç   Í              ò                          Î       




                                                                                                                                        î                                               é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 172 of 198NGICPageID
                                                                                                            000387 #:                                                                                                                                                                                                                       ]                  




                                                                     1091
                                                                                                                           ¡                                               ¢               £       ¤                   ¥                   ¦       ¤       §               ¢                   ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                       ¨               §           §           ®       ¯                   °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨       ®               ¥           §           ¥               ¢                       £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                            Ø   Î   ç   Í      ò          Î                                                     Ì                                  Í                  Ì       




                                                                                                                                        î                           é                       î




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                            Ø   Î   ç   Í      ò          Î   




                                                                                                                                        î                           é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 173 of 198NGICPageID
                                                                                                            000388 #:                                                                                                                                                                                                               ]                  




                                                                     1092
                                                                                                                           ¡                                                                           ¢               £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                           §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                   ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           
                                                                                                                                        Ï              ß       ç              Ù              Ì       Û   Ù       




g       h           i       j           k               l                       m           n           o       p           °
                                                                                                                                                Ù          ç       Ï              Ý       Í       




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 174 of 198NGICPageID
                                                                                                            000389 #:                                                                                                                                                                                                               ]   ñ               




                                                                     1093
                                                                                                                           ¡                                       ¢               £           ¤                   ¥           ¦           ¤           §               ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §               ¦               ¨               ¨                       §           §           ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                               ¥                   ¨           ®       ¥               §               ¥               ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           °
                                                                                                                                        Ù      ç   Ï      Ý   Í                             Ì                                          Í                      Ì       




                                                                                                                                                                        î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 175 of 198NGICPageID
                                                                                                            000390 #:                                                                                                                                                                                                   ]                  




                                                                     1094
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           °
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 176 of 198NGICPageID
                                                                                                            000391 #:                                                                                                                                                                                       ]                  




                                                                     1095
                                                                                                                           ¡                                           ¢                   £           ¤               ¥               ¦           ¤           §               ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                               §               ¦           ¨                   ¨                       §           §           ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                       ¥                   ¨       ®           ¥               §               ¥               ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           °
                                                                                                                                        ñ   ×   Ì      Ù   Ø      Ù             Ù                  ç                           Ï                          Ý           Í       




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 177 of 198NGICPageID
                                                                                                            000392 #:                                                                                                                                                                                                           ]                  




                                                                     1096
                                                                                                                           ¡                                                                           ¢                       £               ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                               §                       ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                           ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           ¯
                                                                                                                                        Ë          ×       à       ã           Ø   Õ       Ö           ô           ×           Ø           Ì




g       h           i       j           k               l                       m           n           o       p           ¯
                                                                                                                                                       ×       à          ×           Î          Ù                                          Ø           Í




                                                                                                                                        é                                                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 178 of 198NGICPageID
                                                                                                            000393 #:                                                                                                                                                                                                                                   ]   ]               




                                                                     1097
                                                                                                                           ¡                                                                           ¢                       £               ¤                       ¥                   ¦           ¤               §           ¢                           ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                               §                       ¦                   ¨                       ¨                   §                   §       ®               ¯                       °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                       ¨               ®               ¥               §                   ¥           ¢                               £       ¶




g       h           i       j           k               l                       m           n           o       p           ¯
                                                                                                                                                       ß       ç       Ù              Î       Î          Ù                                                      Ì                                                      Í                      Ì       




                                                                                                                                        é                                                                               î




g       h           i       j           k               l                       m           n           o       p           ¯
                                                                                                                                        Ë          ×       à       ã       Ø       Õ       Ö           ô           ×           Ø           Ì                                                          Ì                                              Í                      Ì           




                                                                                                                                                                                                                                                                î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 179 of 198NGICPageID
                                                                                                            000394 #:                                                                                                                                                                                                                                                                                       ]   f               




                                                                     1098
                                                                                                                           ¡                                       ¢                   £           ¤                   ¥               ¦           ¤           §       ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §                   ¦               ¨                   ¨                   §           §       ®       ¯                       °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥       ¢                       £       ¶




g       h           i       j           k               l                       m           n           o       p           ¯
                                                                                                                                        Ë      ×   à   ã   Ø   Õ   Ö   ô       ×       Ø           Ì                                              Ì                                  Í                  Ì           




                                                                                                                                                                                                                    î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 180 of 198NGICPageID
                                                                                                            000395 #:                                                                                                                                                                                                                   ]                  




                                                                     1099
                                                                                                                           ¡                                           ¢                       £       ¤                   ¥               ¦           ¤           §           ¢               ¥               ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                   §           ¦               ¨                   ¨                   §           §           ®       ¯                       °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                           ¥               ¨           ®           ¥               §               ¥           ¢                   £           ¶




g       h           i       j           k               l                       m           n           o       p           ³
                                                                                                                                        Ñ         Õ   Ö   ó   ñ   ×   Ë          Í   Ø   à                                                                         Ù           ì           Ù                                   Ù




                                                                                                                                                                                                                        î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 181 of 198NGICPageID
                                                                                                            000396 #:                                                                                                                                                                                                                                   f   ´               




                                                                     1100
                                                                                                                           ¡                                                                               ¢                   £               ¤                       ¥               ¦           ¤           §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §                   ¦                   ¨                   ¨                   §           §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                           ¨           ®           ¥               §               ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       p           ³
                                                                                                                                                       ×   à              ×       Î                  Ù                                      Ø           Í




                                                                                                                                        é                                                                       é




g       h           i       j           k               l                       m           n           o       p           ³
                                                                                                                                        Ï          ß           ç              Ù              Ì   Û       Ù                                                                    Û                              




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 182 of 198NGICPageID
                                                                                                            000397 #:                                                                                                                                                                                                                                                   f                  




                                                                     1101
                                                                                                                           ¡                                                           ¢                       £       ¤                   ¥               ¦           ¤           §           ¢               ¥               ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                   §           ¦               ¨                   ¨                   §           §           ®       ¯                       °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                           ¥               ¨           ®           ¥               §               ¥           ¢                   £           ¶




g       h           i       j           k               l                       m           n           o       p           ³
                                                                                                                                        Ñ                     Õ       Ö   ó   ñ   ×   Ë          Í   Ø   à                                                                         Ù           ì           Ù                                   Ù          Ì   




                                                                                                                                                                                                                                        î                                                                                                                   î




                                                                                                                                            Í              Ì       




g       h           i       j           k               l                       m           n           o       p           ³
                                                                                                                                        Ñ                     Õ       Ö   ó   ñ   ×   Ë          Í   Ø   à                                                                         Ù           ì           Ù                                   Ù




                                                                                                                                                                                                                                        î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 183 of 198NGICPageID
                                                                                                            000398 #:                                                                                                                                                                                                                                                                   f                  




                                                                     1102
                                                                                                                           ¡                                       ¢                   £           ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §                   ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       ~           o
                                                                                                                                        Ë      ×   à   ã   Ø   Õ   Ö   ô       ×       Ø           Ì




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 184 of 198NGICPageID
                                                                                                            000399 #:                                                                                                                                                                                   f   ñ               




                                                                     1103
                                                                                                                           ¡                                       ¢                   £           ¤                   ¥               ¦           ¤           §       ¢                   ¥           ¨




    ©       ª
                                            «   ¬                           ­                                                                                                       §                   ¦               ¨                   ¨                   §           §       ®       ¯                       °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥       ¢                       £       ¶




g       h           i       j           k               l                       m           n           o       ~           o
                                                                                                                                        Ë      ×   à   ã   Ø   Õ   Ö   ô       ×       Ø           Ì




g       h           i       j           k               l                       m           n           o       ~           o
                                                                                                                                        Ë      ×   à   ã   Ø   Õ   Ö   ô       ×       Ø           Ì                                              Ì                                  Í                  Ì           




                                                                                                                                                                                                                    î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 185 of 198NGICPageID
                                                                                                            000400 #:                                                                                                                                                                                                                   f                  




                                                                     1104
                                                                                                                           ¡                                                       ¢               £           ¤                   ¥               ¦       ¤           §           ¢                   ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                       §               ¦               ¨                   ¨               §               §       ®           ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                               ¥                   ¨           ®           ¥           §               ¥           ¢                       £   ¶




g       h           i       j           k               l                       m           n           o       ~           
                                                                                                                                                  Í          Ù




                                                                                                                                        é




g       h           i       j           k               l                       m           n           o       ~           
                                                                                                                                               ß           ç       Ù      Î   Î      Ù                                      Ì                                          Í                      Ì   




                                                                                                                                        é                                                       î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 186 of 198NGICPageID
                                                                                                            000401 #:                                                                                                                                                                                                                       f                  




                                                                     1105
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦           ¤           §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨                   §           §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §               ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       ~           
                                                                                                                                        Ï      ß   ç      Ù      Ì   Û   Ù                                                    Û                              




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 187 of 198NGICPageID
                                                                                                            000402 #:                                                                                                                                                                                                   f                  




                                                                     1106
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       ~           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 188 of 198NGICPageID
                                                                                                            000403 #:                                                                                                                                                                                       f   ]               




                                                                     1107
                                                                                                                           ¡                                                                               ¢                       £                   ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §                           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                               ¥                           ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       ~           p
                                                                                                                                        Ë              ×       à           ã       Ø       Õ       Ö       ô           ×           Ø           Ì




g       h           i       j           k               l                       m           n           o       ~           p
                                                                                                                                        ñ   ×       Ì              Ù   Ø              Ù                     ô           ×                       Ø   Ì




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 189 of 198NGICPageID
                                                                                                            000404 #:                                                                                                                                                                                                                                       f   f               




                                                                     1108
                                                                                                                           ¡                                           ¢               £           ¤                   ¥               ¦       ¤           §           ¢                   ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨                   ¨               §               §       ®           ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥           §               ¥           ¢                       £   ¶




g       h           i       j           k               l                       m           n           o       ~           p
                                                                                                                                               ß   ç   Ù      Î   Î      Ù                                      Ì                                          Í                      Ì   




                                                                                                                                        é                                           î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 190 of 198NGICPageID
                                                                                                            000405 #:                                                                                                                                                                                                           f                  




                                                                     1109
                                                                                                                           ¡                                           ¢                   £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §                   ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨           ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       ~           ~
                                                                                                                                        Ñ         Õ   Ö   ó   ñ   ×                         Í                      Ù




                                                                                                                                                                        é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 191 of 198NGICPageID
                                                                                                            000406 #:                                                                                                                                                                                              ´               




                                                                     1110
                                                                                                                           ¡                                                                               ¢                       £               ¤                       ¥               ¦           ¤           §           ¢           ¥               ¨




    ©       ª
                                            «   ¬                           ­                                                                                                                                                   §                       ¦                   ¨                   ¨                   §           §           ®   ¯                       °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                                                           ¥                               ¨           ®           ¥               §               ¥           ¢               £           ¶




g       h           i       j           k               l                       m           n           o       ~           ~
                                                                                                                                                       ×       à              ×           Î          Ù                                          Ø           Í




                                                                                                                                        é                                                                       é




g       h           i       j           k               l                       m           n           o       ~           ~
                                                                                                                                        Ñ                 Õ       Ö       ó       ñ   ×                                             Í                              Ù                                              Ì                                  Í              Ì   




                                                                                                                                                                                                    é                                                                                   î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 192 of 198NGICPageID
                                                                                                            000407 #:                                                                                                                                                                                                                                                                                             




                                                                     1111
                                                                                                                           ¡                               ¢           £       ¤               ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                           §           ¦           ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                   ¥               ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       ~           
                                                                                                                                        ì   Ù      Î   Ì      Ù




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 193 of 198NGICPageID
                                                                                                            000408 #:                                                                                                                                                                                 




                                                                     1112
                                                                                                                           ¡                                               ¢           £           ¤                   ¥                   ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §           ¦                   ¨                       ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                   ¨           ®           ¥               §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       ~           
                                                                                                                                        ì   Ù      Î   Ì      Ù          Ì                          Í                          Ì       




                                                                                                                                                                    î




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 194 of 198NGICPageID
                                                                                                            000409 #:                                                                                                                                                                                                  ñ               




                                                                     1113
                                                                                                                           ¡                                           ¢               £           ¤                   ¥           ¦       ¤       §       ¢           ¥       ¨




    ©       ª
                                            «   ¬                           ­                                                                                                           §               ¦               ¨               ¨               §       §       ®   ¯               °




                                                            ©       ´               µ               ª
    ±           ²                   ³                                                           «                      ­                                                                   ¥                       ¨       ®       ¥           §           ¥       ¢               £   ¶




g       h           i       j           k               l                       m           n           o       ~           
                                                                                                                                               ×   à      ×   Î      Ù                          Ø           Í




                                                                                                                                        é                                   é




                                Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 195 of 198NGICPageID
                                                                                                            000410 #:                                                                                                                                                                                                         




                                                                     1114
5LFR-DYLHU

)URP                            DVVLJQPHQWV#KYDFLQYHVWLJDWRUVFRP
6HQW                            0RQGD\0D\$0
7R                              5LFR-DYLHU
6XEMHFW                         >(;7(51$/@+9$&L$FNQRZOHGJHPHQW>&ODLP*(+9$&L)LOH
                                 ,QVXUHG%$77/( 6,1&@


Nationwide Information Security Warning: This is an external email. Do not click on links or open attachments unless
you trust the sender.




    Claim #:            267722-GE
    Insured:            BATTLE'S, INC.
    Date of Loss:       12/14/2016




                            Acknowledgment of Assignment
                                      HVACi File #17-121058
    Attention:
    Javier Rico
    Nationwide Insurance
    3400 Southpark Place, Ste A, DSPF-62
    Grove City, OH 43123
    USA


    Javier,


    Your new assignment was received on 5/1/2017 for claim # 267722-GE and your insured, BATTLE'S,
    INC.. We will contact your insured within 2 business hours to verify information and obtain their availability.




                                                           
   Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 196 of 198NGICPageID
                                                                               000411 #:
                                        1115
You can check the real time status of your claim 24/7 by logging into our adjuster portal. For questions
related to your claim, please contact us at 888-407-5224, we’re happy to help!


                                           ADJUSTER PORTAL




                                 HVACi Scheduling Process




                                       VIEW SERVICE OVERVIEW




                            3 Things We Want You To Know
     Our field
          Claimstechnician
                    Coordinating          The first call to your
     team will
     cannot   share
                 contact
                     findings
                            youror        policyholder is to obtain
     policyholder within
     recommendations         at 2the      their availability. You will
     business
     time  of the
                hours
                   assessment.
                        of                receive an email
     receiving
     They   are also
                 the claim
                      prohibited
                              to          informing you of the
     verifymaking
     from    systemanyinformation,
                            repairs       scheduled date and time
     lossmodifications
     or   address, and to  their
                              the         once the appointment is
     requested
     system   during
                 appointment
                       the                confirmed by all parties.
     time.
     assessment.



                                                     
Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 197 of 198NGICPageID
                                                                            000412 #:
                                     1116
    hvaci.com                      SUBMIT A CLAIM



            888-407-5224




                                          
Case 3:19-cv-00013-DML-DCP Document 36-1 Filed 06/11/20 Page 198 of 198NGICPageID
                                                                            000413 #:
                                     1117
